Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Madam President, I refer to page 1 of yesterday's Minutes. Both Mr Smith and I raised the question of the list for Question Time and the fact that the questions we had tabled to Commissioner Kinnock on transport were not included in the transport section. We wondered whether there had been a simple administrative blunder or whether there had been some political manoeuvre to prevent embarrassment for the United Kingdom Government. The President in the chair, Mr Imbeni, said he would report the matter to the Commission. Has the presidency had any news from the Commission about what happened to these questions?
Mr McMahon, the matter is being dealt with, and the Commission will decide which Commissioner is to answer your question. That will certainly be discussed, and the Commission is free to decide which of the Commissioners will answer it.
Madam President, I was well aware who the Commissioner would be: I tabled the question on transport to Commissioner Kinnock, who is the Transport Commissioner. Now someone in this institution - or in one of the two institutions - decided not to refer it to Commissioner Kinnock. I want to know whether the failure is in Parliament's or the Commission's services, and I want to know whether it is a simple administrative blunder or a political manoeuvre! Only the President can find that out!
No, Mr McMahon, it is neither of those things. I can only repeat what I have just said. The questions are submitted to the Commission as a collegial body, and the Commission itself then decides who will answer a particular question. In other words, neither we nor you can decide in this case that Mr Kinnock will answer your question. We shall pass the matter on, and then the question will be answered.
Madam President, if I may, I would like to make two small comments on the Minutes.
I refer to page 22 of the Spanish version, and I have been able to check that the same applies to the Italian and French versions. During the debate on BSE I had the honour to take Mrs Pery's place in the chair, and when Mrs van Dijk was speaking I gave Lord Plumb the floor. The substitution does not appear in the Minutes. I am flattered to be mistaken for Mrs Pery, but I do think the accuracy of the minutes demands a correction.
The other point, Madam President, refers to page 23 and as far as I know only affects the Spanish version. I have checked the Italian and the French and they are correct, but in the Spanish version, at the start of questions to the Council and the Commission, Mr Avgerinos' name does not appear, and as I understand it, he was chairing the sitting.
These are small points, Madam President, but to be meticulous in our work, I think they need to be pointed out.
Thank you very much. That will be corrected. As far as the confusion is concerned, there ought to be no problem in changing that too. I have just heard that in the other versions which you did not mention these omissions or errors were not made. But they will be corrected in the versions to which you referred.
Madam President, a number of foreign lorries have been marooned for two weeks now in northern Spain. Despite efforts by the Spanish Government to find a solution the situation in some places is particularly grim. Tyres are being slashed, windows broken and two lorries have been set on fire. I urge our President, Mr Gil-Robles, to use his good offices with the Spanish authorities in order to convey Parliament's alarm and our deprecation of this situation and to point out to the Spanish authorities that they have a duty to safeguard the free movement of individuals and goods.
Mr Cornelissen, that was not a point of order. We are now dealing with comments on the Minutes. We shall certainly pass that on, but for the moment I would ask you to confine yourselves to comments on the Minutes.
Madam President, I thought Mr McMahon was doing very well and did not need my assistance but I am really astonished at the reply you gave him. If it is the case that the Commission will decide for itself which questions to answer, then why are we asked to address questions to specific Commissioners? Why is part of Question Time designated to specific Commissioners? We addressed our questions to Mr Kinnock. Someone took a decision to take them away from Mr Kinnock and place them so far down the agenda that they would not be reached. Who took that decision? We believe there were political forces behind that, and could you tell us what happened? Dirty work at the crossroads, you know: the nuclear industry is very much aware of these things.
I believe there has been a misunderstanding on your part. I said before that the Commission decides which Commissioner will answer the question. I did not say that the Commission decides which question will be answered. That must have been misunderstood. Incidentally, the Commission is, of course, listening to what is being said here, and I have no doubt that there is a possibility that Mr McMahon's question will indeed be answered by Mr Kinnock, but that is not something we can dictate. I can only pass it on with an explicit request that Mr Kinnock reply to the question, which I shall do.
(Parliament approved the Minutes.)
Topical and urgent debate (objections)
The next item is the vote on objections relating to the debate on topical and urgent subjects of major importance (Rule 47).
Item I - Human Rights:
Madam President, on the subject of human rights. I have two points to raise. Firstly, a request has been received to replace our human rights resolution on Vannunu with one on the war criminal Brunner. We would ask the honourable members who made that request to agree to Brunner being an addition rather than a replacement. That is my first point and my second one is an urgent plea to the Greens to withdraw the new item they want to add under the human rights heading, namely the matter of the detainee Roisín McAliskey. Why? Because negotiations are currently ongoing which might be frustrated if this question is put on the urgency list at this time. It is the result which counts and I thus ask the Greens not to press for this to be added to the agenda today but to withdraw their request.
Mrs D'Ancona, the objection I have received was tabled by the PPE Group, and the deadline for motions has actually passed. This means that I cannot simply grant your request - and I do understand what you want to achieve - unless the PPE Group expresses its agreement.
Madam President, the proposal made that we should withdraw this resolution is completely out of order because the Parliament has to debate human rights abuses within the Union and it is quite clear that this Parliament has an opportunity to do so today. It will be too late to do it later. Negotiations have been going on; letters have been going backwards and forwards but nothing has actually happened. The Parliament has to address human rights abuses within the Union. We are debating human rights issues right across the world and we cannot ignore what happens in our own Member States.
Thank you very much, Mrs McKenna.
Beef labelling - veterinary controls - cattle registration
The next item on the agenda is the joint debate on the following reports:
A4-0037/97 by Mr Papayannakis, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation (COM(96)0460 - C4-0546/96-96/0229(CNS)) regarding the labelling of beef and beef products; -A4-0033/97 by Mr Olsson, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposals for: I.a Council Directive (COM(96)0170 - C4-0334/96-96/0109(CNS)) laying down the principles governing the organization of veterinary checks on products entering the Community from third countriesII.a Council Directive (COM(96)0170 - C4-0335/96-96/0110(CNS)) amending Directives 71/118/EEC, 72/462/EEC, 85/73/EEC, 91/67/EEC, 91/492/EEC, 91/493/EEC, 92/45/EEC and 92/118/EEC as regards the organization of veterinary checks on products entering the Community from third countries; -A4-0022/97 by Mr Mayer, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (COM(96)0460 - C4-0545/96-96/0228(CNS)) establishing a system for the identification and registration of bovine animals.
Madam President, ladies and gentlemen, yesterday we debated at some length the arguments of our Investigative Committee concerning BSE and the responsibilities of the United Kingdom, the Council of Ministers and the Commission. Nobody underestimates the magnitude of the crisis, especially the crisis of citizens' confidence in the workings of the European Union, and of consumers in the beef industry and its products. That crisis is enormous. We see it in the market, in falling consumption and prices, and in the threats against employment and the viability of companies. Today we are debating one of the European Union's first attempts to respond to that crisis of confidence, a draft regulation on the labelling of beef and beefbased products. The size of the intervention and the organization of the infrastructures presupposed by this regulation and the one related to it concerning the recognition and registration of the animals, indicate the severity of the crisis brought about by BSE. Yet, other interventions and measures will be needed to restore the confidence of consumers. It will be very difficult to do this, because that confidence is constantly being shaken by technological development and by the pursuit of profit. The one makes it possible, and the other makes it necessary to produce new products or modify traditional ones, while consumers are less and less able to know what it is that they are eating or drinking. The real restoration of confidence will come when there is a convincing policy to eradicate BSE at the level of production. The regulation we are debating here merely intervenes at the level of trade and attempts to give consumers more and useful information about the origin and production conditions of meat and meat products, hoping in that way to help the market settle down. However, the regulation was drawn up under conditions of urgent need, and for that reason it has gaps and omissions which we are trying to correct with the amendments we have tabled. The regulation provides that in future beef and beef-based products can be placed on the market if accompanied by a label recording information about their origin. For that to be possible, there must first be a regulation on the recognition and registration of animals, involving an information system, and then labelling can follow. The regulation's problems are as follows: firstly, the labelling system proposed is in principle optional. If we were to accept that provision, we would be led towards the creation of two markets: one with labelled products, which would inspire greater confidence and would have higher prices, and one with unlabelled and somewhat suspect products, demand for which would be less and whose prices would therefore be lower. That solution appears easy and could be implemented straight away, but it would achieve nothing. It reassures consumers artificially, but without guaranteeing that there will not in due course be people who, being less well informed and poorer, have been desensitized by publicity and will choose products which are considered riskier but are cheaper. I think a better though still temporary solution is the compulsory labelling of all beef products, including industrially processed ones. Of course, that solution has negative aspects, it requires huge administrative intervention, measures and controls, and it would be very costly. However, it responds better to the scale of the crisis of confidence we are facing. A second problem is that labelling is envisaged for meat and meat-based products. Your rapporteur, however, insists that all beef industry products should be labelled, including industrially processed ones. A third problem: the information that the draft regulation envisages should be given on the labels is inadequate. Specific amendments propose to include information on the fattening and reproduction conditions of the cattle from which the products in question come, and other useful information as well. Finally, your rapporteur proposes to strengthen the orders relating to monitoring the implementation of the system and to sanctions against those who infringe them. It is an issue to which the European Union generally tends to pay too little attention. The recent BSE crisis should have persuaded it to change its attitude. At any rate, the value of all this is relative and, I repeat, concerns the last stage of the cycle that begins with production and ends with final consumption. Let us all hope that the forthcoming Commission and Council proposals will include intervention at the root of the problem, the production system itself and the need to modify it with new criteria governed by sustainable development and the need to protect consumers and public health. Madam President, let me just say that yesterday, Mr Santer stated that he is in favour of compulsory labelling. I assume this means that the Commission accepts all the related amendments tabled by the Committee on the Environment. Depending on the Commission's answer to us, we will see how best to take further our support for the Environment Committee's proposals. Thank you very much.
Madam President, first let me congratulate Mr Papayannakis for his excellent work. It is important in today's market that we try to rebuild consumer confidence in food. In the past, food was produced and consumed locally. People knew where food had been produced, how it had been prepared and what the consequences of eating it were. It was often the case that if infection or other problems were present that people in the local area were more resistant to these problems. Today we no longer have a local market for food. Nor do we have a national market for food. Today we have a European and also a partially global market for food. It is good that there is a free flow of goods and services in the European Union and I also positively support the aim to increase world trade. But it is not good if this free flow leads to the further spread of infection and diseases, diseases which can affect livestock and people. This is why it is so important to keep track of what we are eating and to inform consumers where food has come from and how it has been produced.
As for the report by Mr Papayannakis, there are two main issues which we must consider: the first is whether the labelling system should be voluntary or obligatory, and the second is whether it should only apply to whole pieces of beef or to beef products as well. I am well aware that obligatory labelling has its difficulties. But I think Parliament would be sending out the wrong message if it accepts a voluntary system. My party group is in favour of an obligatory system. I am also well aware that it can be difficult to label manufactured products; often we end up with a long list of products in ever smaller quantities. In such cases, there can be obstacles to labelling manufactured products. But, I still think that we must find practical ways, and the Commission must help in this, to set limits so that obligatory labelling can, in principle, also be applied to manufactured meat products.
With that, Madam President, I would like to turn to my own report which is essentially about the same thing, food safety, but which concentrates on food imported from third countries. In this respect I would first like to thank Mr Kindermann and the Agriculture Committee for their very valuable views concerning a number of details which we on the Environment Committee did not have access to. I would also like to thank the Committee on Budgets which sent a letter with their comments on the report.
The proposal concerns harmonisation of veterinary control regulations on all products of animal origin imported into The European Union and the introduction of veterinary checks for each shipment at an approved veterinary control station. A database called ANIMO is to be used in connection with this for communication between the different stations. I view this proposal positively and support its main points. It will simplify a number of areas which will be helpful. But introducing a common system also means that we must increase our efforts to restrict import fraud.
There is also one point of view which I have a particular interest in laying before you; it is perhaps particularly of Swedish or Scandinavian interest, but that does not make it any less important. Article 2 of the Directive also affects certain plant products. In this instance, this means hay and straw, which will be examined because they can also be infected with foot and mouth disease. Today, we have other problems as well. This includes the import of soya meal, for example, which can contain salmonella. This is a matter of great concern, particularly to those of us who have made great progress in eliminating salmonella, Sweden and Finland for example. There is also a passage which says that respect must be paid to the special requirements of individual countries. This has a role here as well and it would be useful to include something of this nature.
I have one amendment proposal concerning penalties. This is really only a detail. In accordance with Swedish Law, we would like to see the final decision on penalties made via the courts and not administratively. In addition, we are also proposing, and this may seem a little strange, that we postpone introduction of this until 1st January 1998, because the computer system required is not yet in place. For this reason, it cannot be introduced in accordance with the Commission's proposal on 1st January 1997, which is a date which has already passed.
Madam President, I think that covers the points that I wanted to add to the discussion. The Environment Committee has recommended both the amendment from the Agriculture Committee and their rapporteur Mr Kindermann, and that from the Committee on Budgets and I believe that we will be able to reach broad agreement on this report.
Madam President, Commissioner, ladies and gentlemen, action needs to be taken in response to the developments on BSE; that surely emerged especially clearly yesterday. Tangible and foresighted improvements must be made in the identification of cattle and in beef labelling.
Consumer confidence in beef has been severely shaken. The causes are manifold. One significant factor is that meat is mainly sold as an anonymous mass-produced commodity, and the consumer really learns very little, or indeed next to nothing, about its origin. This situation must be remedied.
Before any improvements can be made in this domain, of course, we not only need a transparent production process but also a transparent marketing system. The Commission - and I must stress this - has responded, and in the autumn it tabled a proposal for a regulation on the identification and registration of cattle. However, the required level of consumer safety cannot be ensured unless such identification and labelling is carried out on the same scale and with the same priority for beef too. Only these two components of quality assurance can ultimately restore consumer confidence. There is little point in lamenting the inadequate implementation of the existing Directive - yes, there is one! We must speed up the pursuit of our goal through the Regulation with the ultimate goal of transposing it to provide a legal basis in all Member States.
The system for the identification and registration of cattle is based on four elements - ear tags, which would be on both ears, databases (a key element), animal passports and registers of animals on each holding. These elements will be compulsory, and it is absolutely essential that they should be compulsory.
The Council will now decide on the basis of the report - and I should like to emphasize this too - whether an electronic identification system can be introduced after a test phase, known as the IDEA programme, involving around a million animals.
There is no doubt at all that the present mechanisms for proving an animal's origin are inadequate. Two principles have to be respected. On the one hand, the proposals must be practicable. We must not thoughtlessly jeopardize the measures taken in the three areas. The system has to work. This applies above all to the link between the producer and the database. On the other hand, while consumer confidence needs to be regained, it is essential not to lose sight of the aim of keeping the bureaucratic burden on producers as light as possible, as the European Parliament has expressly demanded time and again.
This restoration of consumer confidence requires the setting of standards. And the farming community is prepared to meet these standards. Nevertheless, I do believe that we have to incorporate an even greater share of responsibility for Member States into the system governing the transposition of the Regulation and that we should therefore allow them a certain amount of latitude, particularly with regard to the introduction of the database and the animal passports.
Conditions for the introduction of the database vary widely. In some countries a system is already up and running; however, there are also some countries where it will probably take a long time to introduce the database. The underlying aim of our deliberations, ladies and gentlemen, should now be the creation of an absolutely reliable system of data collection. But where this is already guaranteed, we should not demand any more than is necessary, in other words we must also avoid any duplicated collection requirements.
One quite vital point in relation to the credibility of the measures - and this is surely the crux of the matter, Commissioner - concerns imports from third countries. Mr Olsson, as you know, stressed this point. If imported cattle, animals that have entered the Community from third countries, are to be properly identifiable, these imported animals will have to be subject to official identification procedures as soon as they reach the border. The data must then be entered in the database without delay, and the animal passport must also be issued immediately. I do not believe that the Commission's ideas on this point go far enough.
This is where the credibility of the system is challenged. We cannot afford to be any less stringent with imports from third countries than with animals born here in the Community. To my mind, ladies and gentlemen, that is quite fundamental. Likewise, the current 30-day limit for identification is reasonable and we should maintain it.
Now, ladies and gentlemen, it will also be said that Article 100a should be envisaged as the legal basis for labelling. And if 100a is to be the legal basis for labelling, it should surely cover animal identification too. According to the Commission's statements in yesterday's BSE debate, codecision is to be extended in these areas too, and if goodwill on all sides can prevent almost any delay or reduce it to an insignificant level, then 100a should also serve as the legal basis for the identification of cattle.
I move that we vote on this and remind you that, even if delays are kept to a minimum, it still boils down to a formal referral back to committee. But I believe that, if we show goodwill, action can be taken quickly with little loss of time.
Madam President, ladies and gentlemen, a proposal from the Commission is on the table today, aimed at establishing common rules for the control of animal products from third countries. The completion of the internal market and the associated abolition of border controls make it essential to harmonize import conditions as a prerequisite for the termination of the bilateral agreements. The Committee on Agriculture and Rural Development, on whose behalf I drafted the opinion, welcomes the Commission's proposal, which simplifies the existing provisions and adapts them to the new situation. It seeks to introduce strict rules in particular areas in order to ensure the protection of public health. The cessation of the existing independently conducted identity checks is acceptable, because such checks are to be part of the future inspection system.
Quite apart from the poor and occasionally misleading translation into German, the proposal contains some unclear formulations, which we are trying to eliminate through our amendments. We hope that the Commission will accept these amendments we have proposed.
We continue to appeal to the Commission to rethink its position on the selected legal basis. It states in its own proposal that the common system of veterinary checks is governed by the aims of completing the internal market and harmonizing health protection. Especially in the light of the present discussion in this House and among citizens outside on the subject of BSE and of the Commission's correct decision to relieve the Directorate-General for Agriculture of its responsibility for veterinary checks, the Commission should really have come to realize that the monitoring of animal products has far less to do with the organization of the agricultural market than with public health and consumer protection.
As far as Parliament is concerned, the knowledge and experience we have amassed in the last few weeks and months show that the only appropriate legal basis is Article 100a in conjunction with Article 129a. I am also thinking particularly of Mr Mayer's comments here, which I fully endorse, when he said that we should extend the scope of this legal basis to take in the other two reports being presented to us today.
Madam President, yesterday we were expressing the concerns of European consumers and consumers outside the Union on the whole question of beef. Today we are taking appropriate measures to meet some of those concerns. I welcome the new urgency and activity of the European Commission in this area. I reject the criticism that this proposal imposes unnecessary administrative costs on farmers. It is absolutely necessary to do this to consolidate the markets which European farmers have for their meat products. It is necessary also to reassure people in third countries who buy our products. We produce a million tonnes of beef in the European Union that have to be sold in third countries. It is common knowledge that consumers outside of the European Union are increasingly aware of health and safety aspects of the products which they buy from us.
So, this measure is important for all these reasons. I have to express the concerns of the Committee on Budgetary Control in the area of cost. We have maybe 70 million bovines in the European Union. We spend ECU 60b annually. Something like 70 % of that is paid in individual premia. So it is extremely important from a bookkeeping point of view that we know exactly where these animals are and how to calculate correctly the amount of money that should be and has been spent.
The Budget Control Committee also has a concern that this regulation did not include sheep and goats. We spend nearly another ECU 2b in this particular area. We thought that since sheep and goats were included in the original Directive 102, that they should have been included in this one as well. On behalf of the Budget Control Committee I would urge the Commission to bring forward legislation to give us further assurances in relation to the spending of this money.
Madam President, in principle I agree in general with what Mr Mayer told us. Besides, everything provided for by the regulation and the amendments that improve it needs to be done, if meat is to be labelled. Unless we have a system for the recognition and registration of cattle, it will not be possible to label beef and other beef industry products.
However, Madam President, I want to stress the magnitude of the effort that will be needed to register the 95 million head of cattle in the European Union in data-bases and monitor their movement. That is something which would have been unthinkable only a few years ago, but which is necessary today and will cost a huge amount, the cost of the Community bodies' folly to say the least. It is the price we will be paying for the profit enjoyed by others thanks to their stance throughout the BSE crisis.
There is, however, a problem Madam President. Some countries are nearly ready to go ahead with that system, while other Member States are very poorly prepared or even entirely unprepared. If we want to avoid creating loopholes for illegal economic methods, smuggling and other suchlike, which would ultimately go against the interests of public health, I think it will be necessary to adopt the amendment we voted for on the Environmental Committee and which essentially calls on the Commission to prepare and finance a special programme to harmonize the laws in all Member States and to supply the necessary electronic and other infrastructure, so that the recognition and registration system can be implemented as soon as possible throughout the European Union.
Madam President, the proposals we are today discussing are, in my view, very important. I see a strong connection between the subject of today's debate - Mr Mayer's report - and what we were yesterday discussing in relation to the BSE crisis. I believe that it is very important that we introduce a system for the identification and registration of cattle that is effective, sound and secure. At the same time, I very much appreciate the argument concerning the labelling of beef and beef products which, as has been stated in the European Parliament's Committee on Agriculture and Rural Development, has to be made compulsory and not just voluntary. In my view, these are important signals that we need to give to consumers who have currently lost all confidence in beef and beef products and all other products of animal origin. That loss of confidence has been triggered by the methods of husbandry, the problems - from time to time condemned - involved in the transport of animals and the difficulty in identifying the origin of the product that turns up in processed form on our tables.
On top of all those difficulties, in themselves chronic, structural and indicative of the problematic state of the beef and beef products' market in Europe, we then had the BSE crisis which made the situation considerably more complicated. I therefore believe that the system of passports for the animals, the data bases, the ear-tagging and the registers kept at each holding which my group believes should be absolutely compulsory - with no exemptions even for transitional periods which would in fact make them optional - are all extremely important factors both in terms of health and veterinary controls and to prevent fraud in the administration of the premiums provided for by the common agricultural policy in the beef and beef products sector.
I believe, Commissioner, that we need soon to identify guidelines for reform of the common organization of the market in beef and beef products; this is an issue on which announcements have been made on several occasions, and I believe that all of our countries and, more particularly, the producers of the European Union, are right to demand that we should move on rapidly from words to deeds.
Madam President, ladies and gentlemen, in the wake of the BSE issue and the crisis of confidence it has engendered among consumers, the three proposals on the registration of cattle and the labelling of beef, as well as the Olsson report, are of great importance. It is quite simply vital that we succeed in restoring consumer confidence. The possibility of proving the origin of cattle and beef will be a decisive step in that direction.
The Commission's strategy of providing for the registration of cattle and for the compulsory introduction of both a database and animal passports is the correct approach. We should not let ourselves be put off by supposed technical difficulties. The experience of some Member States with databases has shown that they have considerable potential. It is undeniable that the 1992 Directive has not been satisfactorily transposed. Perhaps it was never properly transposable. Speculation about the origins of individual animals remains rife.
We should be in no doubt that the real work to implement the new Regulation still lies ahead of us. For example, steps must be taken to ensure that exchanges between the databases of Member States actually work in practice. What use is it to a French farmer if he is offered an animal from Spain but has no knowledge of its precise origin because its data are only available in the Spanish database, to which he has no access, or vice versa ?
I simply cannot understand why the Commission wants to allow fourteen days after importation for compulsory identification of animals from third countries. This provides scope for fraud to take place during that very period. I emphatically support the amendment tabled by the Committee on Agriculture and Rural Development whereby imported animals would be identified immediately, as the Mayer report states.
The entire system, however, will only serve its purpose if the evidence of origin can also be communicated to the consumer. For that reason we need beef to be labelled all the way through to the shop counter. We in the House are agreed that a voluntary labelling system as proposed by the Commission is the wrong way to restore consumer confidence. In my opinion it is futile to rely on market forces to create a system of labelling. As long as there is no blanket provision for the labelling of such products throughout Europe, distrust will continue to prevail among consumers. Only a compulsory labelling system can remedy the situation. The message given by the Commission to the Committee on the Environment, Public Health and Consumer Protection was this: if labelling is voluntary, meat products and other by-products, such as those containing gelatine, can be included in this Directive. But the result of that will be a lot of labelling, a lengthy process and a great deal of concealment. What you are presenting to us here is a conjuring trick.
According to these proposals, eight details about the animal from which the gelatine is derived must appear on packaging such as a cream carton: the date of slaughter, the sex of the animal, the method used to cut up the carcass, to name but a few. That is unrealistic, and we should steer well clear of it. I naturally understand the motives of those who advocate a far-reaching compulsory system here too. It is a fact that we need to give a clear signal after the BSE crisis, to prove our determination to make a fresh start. The question, however, is whether this is possible with a set of requirements that can scarcely work in practice. I can only warn against pursuing that approach. While we may understand the motives, we must ask ourselves whether public confidence would be far more seriously dented if such labelling were to prove impossible and if, in trying to meet our obligation to deal with this matter, we were seen to be doing something that was perhaps incomprehensible and perhaps even mistaken - for that situation is on the cards. What will happen when that sort of thing occurs? How do we then hope to restore consumer confidence? I believe we should only put verifiable information on labels. Of course, no Member State should be prevented from adopting rules of its own, but at a European level we should not go through with this.
What should not, however, be rejected, Commissioner - and this is my earnest plea - are our demands that the reports be dealt with under Article 108. After yesterday's speech from Mr Santer, I believe you will find it easy to agree to these demands. The Committee on the Environment, Public Health and Consumer Protection has unanimously endorsed them. The Committee on Legal Affairs and Citizens' Rights has agreed that negotiation on the matter is legitimate. So we are well on our way.
Madam President, I in turn wish to point out how sensible it was to schedule this debate for the day after the BSE debate and also to link these three reports, which in fact complement one another, like three links in the same chain, producing an important outcome: new guarantees for consumers and also new obligations for producers. However, there is still perhaps too little involvement of third parties who are also important here: by this I mean the wholesalers and retailers who are in fact, at the point of marketing, important links and have also to be made to take responsibility, particularly as regards labelling.
I wish to dwell for a moment on the agricultural world and the problems that this new development could cause. Hitherto, with the ear-tagging and inventory, more or less all farmers - even the smallest of them - were able to manage fairly easily. But it cannot be denied that this new legislation brings on to the farm elements previously quite unfamiliar in this context: computers, in the first place, which require a different kind of professional training and maybe even a new kind of worker. It is plain that all of this may involve - and I am certain of this - new costs and a different professional commitment, even though improved qualifications will result. Therefore, I am in favour of this new development, but before we give someone a car, I think it worth checking whether they have a driving licence, otherwise it would end up off the road.
This then is what I propose: a staged reform, particularly as regards the introduction of the data bases which, if they are to be reliable, have continually to have data fed into them by a substantial percentage of producers. The proposal that we create a 'buffer year' after the 31 December 1997 deadline seems to me to be reasonable. And here I am thinking above all of the small producers, the hill farms in which - given the small number of people working them - all of these innovations could cause consternation and confusion.
Once the data base is complete, we can think in terms of a passport, an undoubtedly fascinating and ambitious proposal, that would accompany cattle movements, the rearing and the whole of the life of the animals, to the point of the final certificate which we shall be able to identify in the label, the final stage in a system of documentation that has always to be based on clear and comprehensive data to guarantee the quality and thus the characteristics of the product - a clear indication of origin, methods of processing and any veterinary controls.
That applies particularly to the by-products of meat processing. I am thinking here with some concern of the famous hamburgers, so much loved by the young people listening to us here and in relation to which these labels are more important than in other areas of meat processing. The hamburger whose origin, content and, above all, quality are frequently still a matter of hoping for the best.
Mr President, I represent Somerset in North Devon, which is the cattle heartland of the UK, and what we do not know about beef and beef products is hardly worth knowing. We have been gravely hit by the recent crisis in confidence in this sector. That is why I welcome these Commission regulations and indeed Mr Papayannakis' suggested amendments, because I feel they are essential to restore public confidence in the whole of the beef industry.
My group favours an obligatory system of labelling. We believe that while geographical origin is important, it is certainly not the conclusive or definitive factor. What we want to see is the kind of things asked for in Mr Papayannakis' Amendment No 4 on minimum standards. We want to see labelling that would cover also genetic engineering techniques and the use of stimulants in beef production, although here we prefer Mr Tamino's Amendment No 29 to those put down by the rapporteur.
I believe that it even is more important to label processed goods containing beef and beef products than to label the meat itself, even if this is difficult. This is the area where public confidence is really at its lowest. It is important that the public be aware - and this is something Liberals have striven for in the European Parliament - of exactly what goes into the foodstuffs that they are buying. I believe, too, that stricter labelling requirements would help farmers. Farmers have lost control of their industry. They have lost control of the industry upstream, where the feedstuffs manufacturers are concerned, and they have lost control of the industry downstream to the large food chains. Requirements that would help boost public confidence would also help farmers to regain control over this important industry. Therefore, Liberals in this House support the idea of an animal passport.
I would like to conclude by suggesting to the Commission that we will need, very shortly, a much wider review of food labelling requirements in the European Union. We have a whole mass of regulations; these need to be brought together in one document.
Madam President, I believe that, as the debate has made clear, the whole House understands that the time has come to introduce these three provisions and hold a joint debate on them, as they are interlinked. They are interlinked first and foremost because there would be no point in having labelling - which we want to be compulsory - if we are unable positively to identify cattle, hence the need for the ear-tagging, the data bases, the passports for animals, the farm registers and, in future, the possibility of electronic tagging also. All of these are vital measures that have to be brought into effect as rapidly as possible, so as to be able to offer a guarantee of results.
The aim is to be able to guarantee citizens and consumers positive controls and, therefore, labelling which we believe has to be compulsory for beef and beef products and, in future, for other kinds of meat also. In addition to being compulsory, the label has also to be absolutely clear, also according to the guidelines already accepted by the Committee on the Environment, Public Health and Consumer Protection, on the basis of the amendments tabled also by the Greens.
Of course, we believe that this could have been done earlier and it was not necessary to wait for the BSE crisis before getting this far. But now that we have reached this stage, we must demand that what was said yesterday in the Chamber by President Santer should be done very quickly. We are therefore expecting the Commission to state clearly to us today that the label will be compulsory and that it will not therefore be opposing the amendments tabled to that effect. We are also expecting a label that is very clear - one reason why I am hoping there will not, for example, be objections to the reference to genetically modified organisms. That is also why there has compulsorily to be included on food product labels information on products derived from genetically modified organisms.
The legal base, as pointed out in the Papayannakis and Olsson reports, should be Article 100a, and we expect Commissioner Fischler to say as much directly; nothing else is needed, it is sufficient that the Commission accepts it. DG XXIV needs to be reorganized in such a way as genuinely to protect consumer health but it has also to be given adequate staffing and resources. Finally, we are expecting a real reform of the CAP in which the problems of the environment and consumer health take precedence over questions of quantitative production.
Madam President, ladies and gentlemen, cattle breeding is having a hard time of it, not only because of mad cow disease but a lot of other factors too. On 20 February it will be exactly two years since a veterinary inspector was cold-bloodedly murdered in Flanders and this killing is thought to be he work of the widely established hormone mafia. The illegal use of growth promoters in the beef industry remains a very serious problem. So the identification and labelling of beef are significant initiatives. And they complement each other. The first move is identification and registration, and labelling is the logical next step. I have a few reservations, however.
The Mayer report includes the Agriculture Committee's Amendment 19, which wants producers to be given extra ear tags and passports so that they can themselves replace any lost ear tags and complete them legibly. To my mind that is extremely dangerous because it may lead to all manner of dubious goings-on. In my country, for example, we have a very good identification system. But there are dishonest cattle producers who often use forged ear tags and this practice is commonplace amongst the hormone mafia. The availability of extra blank or uncompleted ear tags or passports would really be an open invitation to fraud.
My second worry: the plan is for a voluntary labelling scheme. I share Mr Papayannakis's concern that a scheme of this kind will create a dual market which is socially unfair. One will end up with an expensive market of labelled products and a cheap market with unlabelled products, and that is not on. Thus labelling must be universally compulsory, that alone will do.
And my last point is this: some farms have introduced an electronic system of identifying their cattle. This works by the electronic recognition of chips implanted into the animals. It automatically registers any movements of the animals and is useful not only to the farmer but also to abattoir recording systems and even to the central databases. My question to the Commission is this: has Mr Schleicher already studied this system? Is it practicable, what does it cost? I should be glad to know.
Madam President, Commissioner, the report by Mr Papayannakis on the labelling of beef and beef products is to be welcomed, particularly where it confirms that labelling should be compulsory to provide accurate information to consumers of beef or beef products.
Had this happened in the past, we should certainly have been better protected from the risk of a BSE epidemic. Currently labelling is voluntary and that is why, by approving the report, the House would be rejecting the Commission proposal seeking to make labelling optional.
Good sense and courage are needed here: either we try to win back the consumer confidence or we try to work in the interests of some breeders who are seeking to make matters worse by refusing to make public what should appear on the labels: provenance, processing, shelf-life and additives used in the product marketed. I agree with the view that operators who import meat or meat products from third countries ought also to label them.
Alleanza Nazionale is in favour of the labelling of beef and beef products, although it is aware that some animal control measures may involve substantial operational difficulties and require a considerable organizational and financial input.
In an earlier speech on BSE, I said dura lex sed lex . Today, I have to say that we cannot have our cake and eat it, therefore we need to talk not only in terms of preventive measures - for instance, the identification and registration of cattle and computerized data bases - but also in terms of maximum clarity where the product is being released on to the market. Yes then to the labelling of beef and beef products: we need at least to agree that information on the origin and processing of meat has to be compulsory. We shall be voting for the amendments designed to secure this.
Madam President, I should like first to pay tribute to the excellent work done by all the rapporteurs and in particular Mr Papayannakis, both in his own report on the labelling of beef and also in writing the opinion for the Committee on the Environment, Public Health and Consumer Protection on Mr Mayer's report on the identification of cattle.
We all know the background to these two reports, and also that by Mr Olsson, which were linked by the Commission. One of the key issues that emerged yesterday in our very long debate on the report of the special committee on BSE was the need to be able to identify and monitor cattle if BSE is to be eliminated. One of the great problems in identifying the right cattle to be slaughtered in the UK was the lack of accurate records.
Sometimes both farmers and the public at large see that BSE-free herds have been slaughtered first whilst herds that had had cases of BSE were left in limbo, their owners knowing that the cattle would be culled at some time but not knowing whether to buy in extra winter feed or not. The proposals for the proper registering of herds by means of ear tags, individual cattle passports and computer bases are to be warmly welcomed. It is important that information about parentage, herd, date of birth and farms where held should be easily checkable.
Given the particular situation in Europe at present, the Environment Committee is proposing amendments to add information on feeding, hormones and medicines. There is increasing consumer anxiety about the effects on human health of excessive exposure to antibiotics. Indeed, if animals are reared more extensively, as was discussed yesterday, there will not be the same fear of infection which has led to antibiotics being routinely added to animal feed.
Consumers want to know that they are not ingesting excessive residues of antibiotics when they eat meat. This is why the labelling scheme fits in with the registration scheme which has to be put in place to provide the information required for the accurate labelling of beef. Mr Papayannakis rightly proposes that the labelling should be compulsory and that beef products, not just beef, should be included in its provisions. This is very important since it is more often prepared beef products, rather than beef itself, which present a risk of infection. This is because they are often made from mechanically recovered meat and meat from parts of the carcass not normally on sale in supermarkets and butchers.
This is not just about BSE. More people have died recently from E coli in the UK than from the new strain of CJD as a result of eating contaminated beef products. The very elderly and the young are particularly vulnerable to such infections. Of course hygienic preparation and thorough cooking can reduce the risk, but knowing that these products will have to be labelled as to the exact origin of the meat, including what the animal was fed on, will be a great incentive to manufacturers to ensure that these meat products are made only from wholesome raw materials.
With the emergence of BSE and the new CJD in humans, we in Europe and especially in the UK have had a dreadful warning that we must not take risks with either human or animal health in pursuit of maximum profit. We must examine agricultural practice, monitor what goes into our food more exactly and give our consumers the information they require to give them confidence in the wholesomeness of what they are buying and eating.
The Environment Committee - certainly its Socialist members - are making tough demands upon the Commission in terms of the information required, the need for the labelling scheme to be compulsory and cover beef products as well as beef and the need for rapid progress to be made in implementing the measures. The Socialist Group feels that we have a duty to promote public health and consumer protection in Europe. Our farmers and the beef industry can only benefit in the long term by the re-establishment of well-grounded consumer confidence.
Commissioner, ladies and gentlemen, the BSE issue, it is true, has permeated the recent work of the European Parliament. The report by the Committee of Inquiry tried to reconstruct and interpret the past, and I am sure that it will have repercussions. But now, I believe, we must set about charting our course for the future. We must see the present crisis as an opportunity to make improvements. Foremost among these improvements will be the restoration of consumer confidence, which has plummeted so alarmingly in the last few years. I need not reiterate to this House that the BSE crisis has brought countless farms to the brink of ruin. It is imperative that we succeed in taking swift measures to help these farmers throughout Europe whose plight is no fault of their own and to regenerate meat consumption.
The identification of cattle and the labelling of meat and its derivatives have surely become imperative. The aim must be to remove the anonymity of meat. The consumer in the supermarket should not only have a quality guarantee but should also be able to identify exactly where the meat has come from. Accordingly, I consider it essential that both the identification of cattle and the labelling of beef be introduced as quickly as possible on a compulsory basis. I am well aware that this involves a great deal of organizational and financial input, but too much damage has already been done in the cattle industry for anyone to be content with half measures now. I believe that the proposed system of identifying individual animals with ear tags and maintaining computerized databases, animal passports and farm cattle registers can work well if people want it to. Besides the Member States, the Commission will also bear special responsibility for providing the necessary technical infrastructure; this must not entail disproportionately high costs, particularly for small producers.
I believe we can also learn from the BSE crisis that in future we must look beyond the market and profits and give due consideration to the protection of the health and interests of consumers too. It seems vital to me that imports from third countries should also be subject to equally strict criteria and to compulsory identification and labelling. By a foreseeable date it must be possible to identify reliably the exact origin of every single cut of meat on sale in the European Union. There are ethical and moral boundaries. Politicians are required to recognize these and to act accordingly. They must take the interests and needs of the citizens of Europe very seriously.
Madam President, on the 20th March last, the declaration on the possible transmission of BSE to man by the consumption of beef has caused a widespread crisis in consumer confidence, and consequently an unprecedented economic loss for beef farmers. Our institutions have tried to act. Eleven months have already passed and we are talking seriously about regulations, cattle registration, labelling and monitoring. It is never too late to do good. Consumers still have every reason to be distrustful, if they know the conditions under which some farms rearing livestock for meat are run, the food products and drugs used and the possible consequences on health. The time has come to reassure them, on behalf of the majority of farmers who do their job well and yet are also penalized.
A significant deficiency of the European texts and their implementation has now become striking: inadequacy of the Directive 92 establishing the framework of the cattle identification system, but also lamentable implementation. In fact, it was not until 1996 that some countries began to apply it.
The Mayer report confirms the draft regulations for identifying and registering animals, but also encouraging effective health monitoring of herds and also the management of farming subsidies. The immediate creation of data banks is imperative. The directive on the monitoring of products originating from non-member countries also needs to be simplified. The immediate and compulsory labelling for beef and its derivatives is essential. This is of course the most important measure that will be able to restore credibility. And we support it, as we support the institution of sanctions. Confidence is not decreed; it is earned. In this case, it is re-earned. This is why we will support the content of these three reports and congratulate the rapporteurs.
Madam President, Mr Commissioner, I should like to begin by thanking the rapporteurs for these important reports. Consumers demand animal products which are safe and unproblematic from the point of view of health, and they also insist on an assurance that the conditions in which animals are reared and transported ensure a satisfactory standard of animal welfare. The Community particularly needs to make progress with regard to animal transport in the EU, so much negative publicity has there been on this subject.
In the ELDR Group we regard a compulsory marking and registration system for cattle and marking of beef and beef products as essential measures and as means of restoring consumer confidence in beef and beef products. A compulsory marking system will be more effective than a voluntary one. Parliament's opinion calls for an animal passport system covering the whole of Community territory and computerized databases to enable animals' origins, movements, whereabouts, slaughter etc. to be monitored openly. The report's explanatory statement quite rightly observes that the system must not become too complicated, bureaucratic, expensive or partially overlapping, as will happen if, for example, four different systems are set up. I would therefore ask whether it would not be sensible to introduce animal passports only for animals which move from one country to another.
In implementing the system, it ought to be possible to use common sense in the Member States to ensure that the measures taken and their cost are in the right proportion to the benefits they yield. If a centralized animal register which exists in a Member State is operating effectively, so that all the necessary information can be obtained from it, that should be enough. After all, the production structure differs from country to country, and it ought to be possible to take this into account. It is very important to restore consumer confidence, and I would therefore urge the Member States and the Commission to act quickly with the aim of introducing the system at the end of this year.
The Olsson report on the principles governing the organization of veterinary checks on products entering the Community from third countries is also very important from the point of view of safeguarding consumer health. The basic principle absolutely must always be that agreements entered into must not endanger the health of consumers or animals. A third country's legislation should be considered equivalent only if the level of safety for which it provides is at least as high as that conferred by the EU's own legislation. As a representative of Finland, I would warn the EU authorities against any departure from this principle, since I know that, particularly with regard to the agreement with the United States, the EU would be willing to compromise even the present level of safety if the EU could thereby correspondingly increase its exports. I hope that the BSE crisis has at least taught the Commission that, even in the business world, a high standard of ethics and morality, which is above bribery, should be adhered to. Animal welfare provisions must be incorporated in these agreements.
Madam President, there are at least two lessons we must learn from the BSE crisis: the first is that with regard to livestock production, two checks are better than no checks at all, and secondly we can no longer rely on only the actions and decisions of the Member States to give a Community guarantee to any food product. For the safety of European consumers, a general Community check is more than ever necessary. The Commission bases itself on the illusion that stating the geographical origin is sufficient to protect the consumer, and it is therefore proposing optional labelling. With just reason, Mr Papayannakis would like to improve this system which is more than just incomplete with the introduction of additional information: place of birth of the animal, breed, sex, and also the breeding and fattening regions and method of reproduction. These amendments of the Committee on Agriculture and Rural Development link up with those of the Committee on the Environment, Public Health and Consumer Protection - it may never happen again - and aim to render it compulsory to label meat and derived products. We naturally strongly support this step.
After the BSE affair, which the Commission was hardly able to keep abreast of, the remaining uncertainties require more than ever that we observe the principle of caution. Moreover, compulsory labelling must be linked to the system upstream, of birth registration and continued identification proposed by Mr Mayer. The current situation now imposes the tracing of domestic animals as a basic guarantee for both farmers and consumers. Nevertheless, there must be a system which is effective without being too restrictive for the farmer. The new regulations must recommend a single identification at European level, without which the lessons of the BSE crisis will not have served much. So that the regulations can be applied by farmers in their daily practice, they must be simple and combine in a single procedure the current administrative obligations, registration and information to the appropriate authority (passport criteria and information). This requirement could be reduced to one registration, of which one copy is reserved for the appropriate authority and another for the passport. Finally, as one must draw information from the current situation, it appears wrong and dangerous not to require that an inspector go into the farms to check ear tags and staff. In this respect, we naturally support Mr Olsson's report.
Colleagues, I submit for your reflection the fact that we have under our eyes three reports on a delicate subject, three pieces of evidence that the Commission is continuing only to half deal with the matter in order not to displease certain systems which would like to be as liberal as possible, and which are therefore the most propitious to fraud.
Madam President, ladies and gentlemen, we have come to deal with an important aspect of the BSE issue, namely the identification of animals, but also the labelling of beef. We in the Committee on Agriculture and Rural Development agreed that compulsory identification should also apply to beef products. I hope that the Commission will endorse our view, because we believe that farmers are not the only ones on whom responsibilities can be imposed - and it is right that they should be imposed, and we do support that - but the processing industry should also be brought into line. The tendency of the processing industry to buy as cheaply and anonymously as possible must be stopped, partly for the sake of consumers but also partly for the sake of producers, since processing companies would then have less freedom to keep changing suppliers.
Compulsory labelling would enable producers to set realistic prices but would also help consumers by enabling them to trace the origin of meat. To put it rather tritely, if I bought beef produced by Meier and Company, and if, as a consumer, I was very satisfied with it, I should assume that Meier produced good beef; if, however, on my next visit to the same retailer the label showed that the meat was not from Meier's, I should want to know why that supplier was no longer being used. If the answer was that the meat could be bought more cheaply from another company - which, of course, is normally the motive for changing suppliers - that rationale would have nothing to do with quality but would be based purely on business considerations, which might not be understood by consumers. They would prefer to stay with the supplier they knew and trusted, and that reinforces our position.
Allow me to end with one more thought. When we speak of all this registration, Mr Fischler, we must not, of course, confuse registration with the fight against BSE. When we feed registered cows with infected meat-andbone meal, they will still become mad cows - or registered insane cows; let us be clear about that. Registration is an aid and an indicator for consumers, but it is not a remedy for BSE, if I may reiterate that quite plainly.
Madam President, at the end of the '80s, the European Parliament adopted the Borgho report on the labelling of food products of controlled quality of origin. To date, provisions have not really been made for this report to be followed by effects. I believe, Commissioner, that what we are asking through these three reports is titanic work, but necessary for ensuring the confidence of the European citizen and consumer in its institutions.
Labelling, quality, fraud, traceability: all these points go together and one still wonders how it was possible to take so lightly this contract between the authorities and consumers. In a manner of speaking, one cannot now say, when consuming products imported from Great Britain, whether or not they contain gelatin. These products are in circulation. I have been informed that problems also arise with registration, when animals change State and the receiving State wishes to re-register them under their own registration. All this causes delays which naturally lead to fraud. No one is safe, no one can guarantee that he will play the game right up to the end. It is our role, it is your role, to demand that a system be introduced which will ensure traceability.
Commissioner, transparency and cooperation between institutions urge me to ask you to apply Article 101 of the joint decision to identification and traceability, as one cannot guarantee the cohesion of a system without demanding that all points be governed by the same procedure, that of transparency and cooperation.
Commissioner, ladies and gentlemen, if what the press says is true, the Ministers of Agriculture held exploratory talks on this subject in Brussels on Monday. Exploratory talks! This battle over an electronic button in the ears of cattle is, in my view, a surefire means of breeding Euro-exasperation. Why, I wonder, do we need so much time for the whole introduction process? Besides the labelling of meat, it is planned to introduce computer-based identification of cattle in the EU. The points at issue are when the measures should be introduced and whether they should be compulsory. In my opinion, identification and labelling ought to be binding obligations for all Member States by the end of the millennium at the latest. In Germany this is scheduled to take effect on 1 January 1998. In many regions there are already successful programmes under which labels of origin are prescribed for meat products. The use of a memory chip will make it possible to store all the necessary information on origin, breed and ownership. The data may be retrieved at any time by means of a scanner. Needless to say, Commissioner, I should not wish the electronic component to be found by the customer when he carves his Sunday joint at the lunch table, so the question of a sensible niche for the microchip, based on practical experience, will certainly have to be discussed somewhat sooner.
Sadly, however, I have to note that the secondary industries related to agriculture are not always equally interested in the transparency of markets. The supply of beef of guaranteed origin still leaves much to be desired. For that reason I have to ask what the cost of this proposed Regulation will be. Its implementation will surely entail a considerable amount of expenditure in the Member States. I believe that care must be taken to ensure that the hard-pressed agricultural sector in Europe is not burdened with excessively high costs. The entire measure will be considerably cheaper than the bill we have run up over this whole BSE issue to date. The funding of the new system from EU or national resources must, in my view, be legally guaranteed. The planned official identification of animals imported from third countries should also take place immediately upon entry into the Community.
Madam President, we spent a full day yesterday discussing the impact of BSE on public health and the serious consequences for our farmers, the food industry and employment, and we are, of course, also conscious of the consequences for our competitive position in world trade.
It is right and proper that we put in place the most stringent controls in the entire area of food production, right through from producer to consumer. In my contribution to yesterday's debate I highlighted the urgency of implementing a full traceability programme from producer to consumer. With modern technology and proper animal coding, this procedure, as we now know, is possible and is already considerably advanced in my own country, Ireland, where we have pioneered a traceability programme in the lamb trade - the first within the European Community. We are also considerably advanced in relation to the most modern technology in identifying all our other animals.
I also come from a country where meat production, and in particular beef production, is an important economic sector, because we export 85 % of our entire production. So it goes without saying that BSE has been a disaster for Ireland. The quality of Irish beef is renowned. It must also be put on the record that from the moment of the first suspected case of BSE in my country we implemented a full-herd slaughter programme. Our farmers are now the innocent victims of circumstances beyond their control, and the Commission must give practical recognition to their economic plight.
I must say that I am somewhat concerned that a statement from President Santer yesterday would seem to imply that the BSE crisis will lead to a more radical reform of the common agricultural policy than was originally anticipated. This to me indicates a panic reaction, and we must not allow our understandable concern with public health - and it is proper that we should be concerned - to unnecessarily undermine the importance of the common agricultural policy as an essential management support measure for sustainable European agriculture and, in particular, its importance in keeping the maximum number of farm families on the land of Europe and, as well, in the broader context of rural development, to which I know our present Commissioner Fischler is totally committed.
In conclusion, I wish to put on the record again my appreciation of the Commissioner's commitment to agriculture and to rural development. I will defend his position anywhere, on any platform or forum in Europe.
Madam President, BSE is a serious European problem. Everything possible must accordingly be done to overcome it and repair the damage it has caused. From the measures in hand and those of which we know it appears that the Commission's resources are being reinforced and the scope for supervision improved. An animal and plant disease unit is being set up in Dublin, individual marking of cattle is being improved, and databases are being established. Marking of the origin of beef is being rendered more precise, and meat imports are to be monitored more effectively.
The question is, does the European Union repose too much confidence in monitoring and administration? For example, the cattle marking system amounts to an enormous population book-keeping exercise; it relates to millions of individuals, which, moreover, are replaced rapidly. It is intended to enter in centralized files, inter alia, particulars of a cow's mother, sex, all pastures where it has spent any time, and date of slaughter. Is it realistic to assume that Europe's cattle can be individually monitored by means of centralized databases, or are we just creating an enormous bureaucracy? On the other hand, is the focus of the monitoring right? BSE was able to spread because farmers trusted their own countries' veterinary authorities and their morals, and because they trusted feed producers, while using legal and approved feed. Is it not here that more resources are needed? Making it possible to trace beef is purely a retrospective monitoring measure, and will not remedy serious damage after the event.
Madam President, there is a silver lining to every cloud. It took the epizotic disease of BSE and its dramatic consequences on human health and farmers' incomes for the European Union to decide to reinforce and harmonize cattle identification and registration measures.
In this respect, we feel that the Mayer report, which goes further than the European Commission proposals, is in the right direction, although one should avoid increasing the obligations imposed on the States. For example, to impose on each farm ear marking, a computerized data base, a register and passport for the animals, risks not only increasing bureaucratic provisions, but could also lead to fraud, because of lack of sufficient financial means or the complexity of the legislation.
One has the impression that with these proposals, the Commission and the Council are trying to clear themselves of ten years of laxism concerning animal imports and identification, and that they are now going over the top to try to regain a somewhat waning credibility.
Ladies and gentlemen, we quite rightly wish to restore consumer confidence in beef. And at the same time, the European Commission is authorizing the import of genetically-modified corn; perhaps tomorrow hormoneproduced beef, under pressure from the Americans. Is it not a great hypocrisy to take measures, certainly necessary, even if some have a dual purpose, and at the same time eliminate frontier controls and write off the liability of the British government, which is primarily responsible for the mad cow crisis?
Let us remember that the BSE crisis has already cost European tax-payers over 23 thousand million francs for 1996 alone. The beef interprofession wonders whether, if the animal is born and has been raised and slaughtered in the same country, stating the country of origin is indicated. Similarly, if it comes from different countries, the statement must indicate one of the origins, and in all cases the place of birth and the place of rearing. To the traceability of the animal, it would be appropriate, Madam President, to add the guarantee that the animal has always been fed on grass or cereals.
It is under only this condition that the link of confidence between producer and consumer will be re-established, and that the beef market will regain its pre-crisis level. Technical measures have never replaced a political desire which has cruelly failed our politicians in this major BSE crisis, as in many other fields.
Madam President, yesterday this house debated the report of the temporary Committee of Enquiry into BSE. The report clearly illustrated the importance of an effective system of animal identification in the European Union. European rules on the identification of animals have been in place since 1992, although not implemented satisfactorily in all Member States.
I am in no doubt that the BSE crisis would have been far more severe had it not been possible to trace those animals which potentially carried the infection. Inability to trace the 1989 and 1990 British cohort in the UK was one of the major factors which delayed the agreement of the UK's BSE eradication plan.
Whilst this week marks the end of the temporary Committee's enquiry it does not mark the end of the crisis. Normality will only be restored when European citizens are confident that such a crisis will never be repeated. This can only be achieved when effective legislation and controls are put in place to allow swift action to be taken should a risk to public health ever appear.
Part of that control system requires a rapid identification of animals which potentially pose a risk. This is not only to protect consumers, but also to protect farmers and tax-payers against the unnecessary slaughter of healthy animals. Such a system must be European-wide as such crises are seldom confined to one Member State as the BSE crisis and the current problem of swine fever have shown. For these reasons I welcome the Commission's proposals and I am disappointed by the attempts of the rapporteur Mr Mayer to weaken the system proposed by the Commission.
In a week when some members of the European Parliament are calling for the resignation of the European Commission for not taking sufficient action to prevent the BSE crisis it would be rather contradictory to vote against the kind of preventive measures which could have changed the course of agricultural history over the last ten years if they had been in place.
Madam President, an old proverb tells us that every cloud has a silver lining, and today's silver lining comes in the shape of these three reports. I should like to congratulate everyone who has worked on them. We must ensure that we identify young animals which come from third countries. This point has been addressed. It is absolutely essential that we insist on this compulsory identification. Everything required of the enterprises based in our single market must also apply to imports, otherwise we are talking about half measures.
The electronic identification system should be introduced, and I recently read, on a very prominent page of a prestigious daily newspaper in Germany, an essay on three identification procedures. I must say that each of the three procedures undoubtedly represents a prudent solution, but the challenge at the moment lies in finding out which of them is best. But without such identification we shall make no headway at all. I might also add, of course, that such electronic processes can usually work out cheaper in practice.
Identification naturally costs money, but what about the enormous amount of money that non-traceability has cost? So this is hardly the direction in which the argument should be pursued. The matter is urgent. We are, of course, in an awkward situation if we are saying this while Mr Mayer, on the other hand, is moving an oral amendment to have everything dealt with under Article 100a.
Commissioner, I am fully aware that, in purely theoretical terms, this will result in a delay. It can last for up to a year, but here is my appeal to you: perhaps in this Parliament we might demonstrate how quickly codecision procedure under Article 100a can be implemented. Mr Graefe zu Baringdorf, I have no doubt you would agree with me on that. We should set a good example here by applying Article 100a in record time, thereby also sending a message, perhaps, in the spirit of the Intergovernmental Conference. The gentlemen who head our national governments get themselves terribly bogged down; everything takes such a very long time.
We agree on the substance; there are no disputed points as far as that is concerned. I therefore call upon you to deal with these reports as tabled here together with us in a summary procedure under Article 100a.
Madam President, I agree very much with Mr Goepel when he says that the Commission should grin and bear it in relation to Article 100a. I support that. It is certainly grinning, but is it bearing it?
What we want here, in considering these three reports, is an acknowledgement that the world has changed utterly in the wake of the BSE crisis. Things are not as they were. The old comfortable attitude to the regulation of agriculture has gone - gone for good and quite rightly.
The Committee on the Environment, Public Health and Consumer Protection, as some of my colleagues have said, accepts, welcomes and supports the Olsson and Papayannakis reports, but it has problems of the kind that have been referred to earlier with the Mayer report. The reason for that, simply, is that we do not believe that the proposal should be watered down in the way that the rapporteur has proposed. We are certainly not in favour of amendments which constantly refer to keeping costs down.
What is cost here? It is not just the cost to the farmer of taking the necessary precautions. It is the cost to the Community if those precautions are not followed through. We have a saying in my country that if you think education is expensive, try ignorance. The same is true of information. We need to have the information in place and we need the legal base which will allow us in future to have a proper concern for consumer matters. That is what shifting the legal base of these reports from Article 43 to Article 100a would do. It would give Parliament codecision; it would be appropriate to proposals which are essential for the smooth functioning of a single market in which consumer priorities have their proper place. Only if we get that shall we be doing our job as a Parliament and acting in the spirit of what President Santer said yesterday in his speech of repentance and contrition.
Madam President, Commissioner, ladies and gentlemen, the reports by Mr Olsson and Mr Mayer are very much interlinked as both of them are aimed at ensuring consumer safety, in terms of consumer products from European Union countries and other countries.
As far as the Olsson report is concerned, I would like to know why the Commission is presenting directives and not regulations? If every Member State should implement the same controls, why not make it compulsory through a Council regulation?
As far as the Mayer report is concerned, I would like to make a few remarks. The first is that I agree totally with the rapporteur when he says that it is not logical to make the register for identifying animals compulsory and the beef labelling system voluntary. Both of them should be compulsory, otherwise the whole effort to identify animals will make no sense.
The second remark is that labelling should compulsorily specify the origin of the meat and also the fattening method used. We should also specify which controls the animals have been subjected to.
The third remark is to emphasise the fact that the European Union cannot think up a whole set of measures of this type without accepting that it has to co-fund the expenditure inherent in these operations to be carried out by the Member States. Many of the problems which currently affect the field of animal and public health are related to the fact that these activities have never really been recognised as genuine Community policy.
My fourth and final remark is that although I fully agree with the aims of these measures I think that their progressive extension to all types of animals - and even vegetable products - will, in the end, entail very difficult red tape to manage.
Therefore, I think that it is time to think very seriously about setting up an institution of the 'Food and Drugs Administration' type - this was already referred to by the President of the Commission yesterday - which would mean that no products could be sold without its authorisation. After all, what we have gone through with BSE and other animal diseases, without prejudicing critical analysis of the action taken by the Council, the Commission and the Member States, could be put down, at the end of the day, to the non-existence of a genuine common policy in this area.
From this point of view, we are suffering the effects of the 'non-existence of Europe' . Now that the revision of the Treaty is being debated, I hope that our political leaders will not lose this opportunity to analyse the profound causes of these problems.
Madam President, I think back to this time last year and I wonder, if we had had this debate in February 1996, whether there would have been quite such a consensus in favour of the Commission proposals and in favour of the Mayer report.
The BSE crisis changed everything. It changed the way many people thought. When I spoke to farmers in my constituency they wished that they had a unique selling proposition which could prove that their herds were BSE free, that they were free of antibiotics or whatever. Had this had been the case, they could have then gone out and sold their products much more forcibly. They tried as hard as they could but the fact is that there was no agreed recognition by the national authorities, by local authorities or by consumers that would prove that their meat was alright, that it was good to eat - a good quality product.
We need to ensure, in the global market, with global media, that we can protect those parts of our industry which come under attack so often and frivolously on occasion. We cannot afford to have these massive collapses in confidence in our food. I believe in this meat labelling scheme. I must concur with the last speaker, I am concerned about the voluntary nature proposed by the Commission for the end-product, but I believe that these meat registration and labelling schemes will ensure that if we have another disaster in our industry, we can ensure those parts which are not affected, will not be affected. This has my full support and I hope that we can implement this scheme as quickly as possible.
One final point, the farmers will need finance to make sure they can implement the schemes and I hope that some thought is being given to that.
Madam President, Commissioner, we all know that, even in a federal state, not all states obey the rules of public morality. Therefore, I am not completely in agreement with my friend, Arlindo Cunha, when he says that only a Union policy could put an end to the immorality that we see around us.
We know that Arkansas is not as honest as New York. At least, that is what the newspapers tell us! Now I think that meat and meat products should compulsorily be controlled, and they should compulsorily be labelled. I also lend huge importance to the Olssen report, because I think that at this moment - and my country is one where this happens - meat imported from the East is not being controlled. Only a while ago Portuguese veterinary surgeons were protesting against the lack of controls on meat entering the country. I think that, in this case, the Commission, instead of ducking this accusation, has sufficient moral authority because it is appointed by the Government and the States, to say openly and transparently that they are not proceeding properly. It makes no sense to continue covering up frauds for a small amount of money and it is not logical that we should put public morals on the line. From this point of view, the Commission is guilty because, as it is the guardian of the Treaties, it should not hide behind public morality, it should not hide behind controls and it should discuss the possibility of funding activities in the various countries where it should be carried out.
Madam President, ladies and gentlemen, the provisions governing the identification and registration of animals, as very recent examples show, are partly inadequate, partly incomplete and are especially prone to cause problems in the domain of cross-border transactions. On the other hand, the quality-conscious consumer nowadays expects an up-to-date system of meat labelling which indicates at least the conditions under which the meat was produced and which makes it possible to trace the origin of the meat back to the farm of origin.
At the present time there are two draft Regulations on the table. The first is for an identification and registration system for cattle, and the second is for the labelling of beef and beef products. The purpose of these Regulations is to provide guarantees of origin for live cattle and meat from the farm to the consumer, thereby creating a sound basis for the presentation of beef and beef products in a manner that merits the confidence of consumers.
It is now a matter of proceeding quickly and rigorously; that, indeed, has been stressed by several speakers here. Secondly, the Commission also takes the view that a compulsory system of identification and labelling has to be established. However, I have to say that, for reasons of feasibility, an appropriate transition phase will certainly have to be allowed. During that phase, however, those countries that already fulfil all the conditions can go ahead with this type of labelling system.
As far as the legal basis is concerned, the Commission is prepared to accept Article 100a as the basis for both of these drafts as well as for the report on veterinary checks, which would mean that today's debate would amount to a first reading. Nevertheless, I ask you to consider the fact that it will lose us time and that we shall be unable to act with the requisite degree of urgency. That applies especially to the identification and registration of animals, one of the main functions of which is to pave the way for compulsory labelling.
Now, Madam President, ladies and gentlemen, for the report on identification and registration. First of all I should like to thank the rapporteurs, Mr Mayer for the Committee on Agriculture and Mr Papayannakis for the Committee on the Environment, as well as Mr McCartin of the Committee on Budgetary Control, for examining our proposals.
On the amendments let me say the following: I can accept Amendments 2, 5 and 6. I regret, however, that the Commission feels unable to accept the other amendments today, and I should like to explain its reasoning to the House. The Commission cannot accept Amendment 3 because animal breeding is not a Community objective, nor can it accept Amendment 4, because for reasons of subsidiarity it is not necessary for technical infrastructures to be identical in all Member States.
Amendments 7, 9, 12 and 24 are unacceptable because it is crucial that our system should cover the whole Community and be coherent, so that the origin of cattle and beef can be effectively identified. Such a system would otherwise be counterproductive and would undermine the joint efforts of the European Parliament and the Commission to restore consumer confidence in the cattle and beef markets.
Amendments 8 and 13 cannot be accepted either, because our proposal already states that, in particular, nationally recognized consumer organizations to which such information is of special importance are to have access to the database. So our proposal goes further than the amendments in this respect.
The Commission cannot endorse Amendments 10 and 18, because we are already proposing the use of an alphanumerical code, comprising two letters for the Member State of birth with the remainder made up of numbers.
We believe that the adoption of Amendment 11 would create a grey area, since extending the definition of the word 'keeper' to cover trading in animals would mean, for example, the inclusion of telephone transactions. Our objection to Amendments 14 and 18 is that details of the type proposed there are surely better covered by the Commission Regulation.
Amendment 15 is not necessary because farmers can attach the ear tags themselves. In our opinion it is more practical to identify the animals with a new ear tag at their destination rather than at the point of entry. If the animals are imported for slaughter, the attachment of an ear tag is surely unnecessary, provided that the animals are slaughtered within a short time. This therefore means that Amendments 16, 17 and 26 cannot be accepted in their present form. Amendment 19 is unacceptable, because the stipulation that holdings may receive a particular number of ear tags would be regarded as a rejection of the subsidiarity principle.
Likewise, the Commission cannot consent to Amendments 20, 23, 30 and 34, dealing with the dates of entry into force of various provisions. As you know, I take the view that we should reach a decision as soon as possible. That was the basis of the dates we laid down in the proposal.
Nor can the Commission accept Amendments 21 and 22, because it is not necessary for the identification number of a holding in the database to comprise 14 characters. Twelve characters are more than ample. Moreover, the Commission proposal already provides for the registration of all holdings.
Amendments 25 and 29 are a problem for us, because 30 days is too long a period for notifying data to a database. We take the view that such data should be made available quickly.
The Commission is also unable to endorse Amendment 27, because I believe that the animal passport should not be issued until the keeper has notified the data. Amendment 31 is superfluous, because current legislation already contains provisions to this effect. The same applies to Amendment 32. As for the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection, I should like to point out that these are already contained to some extent in the Mayer report. Besides, the position adopted by the Commission on these amendments will be clear from the opinion I have just delivered.
Turning to the report by Mr Papayannakis, which deals with our proposal on the labelling of beef and beef products, may I also express my thanks to everyone involved in the reporting and in the work of the committees.
I believe we all agree that this framework Regulation for a labelling system covering all of Europe should be adopted as quickly as possible. Our aim, as I have already said, is a compulsory system. For that reason the Commission cannot accept the wording of Amendments 3, 5, 6, 7, 10, 11, 22, 24 and 25, which basically relate to the introduction of a compulsory labelling system, for if we accept the compulsory system these amendments will have to be revised.
But we must be realistic. I believe, and I have indicated, that it is not possible at the present time to introduce a compulsory system in all 15 Member States. We believe that it will probably take up to three years before we have established the necessary rules governing identification and the facilities required under this Regulation, such as databases and so on, in all Member States.
A compulsory system, however, can only function in its entirety if its prerequisite, namely a fully operable labelling structure, exists in all Member States. But as I have said, so as not to hold back the others we should bridge this time lag with an optional system.
The Commission cannot consent to Amendment 34 either. Details concerning the link between a piece of meat and the individual animal are set out clearly in Article 3(2) of the draft Regulation.
Amendments 12, 16, 31 and 32 relate to the details that must be included on the label within a compulsory system. The logic outlined above must therefore be applied here too. On the other hand, the Commission is able to accept Amendments 23, 27, 30 and 33, which relate to processed goods, but not Amendments 2, 8 or 26.
Let me assure you, however, that after a transition phase we shall also be able to include processed goods in the system. With regard to Amendment 21, the Commission shares the basic concern of the European Parliament that this Regulation, in view of its importance, should enter into force as soon as possible. For that reason, I shall plead this case in the Council too.
The Commission is able to accept Amendment 18 in principle, but the provisions governing sanctions will be laid down in the implementing regulations. As for Amendment 19, the Commission takes the view that, rather than having annual reports submitted on the implementation of the Regulation, it would be more appropriate if such a report were submitted at the end of the transition phase.
Amendment 4 states that Member States must be free to prescribe requirements that exceed the provisions of the Regulation. The Commission regards this as a step towards renationalization of the Common Market. Amendment 20 cannot be approved, because it is still too early to set a deadline for adoption by the Commission of the rules governing the application of the Regulation. The Commission can, however, accept Amendment 9, which relates to the independent controlling bodies. These bodies must fulfil the criteria listed in Euro norm 45011 and would be licensed by the relevant public authority, as is proposed in the Amendment.
I have already spoken about the legal basis, so I can now turn to the last of the reports, for which I wish to express my gratitude to Mr Olsson and Mr Kindermann.
When the single market took effect in 1993, an efficient system of veterinary checks on products imported from third countries became indispensable. Parliament and the Commission are in agreement on that point. It is time to improve the current provisions on veterinary checks on the basis of the experience which has now been amassed.
On the amendments that have been tabled, let me say the following: the Commission is prepared to accept Amendments 2, 3, 5, 6, 7, 17 and 18. They make the wording more transparent and offer better guarantees in certain areas such as the transmission of information and access to free zones. However, the Commission regards Amendments 4, 8, 9 and 10 as technically unwarranted. The rules proposed by Parliament for ship suppliers offer fewer guarantees than the original proposal. I therefore prefer the Commission text in this case. On the other hand, the Commission can accept Amendment 11, which allows the Member States a greater degree of flexibility.
Amendment 16 does not meet with the approval of the Commission, which is not convinced in this case of the need for a transition period. A great deal of progress has been made in the harmonization of veterinary provisions for imports from third countries, and this ought to open the door to uniform checking procedure throughout the Community. As far as Amendments 12, 13, 14 and 15 are concerned, Parliament is no doubt aware of the Commission's general position. I regret that these amendments, which relate to institutional matters, cannot be accepted.
Madam President, I assume that the Commissioner is well aware of the political importance of his intervention today, which is separate from that of the President of the Commission of a few hours ago.
He has just told us, and this is very positive, that he wanted to change legal basis and adopt Article 100, but in the same breath, after giving us the carrot, he comes with the stick saying that he will not be able to accept the amendments demanding compulsory labelling.
I find that that is an extraordinary contradiction, and would like to have confirmation of my interpretation. Perhaps I have misunderstood, but on the one hand we have the 100 A, and on the other hand the Commission does not support Parliament's amendments. So what is the advantage? In the end, nothing.
We already knew that the Commissioner would naturally want to make very liberal use of his red pen in his response to our amendments. However, Commissioner, I believe that the supreme principle is the restoration of consumer confidence. And for that reason we must push through practicable rules. Compulsory specifications for cattle identification and beef labelling can be rapidly implemented. I believe that, even with Article 100a as the legal basis, a message could be sent, as Mr Goepel said, that it need not take eleven months but that it is possible to adopt the relevant regulations more quickly, even on this legal basis. That is all.
Madam President, I once asked Commissioner Fischler in a debate if he was willing to study the introduction of an electronic system, chips, whereby the animal could be monitored throughout its life. My question is whether he is prepared to look into the practicability and cost of that?
Madam President, first, I would like to say how valuable it is that the Commissioner has changed the legal basis to Article 100a. This is in line with Mr. Santer's words yesterday which pleases me. Otherwise there are no further problems, or at least not many, as far as my report is concerned. The Commissioner has accepted the bulk of the amendments, although not the proposal concerning the committee system, i.e. that more power is transferred to the Commission and that preparation work is carried out more openly. It would certainly have been helpful if this could have been accepted.
One comment I must make about Mr Papayannakis report is that it would have been useful if it had taken a more robust attitude, i.e. the Parliamentary view of obligatory labelling of meat. I am practical so I realise that this is difficult. But I still believe that we must send out a tough message otherwise nothing will change. If the Commission now introduces a long transition period, there is a risk that a long time will elapse before there is any action. This is why I think it is so important for Parliament to give a clear signal during the day's session.
Madam President, Commissioner, the simultaneous interpreting was a bit too fast and I did not quite catch all that, so I will ask you to answer three very simple questions, after first thanking you for accepting the change of the legal basis.
The first question concerns the list of information that must feature on the label. You said we ought not to debate that, since for the time being it will not be compulsory, it will be optional for a while. I believe - and I would like your opinion about this - that even if labelling remains optional for a time, the labels should show certain specific data. The fact that the labelling is optional does not mean that everyone can declare whatever he likes. That would be unacceptable, and would render the measure pointless.
The second question, Commissioner, concerns products. There is talk of labelling meat. The Environment Committee and the rapporteur, myself, insist that labelling should be applicable to beef-based products and processed products - i.e. by-products. I did not grasp your own position: do you accept that, or not?
The third question concerns the single system, the harmonization of the system for recognition and registration of cattle. Some countries have no such system and must acquire one very soon, so that the single system will work. I asked you whether you are considering setting up a special programme for that, a funded Community programme. I did not hear, or did not understand your answer.
Ladies and gentlemen, perhaps this really has been somewhat rushed, but where there is a need to respond to so many points without taking up an undue amount of time, that is simply bound to happen.
So first of all, let me spell out quite clearly once again that the Commission accepts Article 100a; I merely pointed out that it will have certain consequences. Secondly, the Commission accepts compulsory systems. There was no question of our making the animal identification system voluntary - it absolutely must be compulsory. The only question was whether labelling should be voluntary or not. Here, too, we accept compulsory labelling.
However, I do ask you to appreciate the situation we face. If we say 'Compulsory - full stop' , this means that we must allow the Member States the necessary period of grace. We should then effectively have a legal vacuum in that interim period. That is why we saw fit to propose the introduction of a voluntary system for the transition phase, but that does not mean - and let me reemphasize this clearly too - that during the transition phase anyone can do as he wishes; on the contrary, regulations must still be observed, for instance in relation to the information the label must contain.
Once more there are two separate questions here. Whether or not I produce labels is a matter of choice. The content of the label itself, however, has to be subject to clear rules. Only thus can it work properly.
In connection with various amendments which I rejected, I stated very clearly that, in our view, they would not exactly improve the system. In fact, certain of them could create grey areas; moreover, in some respects our proposals go further than those of Parliament. I do believe that the Commission is entitled to highlight that sort of problem and in the first reading here - assuming now that Article 100a is our legal basis - to reject such proposals.
I thank the Commissioner.
The debate is closed.
Voting will take place at noon.
Welcome
I am pleased to welcome to the House a delegation from the Republic of Yemen, led by His Excellency, Mr Mohammed Abdo Said, the chairman of the Finance Committee in the Chamber of Deputies.
Your delegation is honouring us with your visit at the second inter-Parliamentary meeting with the appropriate delegation of the European Parliament.
I note with pleasure that relations between the European Union and Yemen are excellent and that our contacts at Parliamentary level have shown our mutual desire for cooperation.
May I wish the Yemeni delegation profitable meetings and an excellent stay in Strasbourg.
Veterinary medicine residues in food
The next item is the report (A4-0035/97) by Mr Kenneth Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation (EC) amending Council Regulation EEC No. 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (COM(96)0584 - C4-0683/96-96/0279/(CNS)).
Madam President, I should say at the outset that the view that I express this morning is the unanimous view of Parliament's Committee on the Environment, Public Health and Consumer Protection, and I wish to make it clear that it is unanimous.
Maximum residue limits - so-called MRLs - are the permitted levels of chemicals in animal products used for human food. They are covered by a Council regulation that was established in 1990 and was due to expire in December 1996. The concept is a very important one: what is the safe level of each chemical for humans to eat? It is as simple as that, and so it is a matter not just of industrial policy or veterinary policy, it is a matter of public health.
The market was split in two in 1990. There were old substances - so-called - more than 180 of them already on the market, which were to be progressively tested in order to have MRLs established, and there were new substances which were yet to come onto the market and which would have to have MRLs set before they were allowed to be sold. All the old substances were to be assessed and given MRLs by the end of 1996. This did not happen, meaning that all the substances currently without MRLs would, in fact, have to be banned from the Community unless legal action was taken.
The Commission was very slow to produce the proposal. The old regulation expired in December 1996, the new one was not transmitted to Parliament until 10 January 1997. The current situation therefore is that there is a legal vacuum. The present Commission proposal tries to do two things: it tries to extend the time limit for the evaluation of chemicals, and we can accept that as it is clearly necessary; but it also tries to classify the substances used in animal clinical trials. A laudable aim, but I am afraid that two or three weeks is not sufficient time for Parliament to examine this properly and deal with a very important aspect of public health. We need an assurance that all the remaining MRLs will be carried out within a given timescale, if we agree to an extension. The committee is in no doubt that an extension is necessary, and we are prepared to go along with that. But, frankly, the rest is not good enough and, in our view, we must make public health our top priority.
Moreover, the Commission proposal does not reflect concerns about clinical trials. Companies, we are told, have not always supplied the right information, sometimes even because the Commission has not always made it clear what it wanted and there are far too many substances whose trials have not even begun, never mind been completed. In this context, we cannot allow the risk to public health that untested chemicals might pose. So we accept the logic of extending the deadline, but we cannot accept the rest of the proposal. We have not been given time and we do not think it provides sufficiently for consumer safety: it is not complete and it leaves consumers, as well as drugs companies, in the dark.
The European Parliament has only one reading on this - it is an Article 43 proposal - and we understand that the Committee for Veterinary Medicinal Products may well report to the Commission in two weeks suggesting changes to the testing system. And yet here we are today being asked to allow this through on the nod. That is not satisfactory. The proposal, the timescale and substantive policy measures are all quite different. There are no rules in the Treaty to allow us to split this.
Moreover, in spite of the fact that the Commission has been asked to demonstrate what the legal argument is, so far, at 11.40 a.m, it has not done so. I have not heard from the Commission what its legal argument is on the basis of the Treaty, and it is not for want of asking. I was promised it an hour and a half ago this morning and I still have not received it.
It would have been preferable to fill the legal vacuum, but I am afraid that unless the Commission is able give a clear commitment that it will withdraw that part of the proposal that refers to the substances and agrees to proceed only with a timetable extension, then I am mandated by my committee to say quite clearly that we will take this back to committee for further amendment. That is the unanimous view of the committee.
Mr Bangemann is indicating that he is surprised. I do not know why he is - if, indeed, he is - because it was made clear at the committee stage that this was the unanimous view and it was made clear to him in a letter only yesterday.
I hope that the Commission can see its way to withdrawing the proposal which refers to the substances. I hope the Commission can agree to proceed only with the timetable. If it will do that, then I am quite happy to recommend to Parliament that we agree to the timetable change, but my committee is quite adamant that it will not agree to the rest.
Mr Bangemann has asked to speak. I do not know whether it is for a motion of procedure or for a personal reason, but I noticed that he reacted very strongly. So I will call upon him to speak straight away, with the permission of Mr Collins and the other persons intervening, whom I shall call upon subsequently.
Madam President, let me say first of all why I asked leave to speak just now - not because I am annoyed, but because we must begin by identifying the nature of the problem together. I gathered from Mr Collins' comments that there are still some uncertainties. For that reason I should like to tell you at this point what we think about the matter and how we believe the problems can be solved.
Firstly, we certainly do not require Parliament to voice its opinion on the substance of the proposals within two weeks. Parliament can have the time it needs to examine these proposals carefully. The more recent developments can also be taken into consideration, and the Council - as Mr Collins knows - has confirmed in a letter to me that it will not decide on the substance before Parliament has formed and formulated its opinion.
The letter was also sent to Mr Collins, as I have just heard. This means that nobody, either in the Council or the Commission, expects Parliament to deliver its opinion on the substance in a few days or hours, let alone here and now. That is not our wish, nor is it the wish of the Council.
The Council has given a commitment. I believe that, in the interinstitutional dialogue, we should not assume that it will break a commitment which is recorded in writing. But, in order to relieve Parliament of this concern too, I can tell you now that, should the Council intend to decide without any parliamentary input, a scenario to which I attach no credibility whatsoever, we would withdraw the proposal. We can do that at any time. We would prevent the Council from taking a decision without Parliament having spoken. All we ask - and Mr Collins has even said he would support this - is that Article 14, in other words the extension of this time limit, be dealt with now, otherwise we shall get ourselves into an impossible tangle with regard to medicines that have been on the market for years and are perfectly harmless. That is the problem.
It has taken a long time; that is true. This, however, is not the fault of the Commission. The Agency in London, for example, does not have enough staff, and the industry, as Mr Collins also said, has not always made the necessary documentation available. So the technical legitimacy of a two-year extension of the time limit is not, to my knowledge, being questioned.
Madam President, I believe you will appreciate that it was necessary for me to say these things again here. The substance, the proposal as a whole, is not at issue. The Council will not decide before Parliament has delivered its opinion. Parliament has all the time in the world, however much it needs, and the Commission hereby promises that if the Council did not honour the commitments it gave in its letter - and this is a purely abstract hypothesis - we should withdraw the proposal, which would then no longer exist.
The only thing we ask for as a matter of urgency is the application of Article 14, and that is legally possible.
Madam President, the protection of animal breeding and human health are today priorities among the activities of the European Union, especially after recent events related to BSE. At the same time, the operation of the single market must be adapted effectively, so that products in circulation or to be circulated will ensure the protection of health and conform with the rules embodied in international agreements. The Commission proposal we are debating concerns the adaptation of the Regulation establishing maximum residue limits for veterinary medicines in foodstuffs of animal origin. With this proposal, the Commission is trying to adapt the Regulation by entrusting the European Agency for the Evaluation of Medicinal Products with the task of examining applications for the establishment, amendment and extension of MRLs, and to streamline the decision-making process by means of this centralized procedure. At the same time, adaptation is considered essential because the Community must respect the obligations that stem from the agreement to implement sanitary and phytosanitary measures, reached during the multipartite negotiations of the Uruguay Round. The objective aimed for should not just be to adapt the Regulation, but to make a real contribution to the protection of public health, so that the establishment of uniform MRLs will permit the free movement of foodstuffs and veterinary medicines and effectively safeguard the protection of consumers in the single market. The first issue relating to the adaptation of the Regulation involves extending the timescale for the evaluation procedure. The difficulties that have emerged in connection with evaluation at Member State level, and in connection with the newly constituted European Agency, which only began operating in 1995, compel us to extend the timescale by two years, within which the Agency must complete its evaluation. Here, it must be stressed that to ensure public health and consumer protection entails placing restrictions on hazardous substances, which must be assessed by December 1997.
Madam President, the aim of this proposal is to ensure that the taking of medicines by animals destined for consumption does not present any danger to the consumer. Veterinary medicines leave residues which persist for some time in animals, and are therefore likely to pass into the products destined for human consumption: meat, offal, milk and eggs. The harmfulness of these residues depends mainly on their degree of concentration in the foodstuffs in question, that which is called 'maximum residue limit of veterinary medicines in foods of animal origin' . This is a technical definition, but it clearly states what it means. This limit was fixed by the regulation of January 1992. Since this date, no drug authorization has been issued without this maximum limit being fixed. Four hundred pharmaceutical products were awaiting this authorization, which should have been issued before the 1st January 1997. Unfortunately only 200 have been examined. The remaining two hundred are threatened by immediate withdrawal from the animal treatment market, which would have catastrophic effects on the agro-food industry, without public health benefiting either. We therefore ask for the date to be carried forward to the 1st January 1999.
However, it would be dangerous and contrary to the protection of public health for foods originating from animals subjected to clinical trials to be consumed before a maximum limit - final and not provisional - has been established. It is therefore essential for animals subjected to clinical trials not to be destined for consumption before this final limit is established.
Madam President, I agree with the statement made a few minutes ago by Kenneth D. Collins, but I would like to clarify a little more clearly the second part of the dossier.
First of all, as regards the first part, it should be noted that we are faced with a serious problem. Two hundred and forty-six substances used as veterinary medicines before the adoption of the 1990 regulation have not yet been re-evaluated! There is no maximum limit established for residues and, de facto, the use of these substances has been prohibited since the 1st January. It is therefore imperative to extend the deadlines for this evaluation, as proposed by the Commission.
The Committee on the Environment, Public Health and Consumer Protection notes its agreement with the above, under one condition: for the most dangerous substances, or at all events those that might be suspected to be the most dangerous, this evaluation must be made before the 1st January 1998.
I would now like to talk about the second part of the proposal, which is much more serious. In fact, the Commission is proposing to amend the 1990 regulation by granting the pharmaceutical industry the possibility of using, with provisional limit values, drugs which are still at the clinical trial stage. This means in particular that consumers would become involuntary guinea pigs for the pharmaceutical industry. These provisional limits are in fact proposed by the pharmaceutical industry and are currently studied by the drug agency and the appropriate committees.
This is an amendment in relation to 1990, as at the time this measure was considered to be exceptional. At the present time, it is becoming general. I know that everyone within the Committee on the Environment, Public Health and Consumer Protection agrees that this is unacceptable. We are asking the Commissioner to express himself clearly on this point. Does he agree to withdraw this part of the proposal, yes or no? I believe that that is what is at stake, and not the first part on which we agree.
I would nevertheless like to return to Mr Santer's statements. He said yesterday that with regard to the health and phytosanitary measures, he would like to use Article 100 A. One can admit that, for the first part, the situation is urgent, but this is not the case for the second part.
(Interruption by the Commissioner) All the better, Mr Bangemann, confirm it clearly! In your statement just now - perhaps it is a problem with the translation - you talked about the main issue. I would like to talk about the second part of your proposal, which dealt with the temporary limit system for drugs which are still at the clinical trial stage.
Be clear on the matter and say that you withdraw this proposal!
Madam President, once again what we must bear in mind here is the safety of the consumer, and in this case his safety in relation to veterinary medicine residues in animal products.
First essential point, deadlines. For the potentially most dangerous substances, it is of fundamental importance for these to be evaluated between now and the 31st December of this year, and if not prohibited from the 1st January 1998. Having said that, in view of the delay by the Commission, it is normal to accept an extension of three years for the other products which have yet to be evaluated by the European Agency. This deadline is necessary, otherwise over 200 old products would be withdrawn from the market immediately without distinction between the good ones and the bad ones, which would not be fair.
Second essential point, clinical trials. The Commission's text is vague and imprecise on this point. It concerns the consumption of food coming from animals which have undergone clinical trials and contain in the organism residues of substances, some of which could present risks to the consumer. In the light of the crisis we are experiencing in the sector - and on this point I fully agree with Mr Lannoye - the entry of these drugs into the food chain is unacceptable.
Madam President, I think we have to be clear about this. In intention I do not differ at all from Mr Bangemann. I want to make that quite clear.
There the similarity between me and Mr Bangemann probably ends. I do not know that too many people have noticed many similarities in the past anyway. We accept entirely - everybody in the Chamber; everybody who has spoken and those who have not - that the time limit has to change. It can go to the end of the century, roughly speaking. We need about another three years in order to achieve the testing requirements.
Where we are at variance, however, with Mr Bangemann is what you do legally with the rest. While I respect Mr Bangemann's intention to say to the Council: ' You cannot make a decision because you have not received Parliament's opinion' , the fact is that there is only one proposal on the table. There is only one reading on that proposal on the table because it is proposed under Article 43. Parliament has no mechanism at all for splitting it and neither, so far as I can see, does the Commission or the Council.
What we have is a declared intention that they will not proceed. I am afraid these letters that I have received are not of official status. They do not reflect anything at all in the Treaty. There is nothing in the Treaty so far as I know - I hope Mr Bangemann can change my mind on this - which says that such a letter of intent constitutes a legal obligation.
If there were such a thing then I might be persuaded to change my mind and the committee might be able to change its mind as well. But at the moment we do not have the guarantee that Parliament would be allowed to give an opinion on something which it has already given its opinion on because there is only one reading and one regulation. That is the nub of the problem. If we can solve that, if Mr Bangemann can show to us what the legal base for all of this is, then we might be able to change our minds.
At the moment I can see no way forward at all, even though I agree with his sentiments and, I guess, he agrees with mine. We are of one intent but I am afraid that our view in Parliament is that we cannot have sufficient trust in the procedure that is being suggested to make it happen. I do not think that Mr Bangemann would be in a sufficiently powerful position vis-à-vis the Council to force it either because he would have no legal base for so doing.
Madam President, in order to avoid any difficulties in understanding my unclear German, I want to switch into my excellent English first and then to French, so that everybody who has participated in the debate does not have to rely on our inefficient interpreting service.
(Protests ) For me the service is excellent, I refer to the speeches made during that discussion.
Things have become clearer because, as I said in the beginning, we are dealing today only with Article 14, we are not dealing with any other article. Article 14 foresees the extension of two years of these substances which are already available on the market. Ken Collins and the Parliament are ready to accept that. Your concern is: ' what shall we do with the substance of the proposal?' I have already indicated that there are two letters, one, as you are aware, from the Council and another from my colleague, Marcelino Oreja, responsible for dealing with relations with Parliament, at the advice of our Legal Service. The two positions are abundantly clear in terms of their legal interpretation: this is not the reading; the urgency has only been asked for Article 14 - for nothing else.
Today we do not have to debate the substance. Nobody is asking for that. It can be done after the Parliament has taken its position. The only question at stake today is whether the Parliament can accept urgent procedure under Article 14 and this is what we are asking for.
As to the guarantee, our Legal Service says it is alright. The Council has only asked for the urgency of Article 14 and, formally, urgency was not asked for anything else. In addition, if there were a difficulty, the Commission would be ready to withdraw the whole proposal in order to make it abundantly clear that Parliament has to state its view on the substance.
I will say a few words in French as comments have been made in French on substances. If these comments reflect a position of Parliament - which remains to be seen - we are, as always, willing to consider what Parliament decides and you have time to decide. Clinical trials and all the other things which concern you can be examined and decided subsequently. The situation is quite clear, and this is why, if you agree with the change in Article 14, I do not see any reason for not having it. That is all you are asked for, nothing else.
Madam President, I am grateful to you for giving me the time and I am also grateful to Mr Bangemann for his explanation. I know that we are supposed to vote on this in the next half hour or so. I wonder if it might be possible for us to vote tomorrow instead. Then I will have an opportunity to explore this personally with Mr Bangemann and his services and we might clarify the situation to our mutual satisfaction. If you would agree to that, I think that would be the best solution.
I think it is an entirely reasonable proposal. I turn to the House as we would normally have had to vote on this report this morning, at noon. Are there any objections to us accepting this slight amendment to the agenda, namely postponing the vote on this report to tomorrow noon's voting time?
(The House indicated its agreement with the proposal) The debate is closed.
The vote will be held tomorrow, at noon.
My dear colleagues, Mr Whitehead has put forward a request which I would like to grant. Mr Whitehead is present, but he categorically cannot be here this afternoon, and he would like to deliver his report. It is 12.01 p.m. I will ask him to speak now for this purpose, asking him to observe the speech time so that we can then pass on to the vote.
Consumer policy priorities (1996-1998)
The next item is the report (A4-0317/96) by Mr Whitehead, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication of the Commission (COM(95)0519 - C4-0501/95) on priorities for consumer policy (1996-1998)
Madam President, I thank you, not least because of the difficulties in which you have been placed earlier today. I am under no illusions that Members present here have come because of interest in what I have to say. However, they are assembling to listen to and to participate in a vote on consumer priorities in the matter of BSE and other things.
I wish to take my allotted five minutes to present the report which has been waiting for the attention of Parliament for more than two sessions and which relates to the consumer priorities set out by Mr Prendergast which survive him, which survive Mr Papas' time as Director-General in DG XXIV and which are now for the attention of Mr Reichenbach. The fact that it has taken so long and the fact that we still have to try to acquire critical mass for Mrs Bonino and her cabinet is sufficient emphasis on what we are trying to say today. I am glad President Santer is present, whether or not he is listening to what I have to say.
We believe that a framework for consumer priorities within the Union needs essentially to look not at a whole Christmas Card wish list of things that might be done in an ideal world but a clear, brief and accurate list of the things we need to do, things which need to relate to the central role that Article 129a should have for us postMaastricht. We believe that we need priorities clearly set out for Mr Reichenbach and his team.
Further measures to ensure consumer access to justice inside the courts as well as outside them, right across the Union: concrete legislative proposals and measures to ensure the protection of consumers' financial interests and we shall be returning to that in the debate on Mrs Marinucci's report this afternoon; better information that converts consumer information into consumer power; a sustainable food policy in the interest of consumers, and here I note the new powers that Mrs Bonino has. I hope we will hear from her this afternoon as to how she will use them and I welcome what President Santer said yesterday in what was a historic day for this Assembly and for its relations with the Commission in terms of the priorities we are giving to food, health and safety. Finally, the establishment of a single, clear, basic definition of universal service which can be applied on a sectoral basis as we move towards the liberalization of key sectors of the market.
In the time available to me I do not want to expand in any detail on any of these. I would just say that I feel we have been remiss in not giving these areas a priority which they deserve. In terms of access to justice the Commission is now at least making steps towards the publication of plans but it needs to go further to secure the mutual recognition of conditions for receiving legal aid throughout the Community and to enable consumer organizations in countries like mine, as well as public bodies, to bring class actions where there are infringements of Community legislation.
We also need to hear further from DG XXIV and Mrs Bonino exactly how they will use the extra staff and the new powers they have for policing the Community as a whole in the issue of health and food safety. The research we should do, and which the Commission should sponsor and finance in this matter, needs to look at related issues of human and animal health which have always been given a low priority because the consumer interest has never been pre-eminent. I hope here that in matters like the investigation of the new variant of CJD we will see a commitment not just in the Member States, including my own, but by the Commission as a whole to look at this scourge and how it has developed.
There are many things I could have said and perhaps there will be an opportunity to engage with the new DirectorGeneral and with Mrs Bonino at a later hour. I regret that this debate has been so placed that it has to be both truncated and partitioned by the interval.
(Applause )
Thank you, Mr Whitehead. In view of the circumstances, it was not possible for your intervention to have the desired hearing as everyone was waiting for the vote.
The debate on Mr Whitehead's report will be continued this afternoon at 15.00 hours.
Welcome
It is a pleasure to welcome a delegation from the International Centre for peace in the Middle East, now in the Distinguished Visitors' Gallery. The delegation, made up of representatives of the Knesset and the Palestinian Legislative Council, is here to meet the relevant delegations of the European Parliament.
This initiative is the first of its kind, and a unique opportunity to debate issues relating to the peace process in the Middle East, which affects us all very closely.
I also want to take this opportunity to welcome the European Union's Special Envoy for the Middle East peace process, His Excellency Ambassador Moratinos.
Our relations with the Knesset and the Palestinian Legislative Council are excellent, and the contacts we already have at parliamentary level have demonstrated the common will to cooperate in a large number of sectors.
I hope this meeting will mark a new stage in the necessary rapprochement between the countries and towns we represent.
I wish the delegation from the International Centre for peace in the Middle East fruitful discussions and an excellent stay in Strasbourg.
Mr President, I am rising simply to seek clarification: there is a clear contradiction between what President Santer said yesterday in his report, on page 8, which refers to systematic and compulsory labelling as the Commission preference and the statement we have today had from Commissioner Fischler who rejected all the amendments calling for the labelling of beef and beef products to be compulsory.
Before we take a vote on this issue, we want to be sure what the true position of the Commission is. Is labelling compulsory or not? Is it systematic or not? The statements we have listened to did not imply that. To say generally, as did Commissioner Fischler, that the Commission 'generally' agrees that this should be compulsory but that there is to be no obligation or deadline for the immediate future is tantamount to not accepting that principle stated yesterday by President Santer. Before we move to the vote, we want to be clear about the Commission position!
(Applause)
Mr President, ladies and gentlemen, I am very grateful for this intervention, because it does enable me to put something straight. The honourable Member was evidently not listening this morning.
(Loud protests) I explained this morning that the Commission accepts the possibility of basing all three proposals under discussion here on Article 100a. The Commission also explained this morning that it clearly endorses a compulsory system. Nevertheless, I did venture to point out that a certain transition phase will be necessary until we can actually have this compulsory system operating throughout all the Member States, since it requires an appropriate form of animal identification and of animal registration, which have to be carried out with the aid of computer technology.
So that those Member States which already fulfil all the conditions are not prevented from introducing a system of labelling during the transition phase, we believe it makes sense to allow voluntary labelling during that first phase, a view which, incidentally, met with the approval - or so it seemed to me at least - of most of those who attended the debate.
Now is not the time to debate this subject. Questions can be asked when we get to the report.
I should just like to ask Commissioner Fischler one question: how long is the transition phase?
I have just said that such questions must be put at the appropriate time.
Mr President, on a point of order which I tried to raise some moments ago when your predecessor, Mrs Fontaine, was in the Chair. When my colleague, Philip Whitehead, was speaking he was shown a distinct discourtesy by a large number of Members of this House: he was not being listened to, people were coming in and showing a complete lack of respect.
Mr President, you referred to the visitors in the Distinguished Visitors' Gallery. I do not know what sort of impression it would have given them a few moments ago - and it is possibly a little better now - but I hope that you will be able to use your gavel properly so that order is maintained in this Chamber and that speakers are heard with the respect that Mr Whitehead was not.
(Applause )
Thank you very much for making that point, Mr Evans, because as you could tell, it was not just Mr Whitehead who was hardly listened to, but the Presidency itself, when calling for silence for this vote we would like to get on with.
I should just like to ask Commissioner Fischler one question: how long is the transition phase?
I have already told you those questions must be put at the proper time. Mrs Fontaine was referred to personally and is asking for the floor.
Mr President, I believe I usually ensure that this House is well respected. But Mr Whitehead knew this perfectly. He has enjoyed the benefit of a very large favour. Normally, my dear colleagues, we should not have started his report. It was past noon and we should have started the votes. If, in addition to that, I had imposed silence on the House, we would have prolonged Mr Whitehead's intervention even further, and I think he understood perfectly. We were in very particular circumstances. That, Mr President, is all I wanted to say.
Votes
Mr President, my reference to the regulations is based on Articles 127, 122 and 43. Even if the radical Alliance group tried, by its amendments, to improve the compromise, we remain critical of a procedure which we feel is a renouncement of the European Parliament in an exceptionally grave affair.
We therefore have a basic disagreement, but my reference concerns the question of procedure which has led to the vote which will be held. On Monday, Mrs Barthet-Mayer and Mr Puerta stressed the very strong reasons for postponing this vote to after that on the motion of censure. Parliament decided otherwise and did not follow this demonstration, which was nevertheless very strong and based on considerable Parliamentary evidence. I will therefore not return to the matter.
Mr Hory, this issue was settled on Monday in accordance with the established procedure. I therefore naturally cannot allow it to be raised again in a manner which is rather an explanation of vote, since you invoke the article on explanations of vote. I am sorry.
(Parliament adopted the resolution)
Mr President, I would like to mention three points:
Firstly, may I remind our colleagues that Mr Fischler told us that the Commission accepts the change of the legal basis and the adoption of Article 100A, in other words, what we are doing today is the first reading.-Secondly, Mr President, from the vote list it appears that I proposed to Parliament that it should reject all the amendments which imply that the labelling system should not be compulsory. In my opinion all those amendments ought to be rejected, because the system must be compulsory, and the same applies to all the amendments that restrict labelling to meat alone, whereas your rapporteur's proposal...
... and the proposal by the Environment Commission is that the labelling system should apply to all beef products, preparations, processed products and by-products.
Thirdly, Mr President, Mr Fischler said that the Commission was in favour of compulsory labelling but is asking for a transitional period, and he stated that this is the reason why the Commission did not accept the amendments on compulsory labelling. That caused indignation among many Members. I would therefore like to ask Mr Fischler this question: Could we reverse our thinking on this, in other words, could the Commission accept all the amendments imposing compulsory labelling, but in parallel and not in conflict with them, add an article stipulating the transitional period required for the Member States to adapt, and asking that the said period should be as short as possible?
(Applause)
Mr President, as the rapporteur rightly stated, because of the change in the legal basis this is now a first reading. I therefore believe that we can come back in the context of the second reading to the wish expressed by the rapporteur.
(Parliament adopted the legislative resolution)
Mr President, may I just remind you that I moved an oral amendment this morning for the legal basis to be changed from Article 43 to Article 100a and that the Commission has accepted it.
As you know, oral amendments cannot be put during voting. But we will take note of it and it will appear in the Minutes so that the Commission can accept it, if it sees fit.
The Committee on Legal Affairs should also be informed. That way we can respect the Rules of Procedure and go to the vote without this oral amendment.
I must inform Members that there is a corrigendum to the German version of this report and that Amendments Nos 1 and 28 do not relate to all the language versions, but an appropriate linguistic solution will be found with those involved in due course.
I must also inform you that the text of Amendment No 17 of the report by the Committee on Agriculture appears in the text of Amendment No 16 presented for vote in the part-session and Amendment No 35 has been withdrawn. We are examining the motion for a regulation.
Mr President, before we proceed to the vote, I should like to hear Commissioner Fischler's acceptance of what Mr Mayer just said.
Mr President, it is very interesting that those Members who speak my language are the very ones who apparently misunderstand what I say. So let me declare for the third time that the Commission approves.
(Parliament adopted the legislative resolution)
Ladies and gentlemen, may I welcome Mr Wole Soyinka, winner of the Nobel Prize for Literature, who came to see me this morning to tell me about the situation in Nigeria, on which Parliament is now fully informed.
Mr President, it is hardly surprising that a British Conservative would like to state a case as to why we voted against the Medina report this morning. If I had been a fly on the wall yesterday I could well have heard some people trying to make us believe that the British Government was trying to promote BSE in our country.
I have to say that I regret very much the attitude that has been adopted by this House, because it missed the main point. We cannot rewrite history and that is what the report tries to do. It tries, in fact, to produce its own prejudices which are not backed by facts. The committee really needed some scientific instruments to help it to come to the right conclusions - perhaps a retrospectoscope, because that is what it has used by trying to look back and not recognize that this was a new disease and a new situation that had arisen.
Let us all be very clear. I am sure this Parliament and we, as British Conservatives, want to promote health and confidence. There is no doubt about that. Therefore we should look and see the situation in the United Kingdom itself: consumption is practically back to normal; the beef industry is practically back to normal, and the measures that the government has taken in the United Kingdom have worked. One cannot say that about the rest of Europe, and it is the lack of confidence that has created the problems.
The report does not identify the causes of the disease. It only serves, as I say, to promote prejudices which are not backed by facts. It is very easy to knock, it is very easy to be a narker and always to complain, but to do something positive to cure the problems is entirely different.
The production of animal protein seems to be the basis of the problem. We have followed the practice in the United States and they do not seem to have a BSE problem there.
There are many issues I would like to address, but let me say this: Parliament seems to be ambivalent about what it is trying to do with Mr Hogg, the Minister. It says, on the one hand, that he had a legal requirement to come and yet the resolution just adopted states that the institutional agreement needs to be strengthened so that we can demand him to come. I would submit that there is not currently a legal base for that demand to happen.
Mr President, we voted against the joint resolution, as a conditional censure cannot be defended on a legal basis, and moreover the departments of Parliament had observed it. A conditional censure cannot be defended on a political basis either. In reality, a conditional censure is a phoney censure. We have therefore voted against this joint resolution.
However, tomorrow we will vote for the motion of censure, as the mad cow problem is not, as some people try to make us believe, the fault of bad luck. Nor is it the fault of the system. To be precise, it is the fault of the people in charge of the system. And the people in charge of the system, with all due respect to the preceding speaker, are the British government on the one hand and the Commission in Brussels on the other.
Consequently, we will vote for the censure. And this will have a certain effect, at least with regard to the French representation, as with the voices of eleven deputies of the French National Front, there will probably be a majority of French representatives in this Parliament who will vote on the motion of censure tomorrow.
One of the lessons to be drawn from the 'mad cow' affair concerns the state of chaos of health controls in Europe, which has allowed the spreading of contaminated meal and meat, and thus of the disease itself. This aspect of the dossier remains misunderstood, but it teaches us a great deal on the manner in which European institutions currently operate.
From the point of view of the single market, which was to eliminate all import controls on internal frontiers - hence also health controls - a directive 89/662/CEE reorganized the system: the principal health supervision was no longer incumbent on the importing country, at its frontiers, but on the country of origin - in this case the United Kingdom for its meat exports.
However, this formula has cumulative inconveniences: it lays the burden of control on the partner who has the least interest in exercising it vigilantly. To correct this bias, ' federal' controls would have to be established for the supervision of exporting countries; but this complicated structure would prove oppressive for national sovereignties, and also costly, as an army of officials would have to be recruited in Brussels. That summarizes in a few sentences if not the causes of mad cow disease (which originates from an agricultural policy contrary to nature), but at least the causes of its spreading; the European Union has abolished its national controls, without introducing, or even first devising, other properly operational systems to take the relay.
What is the current situation? With fixed customs on internal frontiers having been abolished and documents which accompany goods having been eliminated too, controls are becoming very difficult. They are exercised here or there, on the spot, with no serious documentary base and when goods are already circulating on the internal market of each country. Under these conditions, fraud of every kind multiplies. The chaos is complete.
A frightening indication has just been given by the report of the Committee of Inquiry of the French National Assembly on mad cow disease, with regard to customs control: none of the persons in authority interviewed - minister, central administration directors, presidents of professional syndicates - has been able to provide reliable figures on imports into France, during recent years, of animal meal of British origin.
Thus the European Union is now in a state of health disarmament, not by accident, but because of a policy which I do not hesitate to qualify as conscious disorganization destined, in the minds of the apprentice sorcerers who conceived it, to cause chaos in the European state. One cannot fail to compare this very similar situation with the disorder which reigns with regard to collecting intra-Community VAT since the abolition of internal frontiers.
How can we get out of this? The naive immediately seize on ready-made solutions which the Commission hands out to them: more Community regulations! More Community agencies! More Community controllers!
But no one has tried to find out how much the installation of such a system, standardized and centralized on a European scale, could cost, or even whether it really can be achieved within a short time. There is nothing stopping us from obtaining experience in this respect, but we must not rely on federal control of health regulations for an immediate escape from the crisis and chaos.
Rather, we believe that the single market has been vitiated by the dogma of the Commission, according to which it was absolutely necessary to abolish all frontier controls and all goods accompanying documents. Free circulation has thus become free contamination. To emerge from it, we must question this policy.
I welcome the serious challenge to the European Commission by the European Parliament to clean up its act on BSE. In response to the EP's inquiry into the BSE crisis, the President of the European Commission, Mr Jacques Santer, in the presence of 11 other Commissioners, implicitly conceded that there was much wrong with the system which should be reformed.
The report by the European Parliament which attacks the UK Government's role throughout the BSE scandal is also severely critical of the Commission and of former Commissioner Ray MacSharry, who if not involved directly in a process of disinformation and down-playing the scandal, has been accused by the committee of inquiry of at least 'turning a blind eye' .
Wilful short-sightedness by the Commission has done no favours for Europe's consumers, nor even in the end for the EU's and Ireland's beef producers. I strongly welcome the fact that responsibility for food policy is now to be removed from the auspices of the Agricultural Commissioner. I also support the idea of a European equivalent of the FDA (Food and Drugs Administration).
Through the Liberal Group, I agree not to censure the Commission now but to give it a few months to right the wrongs of the past through major food policy reforms.
If the BSE crisis has done nothing else it has thrown into sharp focus the overriding need to concentrate on consumer protection and to address consumers' legitimate fears. The institutions of the European Union and Member State governments must now work together to protect consumer interests at all times. As such, the approach taken by the British authorities throughout this has been deeply regrettable. Britain has taken an arrogant approach, insensitive to the implications of its behaviour for its partners in Europe.
While I welcome the concern of the Committee of Inquiry to fully investigate the BSE crisis I am puzzled by the approach they have taken in certain regards. They called EU Commissioners and officials but did not call the man who had ultimate political responsibility at the time: the then President of the EU Commission, Jacques Delors. The failure to call Mr Delors before the committee is a startling omission and only serves to question the fact as to whether the committee was even-handed in its approach. Why was Mr Delors not called? Has it anything to do with the fact that the committee had an in-built socialist majority? Why did Mr Delors not come forward to protect and defend the Commission?
The best way to address the BSE crisis now is not to look backwards with the perfect wisdom of hindsight but to establish a comprehensive strategy that will protect and reassure the European consumer. Of necessity this means the British authorities will have to take a more cooperative and responsible approach.
The spread of BSE among the cattle population has now decimated affected herds and ruined the cattle industry throughout Europe, consequences in themselves extremely serious, but nevertheless out of proportion with the threat on human health if contamination of man from the meat of sick animals is confirmed.
Faced with this crisis, it was essential to isolate the faults, errors or malfunctions which contributed to the spread of the epizootic disease and an undermining of consumer protection, not only to determine everyone's responsibilities, but mainly to take Draconian measures to prevent the recurrence of such a catastrophe.
The Medina report attributes the most serious fault to the British government which, in deregulating meat and bone meal production, has permitted the contamination of meal by the pathogenic agent which developed into BSE in cattle and which, downstream in the food chain, could develop into Jakob-Creutzfeld disease in man.
The incompetence of the British government is also blamed for having taken away the efficacy of measures intended to combat epizootic disease and the threat of an epidemic, in a vain attempt to protect its beef industry.
For its part, the Council has resigned from its institutional responsibilities.
The Commission has obviously striven to protect the interests of the market and its relations with the British government, before looking to the health of consumers. In addition, the Committee of Inquiry has brought to light serious structural deficiencies in a decision-making process which concentrates on particular interests and is impermeable to general interest.
In the light of this situation, the tabling of a motion of censure against the Commission should be envisaged. However, the bad management of this crisis was mainly due to the deeds of the previous Commission; the President of the current Commission has undertaken to correct the malfunctions and proposes to amend the system of scientific consultation, the decision-making mechanisms, the means of control and the Community legal bases with a view to increasing the Community's competence with regard to health.
Rather than precipitate an institutional crisis which risks lasting, it appears wiser to give the necessary reforms a chance to see the light of day as quickly as possible, implemented by a Commission threatened with censure if it does not put them into effect within a reasonable period.
This is why the vote on a motion which obliges the Commission to conform to the recommendations of the European Parliament, on pain of a further motion of censure, is the best solution. Above all, it is important for the Commission to place consumer protection at the forefront of its preoccupations.
I abstained from the vote which has just been held in conclusion of the works of the Committee of Inquiry on BSE. It is not because of I disagree with the remarkable report of Mr Medina, quite the contrary. I consider that the report identifies precisely the overwhelming responsibilities primarily of the British government, but also of the old Commission and the current Commission in the mad cow affair. This disaster, the extent of which no one can foresee, has been aggravated by mistakes made at all levels of responsibility: negligence, complaisance towards the British government, concealment of facts to Parliament, unacceptable pressure on the latter. President Santer yesterday persisted in this attitude by denying, against the evidence, the unfortunate decision of the Commission to lift the embargo on gelatine. This behaviour deserves immediate political sanction: the censure, which I will vote for tomorrow.
While Article 144 of the Treaty exists, public opinion will not understand if the Commission is not censured, bearing in mind the gravity of the established facts. If Parliament does not adopt the motion I signed with Mr Happart, I think it should be proposed to the Inter-governmental Conference to repeal Article 144, which 50 years ago established a regime of political irresponsibility to the benefit of the Commission. It would be better to take note and introduce effective control of the executive power of the kind exercised by the American Congress.
However, I find placing the Commission under supervision, as adopted by the resolution we have just voted on, to be pernicious. It seriously weakens a Commission whose authority has already been severely shaken by the current crisis. It undermines its independence from Parliament, but also from the Council and Member States. It prepares a reduction of its powers and responsibilities during the current revision of the Treaty. I do not know whether that is the intention of my colleagues who have just voted on this resolution, but I fear that it will be the result. A candid political sanction would be better, which would make it possible to distribute on a sound basis and preserve the prospects of democratization of our institutions.
I voted for the compromise with misgivings. Our Parliament should not be threatening to censure the Commission when the real culprits remain in office in the UK Government.
They created the BSE problem and allowed it to spread and become endemic in many Southern areas. They failed to contain BSE and have behaved atrociously with their 'Policy of Non Cooperation' and arrogant rejection of Europe's offers to finance a sensible eradication programme.
No wonder Europeans are now calling for compensation for the damage wreaked by the UK's incompetence. Alas, we Scots cannot seek compensation for the destruction of our beef export markets and we are not as well protected against England's BSE as our fellow Europeans.
My Euro-seat accounts stupidity has unduly penalised my farmers. In the absence of reason in Westminster, and at their own costs, Scottish beef producers created their own 'BSE free' quality assurance scheme which the Scottish Secretary denigrated and undermined 'in the interests of UK unity' !
My Party sought to cite the Scottish Secretary's name in the Censure Motion against Mr Hogg in Westminster this week.
Michael Forsyth banned the flying of the European Flag in Scotland. May the Union Jack flying over his Scottish Office remind Scots of the UK's betrayals, and may the European Parliament condemn the cynicism of the UK's 'BSE' policy of 'Blame Someone Else!'
Concern for public health must be the overriding consideration for all involved in the food industry. In this regard the role of farmers and producers is crucial. The role of legislators, at national and European level, is also central to a safe food industry. Consumer confidence is now at an all-time low. The primary responsibility of the institutions of the EU and all Member State governments is to protect consumer interests at all times and in doing so to restore the level of confidence in beef as a quality food product.
The European Parliament's Committee of Inquiry into BSE is but one examination of the entire BSE crisis. While I support all endeavours to resolve this crisis, I am not satisfied that the committee was entirely even-handed in its approach. Its criticisms of former EU Commissioner MacSharry are unjustified. Ray MacSharry has already very effectively refuted criticisms made of him by the committee. However, I would like to add that it is easy to evaluate past events with the wisdom of hindsight. It would be more accurate to evaluate these circumstances in the context of the particular time. Ray MacSharry was one of the great reforming Commissioners of recent times and Irish farmers owe him a great debt of gratitude. The committee of inquiry will not dim this reputation in any way.
It is important to bear in mind that the real culprits of the entire BSE saga are the British authorities, who have displayed great arrogance and total insensitivity to the implications of their behaviour for their fellow EU Member States, not least Ireland. Any future strategy to resolve the BSE crisis must include a responsible and cooperative response from the British authorities.
As it concerns the resolution common to several groups, the European Radical Alliance remains critical with regard to the pusillanimity of the European Parliament, which has refused, in an affair of exceptional gravity - gravity emphasized by all the speakers during the discussions on the 18th February - to use the political means made available to it by the Treaty.
We therefore have a basic disagreement on the compromise which is submitted to us and on which we do not intend to vote.
However, our position with regard to this vote is mainly dictated by the choice of procedure made by our House at the session on the 17th February. During this session, Mrs Barthet-Mayer and Mr Puerta emphasized the imperative reasons why we had to postpone this vote until after that on the motion of censure.
Parliament did not follow this demonstration, even though it was argued and based on several pieces of Parliamentary evidence.
It is therefore not appropriate to return to it, except to say that the vote on the motion submitted to us by the five associated groups has the indirect result of taking away from the motion of censure part of its political meaning, and marginalizing the members of Parliament who support it in the exercise of their prerogatives.
This is why the European Radical Alliance group has decided, by a majority, not to take part in the vote.
The Confederal Group of the European United Left - Nordic Green Left has not signed the motion for a joint resolution and has abstained on the vote. There are two reasons for this position.
As we will be voting tomorrow on a motion of censure on the Commission, it is an interference to include in the agenda a resolution which affects the motion of censure. As the United European Left has decided to support the censure motion, it considers it inconsistent to vote on a resolution which interferes with such an important matter.
The joint resolution proposes to postpone the censure motion and make it conditional on the Commission applying certain measures, and that is another reason for our abstention. A censure motion can only apply to past liability and cannot dictate future actions. That is our basic reason for not voting on the joint resolution.
The report of the committee of inquiry into BSE notes that the Commission has incurred irreversible liability. If liability exists and is irreversible, the procedure is to present an immediate motion of censure. The postponement of the immediate motion of censure is a complete dereliction of Parliament's duty of control and the joint resolution is an attempt to justify that dereliction.
Parliament's efforts to uncover the facts concerning the chain of events which provoked the BSE crisis should have yielded valuable lessons for the future administration of agricultural and food safety policy.
Instead the work undertaken by the Committee of Inquiry is being undermined by the motion of censure before this Parliament which, if successful, will result in the sacking of all the present College of Commissioners despite the fact that most of the events which ultimately resulted in the BSE crisis took place before this Commission even took office.
This motion of censure is welcome news for the British Government which has consistently tried to divert the attention of the British public away from their own government's primary responsibility for this entire crisis by trying to blame the European Commission for the failings of their own Ministers and public servants charged with responsibility for food safety policy.
Those responsible for this motion should reconsider their action and, in my view, concentrate their efforts on working with the Commission to ensure that any lessons learned from the investigations undertaken by the Committee of Inquiry are reflected in the future administration of agricultural and food safety policy at both European and national level.
The final report of the Committee in Inquiry is severely weakened because of the Committee's failure to call a number of key witnesses.
Why, for instance, did the Committee not call the former President of the Commission and well-known socialist politician, Jacques Delors?
In my opinion, former President Delors, who bore ultimate political responsibility for the actions of the European Commission would have confirmed the comprehensive rebuttals of his agricultural Commissioners against the allegations concerning the activities of the Commission's services during the Delors era.
Criticism of the actions of the Commission during the Delors era reflects badly on former President Delors and he should have been given the opportunity to refute these criticisms.
Equally puzzling was the failure to call the Presidents of the Scientific Veterinary Committee during the relevant period. The Committee would surely have been assisted in their investigations if they had had the benefit of evidence form the specialists who had a central role to play as this problem developed into the major crisis it ultimately became.
A further puzzling aspect of the Committee's work was the decision to make documents containing damaging allegations available to the public before the individuals in question even had an opportunity to address the Committee.
Former Commissioner MacSharry was the victim of this kind of questionable practice and the Committee should have the common decency to apologise for putting allegations against him into the public domain one month before he even had the opportunity to offer evidence to refute these allegations. It is worth recalling that when the former Commissioner addressed the Committee he refuted these allegations in a detailed, open, effective and comprehensive manner.
Finally, the report of the Committee of Inquiry was severely damaged by the failure of the British Minister for Agriculture to attend and give evidence before the Committee.
Clearly, one of the lessons to be learned from this whole affair is that Committees of Inquiry must have the power to legally compel witnesses to attend and give evidence. Otherwise, the final report of such committees will be based on incomplete investigation and, as in this case, the excellent work undertaken by colleagues sitting on these committees will be devalued by factors beyond their control.
President Santer spoke very sympathetically yesterday of the European Parliament's criticism of the Commission. He admitted that the work of the Commission in past years has been highly inadequate and that none of the action which should have been taken to shield the citizens of the European Union from danger has actually been taken.
If this is recognized, Mr Santer, it must also have consequences. It emerged from the meetings of the parliamentary Committee of Inquiry that some officials - even senior officials - of the Commission were obviously not prepared to cooperate with the European Parliament. Officials such as Mr Legras or Mr Mansito even obstructed the work of the Committee of Inquiry, although they, as the head and deputy head respectively of Directorate-General VI, bear immediate responsibility for the defects that were discovered. Such conduct must surely have consequences. Officials who demonstrate incompetence cannot simply be allowed to continue in their posts. In the case of Mr von Moltke of the Directorate-General for Tourism, as you know, the recent pressure exerted by the European Parliament was successful. We must also mount the same sort of pressure against DG VI.
But of course we must not target officials as part of a strategy of catching the small fry and letting the big fish go free. The Commission, and above all its President, must take political responsibility for the shortcomings of their institution. The existence of BSE did not just come to light yesterday, as we all know. Nor has the Santer Commission only been in office since yesterday. To date there have been 16 deaths from BSE in Europe. How many deaths would have been needed before the Commission took any action on its own initiative? Political responsibility for the professional misconduct of civil servants always lies with the competent ministers, or in this case with the commissioners; that is a fine European, or at least British, tradition. Commissioner Fischler should simply have mucked out his Augean stable sooner. And he should not act now as if his predecessors had made all the mistakes. The Green Group tabled a proposal for a 'suspended vote of no-confidence' in order to emphasize this political responsibility. This threat seems to have been necessary to persuade Mr Santer to admit publicly for the first time to the glaring errors made by the present Commission and the previous one.
Other bodies, of course, have failed us. The conduct of the British Government can only be described as malevolent and ignorant. An action for damages against the United Kingdom (and that country's animal meal and meat industries) before the European Court of Justice in Luxembourg is the only appropriate response. Mr Borchert and the other European agriculture ministers have also failed us. They remained inactive far too long and placed economic interests above the lives of their citizens.
Responsibility for the BSE scandal, of course, also lies in the structures of the EU. The single market has led to a reduction in the standard of consumer protection. We Greens have always warned against the creation of an internal market without proper ecological and social safeguards. But of course for the economic liberals in all parties, from Mrs Thatcher to Mr Bangemann, the deregulation of protective mechanisms has been the paramount aim. We are now paying the penalty for this misguided form of European integration. Effective control mechanisms for consumer protection have never been established; in the domain of agriculture the Commission has been its own judge and jury. Simply setting up a new directorate-general for consumer protection within the Commission is far from enough. It is high time we had an independent European food inspectorate. And it is high time we had greater transparency and more rights for the European Parliament. The meetings of all specialized committees of the Commission will have to be accessible to the public. No-confidence motions against specific politically responsible Commissioners must also be permissible in future. And the European Parliament must have a right of codetermination in future on all questions of agricultural policy.
And of course we need a completely different European agricultural policy. The feeding of meat-and-bone meal to herbivores must be generally prohibited. Such meal may only be fed if high safety standards are applied, which is not the case in Britain's deregulated agricultural industry. Financial incentives must be created for welfareorientated animal husbandry and levies and conditions imposed for industrial mass production of livestock. We Greens have always advocated organic farming and welfare-orientated husbandry and have been severely critical of European agricultural policy. The BSE scandal, in this tragic manner, has now proved us right.
Mr President, I was not a member of the Committee of Inquiry on BSE, nor have I had any speaking time during the plenary debate. Nevertheless, I feel I should state clearly that, if the report of this temporary Committee of Inquiry had been put to the vote here, I should have been unable, for the following reasons, to support it:
The statements regarding the political responsibility of the Commission - past and present - and of the previous Commissioners for Agriculture, as well as the present one, for errors and omissions are too sweeping and are devoid of any differentiation, often condemning out of hand without considering the reality of the situation over the years, with the result that an objective observer of developments from Delors to Santer and from MacSherry to Fischler simply cannot accept such indiscriminate accusations. This was compounded by the fact that the Committee of Inquiry did not even have the courage to summon President Delors. It is quite unfair to tar Mr Steichen with the same brush as Mr MacSherry, and it is quite simply grotesque to want to send the Santer Commission packing but not even to invite Mr Delors to give evidence.
It is a pity that the Committee of Inquiry, which has done a lot of good work, has shot itself in the foot by assigning guilt in this entirely indiscriminate manner.
On the other hand, I wish to state categorically that I welcome the recommendations made by the Committee of Inquiry for future action and, after the courageous statement made by President Santer yesterday, I am sure that the Commission will act on these recommendations with the measures that we and the people of this Community have every right to expect, in order to eradicate the cattle disease and to give due priority to the health of our citizens.
The report of the Temporary Committee of Inquiry into the management of BSE has revealed the internal malfunctions of the Commission. Naturally, one must not overlook the various responsibilities of the United Kingdom, the Council and the British meal manufacturers.
In the minority position I presented, I showed the advantage of creating an independent organization which would enable decisions to be taken free of suspicion or influence. This is why I stated that this Agency should be subject to EN 45004 standards.
However, in addition to setting up an independent agency, it is also necessary for the control departments of the member States to be subject to the same international rules for ensuring conformity.
It is with great interest that I have learned of Mr Santer's proposals on the envisaged reorganization of the Commission.
However, even if the measures submitted are interesting, this cannot call into question the responsibilities for the past management of the dossier by the Commission.
This is why I have signed the tabling of the motion of censure and will of course vote for it tomorrow.
If individual censure of a member of the Commission were possible, many of us in this House would have censured Mr Fischler. I think the management of the Agriculture Commission has significantly damaged the Commission as a whole and his attitude at the committee of inquiry left much to be desired - and just yesterday in the debate he was not even listening to the speeches by such distinguished Members as Mrs Redondo Jiménez.
To vote for a motion of censure on a Commission for events which occurred before it took over has no basis in logic or politics, so tomorrow I shall vote against this initiative.
But putting conditions on the Commission, as in paragraph 7 of the joint resolution, to my mind means weakening the action of the Commission in the face of the challenges the Union has to face in the coming months, including the Intergovernmental Conference.
I have always thought that the interests of Parliament lie in having a strong Commission and not a Commission loaded down with conditions. So for once I will depart from the my group's position and vote against conditional censure.
The members of the European Parliament, elected by universal suffrage, must defend European citizens. Their health is the most precious possession, and they hold their elected politicians responsible for it. We have been able to measure it in France, in the 'contaminated blood' drama.
This is why we have taken the initiative of a Committee of Inquiry to throw light on the so-called 'mad cow' drama.
The conclusions of this report are crushing. First of all, I would like to denounce the enormous responsibility of the British government. By her policy of phytosanitary deregulation in the 1980s, Margaret Thatcher authorized the lowering of the temperature for the manufacture of meal. By thus lowering the cost of the product, the British government and some industrialists made this meal lethal!
The British government then prohibited it in its country, without checking the implementation of this measure, without closing its frontiers and without authorizing European health committee controls.
The responsibility of the Brussels Commission is equally engaged. It appears that certain officials voluntarily slowed down the circulation of information and hindered all transparency in this terrible affair.
Both must now acknowledge their responsibility and sanctions should be taken. This is why I will vote for the compromise resolution, and will ensure that all the recommendations of the Committee of Inquiry are implemented, mainly those relating to the engagement of the responsibility of the British government, who is mainly liable.
But I cannot agree to leave unsanctioned the heavy faults committed by the current Commission in the management of the crisis. I will also vote for immediate censure, on Thursday.
In the debate on the research into the case of 'mad cow disease' , it was made clear that:
1.from the outset, the Commission's strategy was the wrong one, in that it attempted to minimise information and smother any discussion about the disease in order to avoid a reaction by consumers if ever they found out the facts and scientific uncertainty. The action by successive Commissioners was extremely wrong and against the interests of public health.2.The Commission strategy decisively influenced the action of the Member States and delayed the adoption of effective measures in the field of animal health and scientific research into the causes of the disease and its propagation.3.The United Kingdom Government is clearly responsible because of the way in which it allowed the explosion of the disease and in particular the way in which it hid from the other Member States the true dimension of the tragedy.4.The process demonstrated the lack of operational effectiveness of the Commission farming structures entrusted with controlling animal health and its effects on public health, its lack of scientific thoroughness and transparency. The Council and veterinary committees also were guilty of incompetence, protecting short-term interests of certain lobbies linked to animal production, in particular the United Kingdom, to the detriment of the exercise of their terms of reference.5.As has already been demanded in an earlier report by the Committee of Inquiry into meat quality (Pimenta report, 1989), elaborated as a reaction to the hormone crisis, we must proceed to an amendment of the Treaties instituting the European Union as having genuine competencies in matters of public health, as well as the immediate creation of a public health protection institute or unit, independent of farming or industrial interests.This series of events, which is nothing more than a reproduction of what happened at the time of the 'hormone crisis' , is obviously the result of the fact that Europe does not really exist in this field.
The European Parliament, with this report, has revealed not only wrongful behaviour but also, above all, the incoherencies and deficiencies in the system of controls of the quality of food products. That is why we are voting in favour of this report and the motion closing this debate.
Mr President, my dear colleagues, an explanation of vote is very short to explain all the indignation I felt during the work of the Committee of Inquiry.
Mr Delors, Mr Santer, how have you dared neglect the health of Europeans on this point?
I was always taught: ' If in doubt, abstain' . And you, what did you do? 'If in doubt, carry on' .
In the name of the sacred saint of profit, meat meal manufacturers even used carcasses from sick animals in manufacturing processes. The others, politicians and institutions, did nothing by laxism, for fear of deregulating the markets, and also for fear perhaps of calling into question the introduction of the single market.
Who are the victims? The farmers, as the market is annihilated. The consumers, as they can suffer and even die. This disease is a symptom, the symptom of a disease of institutions and of society.
Despite the BSE crisis, one continues to play apprentice sorcerers. What should we say about transgenic organisms? Perhaps it is progress, but is it not rather pretentious to want to change what nature worked out five thousand million years ago? What will the effects be on human health in ten years, in twenty years? Who can say now?
Europeans expect a strong Europe, capable of adopting fundamental guidelines on the subject of public health and consumer protection. After an end-of-century in which economies have turned towards satisfying immediate needs, the time has come to ask the real questions. May policies based on short-term interest not carry it systematically, and in the light of our unhappy experiences may we avoid future pitfalls!
Let us remember what General de Gaulle preached: the meaning of State - and I am now thinking of the meaning of the European Union - general interest, integrity and, above all, the ability to anticipate events. It is now the duty of the European Parliament, elected by universal suffrage and responsible towards citizens, to sanction the Commission.
I will conclude with a maxim by Rabelais: ' Science without awareness is but the downfall of the soul' . Mr Santer, Commissioners, I invite you to reflect.
The mad cow drama and its retinue of catastrophes have led us to set up a Committee of Inquiry, the first to deliver its conclusions to Parliament. The result of this first investigation is, despite the obstructions, a crushing verification for the Commission. The hearings and report are like a journey in true grandeur to the country of lies, deceit and disinformation. The Commission appears like a kingdom where, sheltered from all democratic practices and far from the realities of the land, lobbies are kings. The Commission is proving to be an opaque world where every one blames someone else, where in fact no one is ever responsible, where scientific information is concealed and manipulated, where concern for public health is systematically sacrificed in the interests of the market.
Not happy with not protecting consumers, the Commission prevents others from protecting them, which is even more serious. It has thus prevented States such as France and Germany from protecting their nationals from contaminated meal imports.
The charge raised up by the Committee of Inquiry is without appeal. Although, by a contrived procedure, Mr Delors escaped appearing, the persons responsible are clearly identified. No one - neither the victims of the terrible disease, nor our ruined farmers nor the contributors called upon to finance the slaughter plans - no one, I say, would understand that our Parliament, after discovering the erring ways and identifying the persons responsible, is not proposing any sanction.
This is nevertheless what the Medina Ortega report does: from the crushing verification it ascertains, it draws paradoxical proposals. Has the Commission failed? Its duties should be extended and reinforced. Has it shown itself indifferent to public health? It should take full responsibility for it. Has the European Parliament not exercised particular vigilance? Its powers should therefore be extended as far as joint decision in the agricultural field, which risks ruining the very architecture of the common agricultural policy.
This is why our group, although it has taken an active part in establishing the Committee of Inquiry and in its work, has eluded the conclusions of the latter, presenting a minority position. This is why we cannot accept the joint resolution and have circulated our own resolution. This is why we have played a determining role in putting forward the motion of censure, which alone appears to be up to the drama caused by the carelessness of the Commission. If we really want what we claim to want, i.e. to stop a scandal like the one we have just uncovered from happening again, the opportunity is not to be shied at under various pretexts. Our citizens are expecting this frightful drama to be followed up by something other than the announcement of an inter-disciplinary conference on health and nutrition... No way is it a question of overturning a pseudo-government which is not the Commission. It is a question of rejecting recourse to ideological connivance between supranational institutions against the Council representing the States, which the President of the Commission has just launched again in order to hide his responsibilities. It is a question of playing the only role that can justify the existence of this Parliament: controlling the Commission officials, and not making accomplices of them. To do so calmly, faced with this sadly exemplary case, we should make our decision with awareness, knowing how to go beyond the instructions of parties, the admonitions of ministers and the pressures of Commissioners, to sanction clearly and solemnly the laxism, carelessness and irresponsibility.
Of course we can accuse the Commission and the British Government of negligence over the handling of BSE. But for Parliament to deliver a vote of no confidence against the Commission is really going too far, especially as the mistakes which have been made were primarily made by former Commissioners. A vote of no confidence under these circumstances would be no more than an empty political gesture.
The results of the temporary committee of inquiry into BSE must be interpreted in the spirit and letter of the treaties and derived legislation as well as the principle of subsidiarity. From this viewpoint it is very clear that all the primary responsibility lies with the United Kingdom Government, which has a duty to protect the health of persons and animals and has shown utter negligence in this area. Thus, the report states that the greatest weight of responsibility falls on the United Kingdom Government. The committee has demonstrated the negligent conduct of the United Kingdom. There were many negative aspects to the United Kingdom's conduct and one of them was the failure to guarantee an effective ban on feeding meat and bone meal to ruminants; not respecting the national bans preventing the import of meal from the United Kingdom; putting pressure on the European Commission not to carry out inspections. Similarly, the United Kingdom Government did not adequately apply the commitments it made in the Council of Ministers in 1990 and finally, the European Parliament vigorously censures the United Kingdom for its blockade of the Community institutions.
Also responsible are the companies which exported animals carrying BSE, and beef products and derivatives. In due course they will be facing compensation claims in the courts for public and criminal liability.
The European Commission's responsibility lies at another level. The Commission has powers of higher inspection, that is, the power to inspect national inspection services and require fulfilment of European legislation. That is why the parliamentary committee of inquiry stresses the responsibility of the European Commission in prioritizing the interests of managing the market and lacking foresight about the risks to human health and the spread of the disease to other countries. The European Parliament also censures the European Commission led by Mr Delors for failing to carry out inspections during the period 1990-1994.
As regards the responsibility of the present Agriculture Commissioner, Mr Fischler, he must answer for various acts of negligence, in particular the Commission's decision to lift the ban on exports of gelatine, tallow and semen.
Here the Commission must accept responsibility as a college for having acted against the opinion of the scientific committees. The same can be said of the group of Member States in the European Council which supported the measure.
For the future of the European Union it is important to draw the institutional consequences. The European Union needs real executive powers of direct inspection as well as higher inspection and the capacity to withdraw products from the market automatically and ban their sale, both inside and outside the European Union. Similarly, it must be given powers to require strict fulfilment of Community legislation by the Member States.
Recommendation for second reading Tamino (A4-0011/97)
The subject presented here is important as it discusses in depth transport intermodality. It is clear that today, throughout Europe, the distribution of infrastructure charges according to type of transport and the assumption of social costs in transport prices are marked by serious inequalities. These inequalities are naturally to the detriment of non-road modes, and consequently combined transport. In this context, I can only agree with the Commission's draft regulations, for two reasons.
First of all, the Commission proposes to prolong the existing device of financial support to inter-modal services, while leaving the member States freedom of choice in the allocation of these aids. Then, the Commission's proposal goes in the direction of a reduction in procedures, mainly replacing the a priori control it currently exercises by an a posteriori control.
I believe that the aids thus supported constitute a very interesting means of compensation in favour of development of inter-modal transport, placing the emphasis on the important position of navigable waterways. I also voted in favour of the common position of the Council which the Committee on Transport and Tourism recently adopted.
But these aids are still too little in relation to the real requirements. In fact in the medium term, beyond these mechanisms of compensation, it will be necessary to apply a transport policy which is really centred on intermodality.
For this, in the first place there must be true harmonization of competition conditions at European level. There should also be regulations which encourage the integration of all real costs in the pricing of different modes of transport. In this respect, the Commission has put forward, in a recent Green Paper, the stakes for the internalization of external costs generated by transport.
It is a very important element of Parliament's reflection on inter-modality, and it is in this direction that European deputies must continue their efforts to promote an increasingly intermodal form of transport.
Weiler report (A4-0016/97)
The reports just presented by the Commission show that the cost of social protection in the countries of Europe has increased very rapidly over the recent period (from 24 % of the GNP in 1980 to over 30 % today), and that this drift is, for the most part and more or less everywhere, due to unemployment allocations. If we wish to save our social systems, we must reduce unemployment, and to do that, we must first understand where it is coming from. The Commission's reports are far from this, since they see it first as the result of a general recession.
Unfortunately, this is not the case. The current recession comes within an extended and gradual slowing down of the European growth trend of twenty years. This results from the interaction of two different but closely overlapping causes: the opening of our frontiers without precautions and the relatively high level of our wages and social charges. In an open economy, the charges which burden employment in Europe feed unemployment, which increases social protection costs, which in turn are a slightly heavier burden on growth, slowing it down and increasing unemployment further.
This is the vicious circle we are shut in, which, if we do not take action, is leading straight to increased compulsory levies, even an explosion of social systems and the rise to power of a society of everyone for himself, throwing an entire proportion of the population into extreme poverty. The paradox of the situation is that everyone virtuously condemns this type of society, but very few venture to combat the causes, which are primarily the bureaucratization of certain social systems, the absence of Community priority for employment and the release of a simplistic world free trade policy, which is a perversion of true free trade.
To rectify the national social systems, it is obviously necessary to reform their operating rules: to better target aids, and abandon passive support measures in favour of active measures which encourage the unemployed back to work, as proposed by the Commission. But we must also favour cheaper and more competitive management rules for social bodies, while remaining within the framework of rules of public solidarity. Finally, the problem must be raised of Community priority for employment, and the related problem of maintaining without limit the minimum social income for the long-term unemployed from non-member countries.
But these reforms would not suffice to reabsorb unemployment if they did not attack at the same time the difficult problem of fair foreign commercial relations in a world-wide economy. The determining question in this respect is as follows: how, in a completely open and unprotected economy, can a country or group of countries decide tomorrow on a higher social policy than that of its neighbours, without increasing its charges and thus disqualifying itself in competition?
Curiously, this essential question, which the Commission identifies perfectly with respect to relations between European countries, as I mentioned during this morning's debate, is hushed up when it concerns relations with the rest of the world. However, in the latter case, the problem is infinitely more serious, and it is that which, through a deterioration in employment, places the heaviest handicap on the future of our social systems.
It is understandable that after upholding the conclusions of the Uruguay Round, neither the Commission nor the European Parliament wished to hear these truths. However, we must take stock of them one day if we wish to rectify the situation.
The ELDR Group welcomes the initiative on the debate on the future of social protection in Europe but has not given its support to the Weiler report. The main reason is that it contains a number of conservative proposals which are not consistent with the new development needed at European level. The Group welcomes the more progressive contribution of Dutch Minister for Social Affairs and Employment Melkert to the debate and hopes that the Commission will proceed along new and progressive lines.
The public finance crisis, the constraints associated with mass unemployment and the development of the age pyramid are leading the European Union to enter fully into the debate on the future of social protection in Europe. On this subject, Mrs Weiler's report (PE 220.210) is in the right direction.
For all that, we must draw the European Parliament's attention to section 11 of Mrs Weiler's report: ' ... takes guard against the privatization of social risks, especially with regard to health' .
We think that this section would have merited further development, as it constitutes one of the major challenges of this debate. In fact we consider that there is a large risk for the entire fabric of society not to be attentive to a drift which, under cover of economies, alleged better management and laying responsibility on the user, leads States increasingly to reduce 'health' cover and transfer risks of compulsory joint systems to supplementary systems. These supplementary systems, which are increasing, are subject only to market rules.
The danger is now that we will see our health system drift towards the American model (risk selection, exclusion, individualization). Health cannot be considered a lucrative market.
We request that, right from now, the Commission takes over this point and opens the debate on 'compulsory and supplementary health systems and general interest' .
Mr President, my dear colleagues, the Commission regularly presents an up-todate report on social protection in all Member States, in order to give political decision-makers a good perception of the situation, which should enable them to implement the best social policy possible. It is necessary, but not enough!
Our colleague Mrs Weiler tries to clarify the very concept of social protection, and invites the European Union to play a more important and more active role. It was needed!
The history of the construction of Europe is partly based on the aim of guaranteeing and seeking a higher standard of living, which passes for a high level of social protection. Many of us are convinced that our societies do not suffer from too much solidarity, quite the opposite. And now it is the associated questioning of this aim which so much abuses the European idea itself.
The Union thus has every interest in investing in its social protection and not considering it as a burden on the economy, but well and truly as the expression of a society model, or even a motive power of productivity and so growth.
The Union is in the process of completing its economic union, inviting all the Member States to respect the convergence criteria defined in Maastricht. This is a necessary stage. Is it Utopic to hope that in Amsterdam, in June, the Council will establish social convergence criteria aiming to ensure, for all citizens of the Union, the highest possible level of social protection, while safeguarding and renewing our social security systems? One can also fear it and so, above all, we must henceforth militate for that, as it is vital for the European ideal!
Our colleague's report is orientated towards a social integration of Europe, combining our acquired knowledge, developing citizenship based on the social aspect and solidarity. There will be no Europe without a social Europe!
All the inquiries show it, European citizens are anxious about the consequences of the single currency on social protection. Quite rightly! The constraints linked to the application of Maastricht criteria serve as a pretext to governments to put pressure on wages costs and make cuts in social expenditure.
As explained by the Commission in its communication on social protection: ' The globalization of the world economy and the imperatives of competition will probably necessitate a continued moderation of the growth of wages costs. It will be more difficult, under these conditions, to increase company contributions and charges' .
In the name of strict short-term financial profitability of companies, on the one hand it is a question of reducing their contribution to the redistribution of the wealth produced, and on the other hand of transforming the health and security requirement into a vast market open to the appetites of large financial groups. Health and social protection would thus be considered simply as goods, making it more difficult for the population to gain access to care. In all Member States, there flourish old recipes for individualization and privatization of risks, with capitalization being presented as a remedy in the face of distribution. In its communication, the Commission relays this offensive, wishing to place social protection in the context of European competition. It wishes to introduce market elements in the social protection sector, and even instigate competition between the health systems of the Fifteen.
The report by the Committee on Social Affairs, Employment and the Working Environment corrects these orientations. In particular, it requests that the social security regime continue to rest on the principle of solidarity, and pleads for a transfer of the tax burdening labour to other sectors. Our group estimates that the taxation of capital movements and its contribution to social protection would make it possible to lighten the cost for workers.
Our group rejects the strictly economical approach to social protection, which aims to commercialize everyone's legitimate aspiration of security, and to turn it into goods.
We request that the principle of solidarity be maintained and made widespread to meet the need for security of the people, the need to protect yourself and to provide jointly against social risks.
Only systems of social protection and social security based on solidarity permit a high level of social protection and services for everyone, with a good contributions/efficacy ratio. They allow the risks of social fracture or pauperization of a proportion of the population to be reduced. The maintenance of a high level of social protection is linked to the values of solidarity, respect for individuals and democracy, values which are ridiculed if one applies the rules of competition.
We are anxious to do something about social dumping but do not consider that standardising social security systems and national labour market policies is the best method of achieving this. This is why we are abstaining from the final vote.
We think it is important that each individual in the EU has the right to reasonable basic levels of social security. The Weiler report contains a number of sensible points covering actions to promote employment and sustainable economic development. Taking action against social dumping is also important.
But it was quite clear, from the debate and the report, that this is the first stage towards harmonisation of social welfare. This means that we cannot support the report.
We think that each individual country should take their own decisions on social legislation, decisions which they consider necessary and reasonable. This is a national matter and not something which should be dealt with at EU level.
The Danish Social Democrats have today voted in favour of the Weiler report. This report expresses concurrence with the Commission that Member States should uphold the commitment to promoting a high level of social protection and assist with the gradual coordination of Member States' social protection regulations for the creation of minimum standards.
Overall the report contains sensible considerations and provides scope for an interesting debate in the future. The Danish Social Democrats are interested, however, in obtaining further clarification of certain points, e.g. the situation of people who work in border areas. It is also our opinion that the dividing up and financing of social services should remain a national affair.
The Weiler report clears the way for a thorough debate on how to create real freedom of movement for the people of Europe. The report reflects the views of all sides of this Parliament.
From a British perspective it is interesting to note that the report reflects a Council Recommendation signed under the British presidency in July 1992. Norman Lamont, the then President of ECOFIN, signed the Recommendation on the convergence across Europe of social protection objectives and policies. The 'Lamont' Recommendation of 1992 underpins much of what has been said in this report and what has been agreed today in Parliament.
It pleases me and the European Parliamentary Labour Party to find such strong support for this report. However, we could not agree to support the amendments which called for a new tax on carbon fuel and an extension of qualified majority voting in the area of the social protocol. We have abstained on those two issues.
The Commission's report on social protection in Europe in 1995, commented on by our colleague Mrs Weiler, proposes a general disputable framework, but nevertheless hides some analyses which are very relevant, especially on interruptions or reductions of activity in order to provide care.
The Commission states that family care reduces the cost of social protection, enabling handicapped people, young children and the elderly to be better taken care of, mainly thanks to the permanent presence of the spouse who performs this service.
The Commission's report emphasizes in this respect the importance of the informal services rendered by the family, when one of its members does not have a remunerated job in order to be able to look after young children, handicapped adults or disabled elderly persons.
The Commission emphasizes, with regard to the importance of these services, that the benefits which are now attached to them are entirely inadequate, especially if a career is interrupted. The specific allocations created in certain countries (child-minding allowance, handicap allowance, etc.) are very low and the spouse who has interrupted a remunerated activity to provide this type of service is in effect penalized: lower social insurance and unemployment benefits, reduced retirement pensions, ineligibility for additional pensions, etc.
These services provided by the family, particularly important for the whole of society, are all the more so now that the population of elderly people is increasing greatly in European countries. As our society is also characterized by a growing number of women in remunerated work, it is more difficult now for many women to provide important informal services free of charge.
The Commission unfortunately confines itself to these facts and analyses and does not venture forth into innovative proposals which would be of a nature such as to permit the maintenance and development of these informal services, which it acknowledges would permit a significant reduction in social protection costs. It might therefore be useful for the Commission to continue its reflection by examining in particular to what measure the introduction, for example, of a parental wage instead of the existing specific allocations, would encourage the development of informal family services which our society, in its current structure, needs most and from which it would draw the most benefit.
The future of social security in Europe is purely and simply crucial to the future of Europe. Developments to date, in which the labour force in the Member States has seen 'Europe' being used in practice as a battering ram to break down the national systems of social security, must be radically reversed. We must change to a supranational strategy of social security and integration, creating effective forms of solidarity and cohesion within and across national boundaries. Mrs Weiler's report points cautiously to some objectives for the future. That should be supported, precisely because of the current preparations for a monetary union which, unfortunately, is headed in the opposite direction.
At the same time it should once more be stated clearly that our Europe will forfeit its future if it does not really take these first cautious steps, not to mention the necessary parallel steps in other areas, ranging from the restoration of full employment to the establishment of a supranational right to strike.
Papayannakis report (A4-0037/97)
Recently there has been growing and justified lack of confidence on the part of consumers about eating beef and beef products, as a logical consequence of the scandal of bovine spongiform encephalopathy, popularly known as 'mad cow disease' .
This disaster is at the root of consumers' indignation at meat continuing to be marketed as an 'anonymous' product, with its origin not stated.
The whole distressing situation makes clear the need to establish better control over production, the first requirement of which is modern production of meat products, geared to consumers needs.
As a first step a clear labelling system is required to inform and reassure consumers about the quality and true origin of these products.
Better labelling and an effective identification and registration system for beef cattle are indispensable both in production and subsequent marketing.
Under the circumstances I shall vote in favour.
We have chosen to vote for the report on the proposal for a Council Regulation on the labelling of beef and beef products, although we think it would be better for this to be controlled and determined nationally. We would like to make it very clear how important we think it is that Member States themselves are able to introduce stricter labelling requirements if they wish. We are supporting the report as we consider it to be better than the Commission's proposal. We particularly support the view that labels on meat must include information on any potential embryo modifications or the animal's transgenetic origin and information on the use of antibiotics and stimulants during feeding.
Mayer report (A4-0022/97)
We have voted against the Mayer report as we feel that the basic fault lay with the EU Agriculture Policy itself. The BSE crisis should be seen as the first warning, a challenge to us to reform agricultural policy. The proposal for this system of identification and registration of cattle is linked to policies pursued by the EU, the fact that border controls are about to be abolished. This is already very clear as far as salmonella is concerned. We think the introduction of this absurd identification and registration scheme for cattle is the wrong way to tackle BSE. We should instead be concentrating on a total ban on the use of carcasses in animal feedstuffs.
It is deplorable that such a large organisation has to be established in order to control the health of cattle within the European Union. If this is considered necessary in current circumstances then we must accept it. But, once BSE has been eradicated, I would like to see this huge organisation trimmed, and a thorough evaluation carried out to see if there is still any justification for its existence.
We have not been affected by BSE in Sweden and we have always been able to control disease in cattle without developing a gigantic control body such as the one currently being proposed. By using relatively limited border controls, we have managed to avoid BSE, salmonella and rabies.
I would like to add the following observations here: spokesmen for the free market maintain that deregulation will bring huge gains as the costs of regulation and support systems disappear. But, in this case, the free market must develop new regulations and support systems. We are justified in asking whether anyone will benefit from a heath or economic point of view, as a result of a free market for, in this case, trade in agricultural products.
(The sitting was suspended at 1.21 p.m. and resumed at 3 p.m.)
Consumer policy priorities (1996-1998)
(continuation)
The next item is the continuation of the debate on the report by Mr Whitehead (A4-0317/96), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission on priorities for consumer policy (1996-1998) (COM(95)0519 - C4-0501/95).
Mr President, Madam Commissioner, in its first paragraph, article 129a of the treaty makes reference to article 100a as the most appropriate instrument to deal with all the legislative, regulatory and administrative measures of the Member States intended for completion of the single market. The treaty also permits other actions complementary to those carried out by the States in the area of consumer protection.
The authentic single market, the real single market, will only be completed when consumer protection applies in transborder disputes. And this requires a series of legal, economic, social and informative measures.
From the legal point of view, which is my committee's remit, it must be stressed that the rights of consumers, as parties in cross-border disputes, will only be effectively protected by a combination of the following measures: at the international level Member States must recognize their duty to apply the 1968 Brussels Convention, the 1980 Rome Convention on the law applicable to contractual obligations and the 1965 and 1970 Hague Conventions, on unification and on the taking of evidence abroad respectively.
We need to put impetus behind a study to identify the reasons why, despite the existence of the Brussels Convention, difficulties are still experienced in securing the enforcement in one Member State of a civil judgement handed down by a court in another Member State. The possibilities of widening the scope of the Rome Convention on the law applicable to the commercial field should also be analysed.
It would be a good idea to create a Community instrument which incorporates the principles of the Vienna Convention on international purchase and sale contracts and promote an initiative, within the third pillar, aimed at establishing an enforcement order for unpaid debts.
Turning from the international level to the Community level, we would like to propose the following measures: strengthening out-of-court dispute settlement, which is simpler, faster and cheaper, as long as the possibility of recourse to the courts is respected. We think the Commission's action plan to promote out-of-court procedures should be implemented as soon as possible.
The European Parliament and Council Directive on injunctions is a very fine instrument to promote recognition of the right of organizations, businesses and consumers to act, to give judges powers under the existing conventions, so that they can take decisions based on law applicable to the grounds for the dispute even if the violation only has an impact in a market other than the national market. Parliament's resolution on payment periods contains interesting suggestions which are worth looking at. Under this resolution, interest payments for delay to creditors would be statutory and automatic, as would compensation for costs incurred in the recovery of debts, in accordance with tariffed fees to be determined by a suitable public authority. The legal procedures for the recovery of late payments and the costs entailed also need to be harmonized.
Finally, Mr President, Madam Commissioner, ladies and gentlemen, I think it is important to support the criticism made in the Whitehead report that the Commission does not include a detailed timetable for the priorities for consumer policy 1996-1998. The lack of it can turn these priorities into a mere wish-list which does nothing for the credibility of Union consumer policy.
Finally, we should use existing international and Community instruments to continue to achieve genuine consumer protection at all levels.
Mr President, Commissioner Bonino, I am not one of those Members who are in the habit of offering very profuse thanks to rapporteurs, firstly because it takes up speaking time and secondly because I firmly believe that all our rapporteurs produce good reports. Today, albeit in Mr Whitehead's absence, I should like to make an exception and thank him very sincerely on behalf of my group for his work. I thank him not only for analysing, criticizing and proposing improvements to the consumer policy priorities envisaged by the Commission for 1996-1998 but also for evaluating the 1993-1995 priorities, which enabled us for the first time to perceive clearly the targets that were set and whether we had achieved or missed them.
Some of the priorities have had to be carried over into the programme for 1996-1998. It was not until 1996 that we debated which measures had to be taken in response to the discussion on the Green Paper on Access to Justice. We have adopted the draft directive on injunctions at the first reading as a preventive measure for the collective protection of consumers. I hope that we shall soon be receiving the common position from the Council. We have also discussed the Commission Action Plan to promote out-of-court settlement procedures. This measure will be highly beneficial if the Member States are prepared to set up impartial bodies for all products as well as for services. However good the legislation we create at European level may be - and good European legislation is needed - it will be of no use to consumers who want to make full use of the single market unless they can assert their rights quickly and at reasonable cost in their own language out of court, or indeed in court.
As Mr Whitehead said this morning, the 1996-1998 priorities look like a wish-list for Europe's consumers. In my view they are simply unspecific. The important thing for us is that the Commission is finally tabling common provisions; these have not hitherto existed, which has denied consumers the full benefits of the single market. The Green Paper on Food was announced for 1996. We are still waiting for it. It has, if we reflect on this week's BSE discussion, become even more urgent. What is the Commission doing? Announcing that it will bring an action against Germany and possibly two other Member States before the European Court of Justice for having excessively strict national legislation on pesticide levels in baby food! Does the Commission somehow believe that parents will comprehend such a measure? This Parliament has always insisted that baby food must be free of pesticides.
We shall be going on to discuss the report on consumer credit and the report on the Green Paper on financial services. Both reports show where legislation is urgently required. Cast off your diffidence, Commissioners! In matters of consumer protection, we as a Parliament are right behind the Commission!
Mr President, first of all I must thank Philip Whitehead for the enormous amount of work he has put in on this. Why do I make a point of saying that? Because, and the Commissioner should take this a little bit to heart, the communication on priorities we are considering is to my mind far, far too wide-ranging. I think the priorities for 96-98 leave a lot to be desired. And I am thus grateful to the rapporteur for having achieved an appropriate result. I totally agree with Mr Whitehead that the communication should have been a far more detailed, more thoroughly thought-out programme and that it should have indicated how and in what way the Commission intends to attain the objectives it has set itself, and with which I have no problem as such. It should in my view have included a far clearer list, with priorities.
May I pick out a number of sticking points? Firstly the question of legal redress. A Green Paper came out more than three years ago. In connection with the item of legislation for which I was rapporteur we said that at all costs the right of collective action, in whatever form, had to be established and I know that some Member States had a lot of difficulty approving the directive on distance selling. But anyway, my question is this: how are you going to establish this and what proposals are you going to come forward with? I think the Green Paper which you produced three years ago ought to have generated some action in some form or another.
And I also urge the House to consider extrajudicial procedures. You may think I am riding my pet hobbyhorse here, and I am, but I think we can often help the consumer far faster, more cheaply and more efficiently if we offer a lot more incentives for settling disputes than we do at present. I have to declare an interest here, not a financial one but an emotional one, since I am chairman of the Dutch Foundation of consumer dispute settlement committees. This currently comprises twenty five or so committees, in which independent rulings are handed down by consumers and representatives of various industries and manufacturers, and it works extremely well. I think we should do rather more in this area, and perhaps because I am proud of what we have achieved in the Netherlands with consumer bodies, I think we should enable more people to benefit from our experience than we do at present.
Then there is a question which came up yesterday too. As I recall, Mrs Behrendt said something about it. I refer to the Green Paper on food. I do not know what is happening about this. Will the Green Paper have to be adjusted in the light of all the new agreements and all the new policy measures we are busy shaping? Can we perhaps have an answer on this? Because if we are to act to calm the fears of the European consumer I think we have firstly to act fast and secondly we have to know the deadlines to which we are working and what changes are likely to come.
We are going to be talking about financial services this afternoon, so I will not go into those now.
In conclusion, something I would have liked to see in the proposals but which is not there: how will the European Commission, possibly in conjunction with European consumer bodies and with business and industry, go about getting rules established through self-regulation in areas where there is no legislation and where legislation is perhaps not needed? Perhaps we might see a list of proposed measures here too?
Mr President, the Liberal Group can express nothing but great satisfaction with the Whitehead report and its attempt to introduce a system of priorities. One of our great concerns in the Liberal Group is that we not only create a Europe for companies, but also a Europe for citizens, a significant aspect of which is a Europe for consumers. There are two important aspects which we would emphasize. One of these is the consumer's freedom of choice, and the other is the consumer's access to the courts. I will not go into the latter because the last three speakers have already spoken on this at length.
But the question of the consumer's freedom of choice is very, very important. We in the Liberal Group are staunch supporters of the internal market, but the counterpart to the internal market is free choice for the consumer. We can say, to borrow English expressions, that we are both internal market freaks and at the same time free choice freaks. A prerequisite for achieving free choice is that we, as consumer, are given information, which is why I would like to ask the Commissioner about the marking regulations. We heard yesterday that Mr Santer went all the way and promised that everything should be marked, and that all modified products would be marked. This is a great declaration of confidence on the part of the Commission. I also hope that the Commission realizes that this form of marking is not a miracle cure in itself. It requires clearly defined marking, and not least it requires information as to what the markings mean. So I very much hope that one of the priorities of implementation of the marking regulations is that the Commission will undertake to provide information on what constitutes the basis for modified food products, and information on the criteria used as a basis for marking, to ensure that we have free choice and that we are not overwhelmed with a whole host of markings which we are unable to interpret.
Thank you. I look forward to the Commissioner's response.
Mr President, Madam Commissioner, I realize patience is needed because we Members here may repeat each other, but we do have enormous interest in Mr Whitehead's report. And Mr Whitehead's report, which was unanimously approved, says what all of us are saying, more or less.
But in the time I have available, I want to highlight a few important points. First, Mr Whitehead himself, the rapporteur himself, welcomes the Commission's ten priorities covering information to consumers, easy access to justice, food safety - very topical in Parliament this week - and other issues which directly affect consumers' rights.
But we all endorse the criticism about failure to evaluate the previous period, up to 1995, and also perhaps of lack of detail on the period up to the year 1998.
Mr Whitehead himself establishes a very concrete strategy for identifying the problems: identify the objectives of consumer policy, establish a strategy for achieving them and then a timetable for putting them into practice.
I think that is the fundamental criticism. Because things were done in that period and the Community institutions lack credibility on food safety, for instance on mad cows, contaminated blood, growth hormone, and transgenic maize and transgenic soya, which we will be putting a question on, because there is great concern on the subject in Spain. A survey shows that in many countries 60 % to 80 % of the population is against consuming products developed through genetic engineering, out of anxiety about their effect on human health. So one of today's priorities is food safety and the establishment of an independent food safety watchdog.
Finally, we agree with all the points. We are going to vote for Mr Whitehead's report - we know the Commissioner is sensitive to it. And, of course, it is our duty to be the voice of the disquiet felt today by the European public about food safety and their health. And we feel compelled to repeat that, although I appreciate that it is tiring for you, because you are hearing it so many times this afternoon.
Mr President, may I thank Mr Whitehead for the highly constructive cooperation, particularly with regard to the labelling of packaging, in this report of his. I likewise wish Commissioner Bonino every success when she sets about coordinating food safety at the Commission. I believe that she is a good person for the task.
I should like to draw the attention of Members and of the Commissioner to one detail in this report. Paragraph 19 refers to an EMU information campaign conducted by Parliament and the Commission. Regrettably, my Group cannot vote in favour of this paragraph or welcome such campaigns. It has just emerged that the Commission is requiring independent researchers and experts to give a written assurance that if the Commission sends them to discuss EMU at various events organized by citizens, the experts should undertake to speak only in accordance with the Commission's line. I consider this very dangerous. Thinking of the current BSE debate, Commissioner, how can we continue to trust the experts sent by the Commission if this kind of thing is going on? I have tabled a question about this, and I should like to know in what other connections the Commission requires such promises of loyalty from independent experts.
Mr President, I too would like to wish Mr Whitehead well with his far-reaching report, for the most positive thing one can say about the Commission's statement on consumer policy, to be realistic, is that it is far too vague and superficial. As consumers we need something better than this. Regarding DG XXIV's newly added areas of responsibility in the context of consumer protection, I fully agree with Mr Whitehead that there is an urgent need to draw up a set of priorities and to replace the Commission's general statements with concrete time frames and plans of action. There is also need to promote the labelling of products with environmental and energy information, and to establish consumer legislation in all Member States.
Basically one can divide thoughts about a European consumer policy into two different approaches. One can either, as Mr Whitehead has done, argue for the setting up of European consumer information, with campaigns and information centres, or - and this is the argument which I myself support - one can argue that the already established national consumer organisations should work together for an appropriate re-adjustment, in concrete terms by strengthening BEUC, and then acting jointly in the political arena. I believe we must recognize that it is would be too difficult and too expensive to produce a completely harmonized consumer policy and consumer information system, because the needs are simply too varied. But despite this lack of uniformity, we will of course vote in favour of Mr Whitehead's report.
It is only a proactive consumer policy which can give the EU's internal market its legitimacy and effectiveness. That is why it must begin, first and foremost, with the government conference. It is there that the consumer policy must be strengthened. It must be clear from the introduction to the treaty that the EU gives due consideration to consumer policy, in just the same way as it gives due consideration to sustainable development. The treaty must brace itself for a series of other areas, so that it can also become a clear goal to promote consumer policy considerations and consumer interests. Article 129 A is still lacking a number of points of clarification and improvements. Only in this way can consumer policy take the important position it deserves.
Mr President, our work in this House, within this structure, would amount to very little indeed were we not to place consumers at the forefront of all of our activities. A policy on consumers is not in fact a sectoral issue. A sectoral issue may be the crisis in the engineering industry, the banana market or other similar matters, but the consumer should take precedence in every objective we set ourselves, in every activity and in every directive we establish.
Every day, there are thousands of undertakings - small, medium-sized and large - which work, produce, employ, create jobs, development and investment with one prime objective: to work to satisfy consumers.
In that context, we are grateful to the Commissioner for the important document she has drafted and agree with what the rapporteur and Mrs Oomen-Ruijten have said because the fact is that the priorities for action have particularly to be supported at this time.
We welcome in particular the five aspects which the rapporteur mentioned and to which I wish rapidly to draw your attention: making it easier for consumers to have access to justice in the courts; constantly converting consumer information; promoting a sustainable food policy in the consumer interest and guaranteeing consumer access to a universal service.
There is one last point which we consider particularly important at this juncture, namely the introduction of the euro. With the introduction of the euro, Europe's citizens will finally identify themselves as such, able to travel around the 15 Member States, making their purchases in shops, supermarkets and travel agencies using a single currency, and perhaps they will then at last feel they are citizens of Europe.
Mr President, Commissioner, consumer policy increasingly requires a Europe-wide perspective of the problems because of the political attitudes which tend to saddle Europe with responsibility and label it incapable. Europe should not therefore be perceived by consumers as an ideological choice but as a way of exercising a continual check on the interests of the individual states within a European context.
Having said that, it is well-known that in some Member States, concern for consumer rights has developed at a slower pace than in Europe as a whole. Italy is certainly one of them, and the development of an awareness of consumer rights there has certainly been the result of the activity and initiatives of the various associations which have had to work without any backing from central government.
We are calling upon the Commission to act resolutely in relation to Italy which - and this is a scandal - is still without national framework legislation on the representation of consumer rights. For years we have seen government and parliament squabble about who has responsibility, but the opposition appears to be very strong, more especially because the consumer groups are expressing a demand that lies outside the control of the political parties.
In congratulating the rapporteur, Mr Whitehead, on the well-structured motion for a resolution concerning the 19961998 programme, which we support in all respects - legal, economic and social - Alleanza Nazionale must ask the Commission to increase its support for the movement in the countries of southern Europe, where the presence of organized consumer groups is very much small in comparison with the four million units that exist in Europe, mainly in the countries of northern Europe.
By guaranteeing the short and medium-term development of consumer associations we shall in fact avoid undermining the Maastricht Treaty which, while it recognizes a new consumer function in education and other important sectors, also creates new areas which are likely to remain inaccessible to associations with less clout.
Mr President, I also want to congratulate the rapporteur on the excellent report he has produced. I know that his work has been greatly appreciated by consumer organizations throughout Europe, including BEUC in Brussels, and I wholeheartedly endorse his conclusions. This, the third consumer programme, offers an inadequate analysis of previous efforts, little continuity from past programmes and no coherent strategy for the future.
Given the establishment of the internal market and the imminent introduction of the single currency, consumer policy must be implemented on a pan-European basis rather than by Member States acting alone. There also has to be full implementation of existing legislation, as well as simpler and more efficient redress facilities for ordinary citizens. Obviously, the most important and topical challenge facing consumer policy is indeed the BSE crisis.
Since the Whitehead report was adopted in the Committee on Environment, a number of major events have taken place, the most important being the transfer of responsibility for food safety to DG XXIV.
DGXXIV's new duties in this field were given further impetus yesterday when the Commission announced to the House their response to the BSE report. I agree with President Santer's claim that the European Veterinary Office based in County Meath in Ireland can play a vital role in restoring consumers' confidence in food safety procedures. I, too, would urge the Council to reconsider its attitude to this office. I also welcome the decisions to place all relevant scientific committees under the authority of DG XXIV and to establish a new unit on the assessment of public health risks and the inspection of foodstuffs also under DG XXIV.
I am however concerned that the Commission might be repeating the mistakes already clearly identified in the BSE report. The tasks of the Veterinary Inspection Office and the new food safety units must be clearly established from the very outset. If not, then the European consumers will continue to remain deeply sceptical about food safety standards in Europe.
Mr President, what I am saying in my few remarks follows on very neatly from what Mrs Malone has just said. I should like to reinforce her requests to the Commission. Like her and like other speakers, I regard this as an absolutely hopeless document which really was not worth writing. I do not know whether or not the author is among us but I hope not. I hope he or she is no longer with the Commission, certainly not in DG XXIV. If this is all that the Commission can come up with on consumer protection, it is not really worth putting it in the Treaty, and I imagine that Mrs Bonino has to all intents and purposes disowned it.
There are some very important areas where consumer protection can work at a Community level, and I say that as a British Conservative. The three areas which I would focus on particularly are safety, information and help to consumers. I would say that the Commission should examine the way in which consumers need these three elements, because of the activities of the Community, in particular with regard to cross-border trade. On safety we have to ask ourselves what DG XXIV was doing about BSE when this was being drawn up. It is not referred to anywhere. Here is a great crisis boiling up on the margins of Europe, on the margins of our consciousness, that is being dealt with by DG VI when one presumes that DG XXIV was saying nothing about it. Well, that is history.
But now I should like to invite the Commissioner to use the opportunity of this debate to tell us - and Mrs Malone raised the point - what is going to happen about food safety. If DG XXIV, the consumer protection directorate, which produced this document, is now going to be in charge of food safety, then who will actually be involved? Will it be the same staff, or are people going to be drafted across from DG III and DG VI? Or is it going to be left to the authors of this paper? If so Heaven help us.
Secondly, on the matter of information, I should like to draw the Commissioner's attention to a point which I raised with Commissioner Bangemann yesterday regarding food labelling. Section 6 of this document states: ' it is not clear that all the information provided on food labels is really helpful to consumers.' It then goes on to say that it is not going to do anything about it. I have moved an amendment which I hope the Commission will accept saying that the Commission should live up to its obligation to produce more information to consumers about the E numbers on food labels. That is essential.
Finally, I would reinforce what the rapporteur has to say about legal aid. If there is one thing my constituents want out of a consumer protection policy, it is more information and more assuredness that they know what is going to happen if they get into difficulties in another Member State, in particular with regard to buying things such as property: how much help can European law give them here? At the moment, very little.
Mr President, I do not know whether it was a coincidence, but almost all the speakers on this issue so far have been women. I do not know whether that tells us anything. Fortunately there is yourself and the rapporteur too, who has produced an excellent report.
In my short speech I would like to stress the great gulf that exists between the general principles, between - if you will - the Commissioner's sincere and 'hyperactive' intentions, between the legislation on the one hand, and the real situation prevailing in the Member States so far as consumer protection is concerned. And this does not just concern BSE, but a range of other issues as well.
I think that particularly in my own country, Greece, one only has to switch on a television channel and in no time at all one can see all the European Union's principles and guidelines being infringed. And here, I would like to say that I am surprised by the fact that while we see correct trends and impulses from the Commission itself, at the same time some of its services are intervening and putting the interests and protection of consumers in second place, while top priority is reserved for the interests of certain major economic units, as has characteristically happened with the arraignment of Sweden or Greece before the European Court of Justice over the issue of restrictions and bans on the advertising of toys.
While I am on the subject of television, Mr President, I would like to say that there are clauses on consumer protection, protection of the viewer-consumer, for example relating to television without frontiers, concerning the timing of advertisements, etc., which at least in my own country are completely disregarded. As for the advertising of drugs, you turn on the television and see one drug after another being paraded in campaigns addressed at adults, minors, children and so on.
Consequently, I think that in the context of implementation by the Member States of the basic regulations and guidelines on consumer protection, there is still a long, long way to go.
Mr President, it is rare for Parliament to urge the Commission not to go too fast. Usually we are trying to spur the Commission on. Mr Whitehead, the rapporteur for the Environment Committee, urges the Commission to be more modest in its overall ambitions for consumer protection and I back him fully. The report exudes a spirit of realism which is most apposite, I think, in consumer policy. So I am largely happy with the recommendations made in Mr Whitehead's report.
Consumer policy is a relatively young policy area which has a number of inherent limitations. Firstly it is an area which is largely governed by private law. I would venture to say that if policy is good, government involvement with the consumer is minimal.
Secondly, an awful lot depends on the cooperation of business and industry. If there are powerful consumer bodies which are good at getting their message across clearly to the producers of goods and services, the battle of consumer protection is already half-won.
Thirdly, the European policy is aware of its own limitations. Precisely because the area is one governed by private law the Commission often cannot do much by way of legislation, unless existing European directives can be invoked.
So I welcome the report's recommendations for strengthening the position of the consumer by spreading information (paragraphs 20 to 26). We have far more clued-up consumers than splendid laws, which will in any case be invoked by only a very small number of consumers, however aware they are. It is a well-known fact that consumer awareness in the southern countries of the European Community is as yet less well developed and organized. And this is where we need to start, not with all manner of rules and regulations. So I also think it is a good thing that the Commission begins by publishing most of the ideas which emerge in green papers rather than coming out straight away with incompletely thought-through draft legislation on which no agreement is then possible in the Council.
I am thus very amenable to the rapporteur's suggestion that the proposals under the previous programme of consumer policy priorities should be consolidated and I compliment him warmly on his excellent report. The European Commission will benefit by it.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to congratulate the rapporteur, Mr Whitehead, on an excellent report and his indefatigable work with the consumer intergroups. Perhaps if the Council and the Commission had listened to him and to the intergroup earlier, the 'mad cow' problem - and others - would not have arisen.
Commissioner, I should like to throw down a challenge to you. The challenge is that you withdraw this document because it is no good. Commissioner, this document is bad. This document was drafted by a team under a former Director General who has since been replaced by Mr Papas, who went to the Committee on the Environment and said that the document was no good, and that he was not in agreement with it. Now Mr Papas has already gone and has been replaced by a new Director General. This document is not a legislative text, it is not a law with amendments, it is a text of political guidelines, setting priorities. Therefore I should like to ask the Commissioner if the text of political guidelines is bad and cannot be put into practice, what is its use? I think it would be better to withdraw it - and I think that the rapporteur agrees with what I am saying, because I have already had an opportunity to discuss this with him - and present a document which might be more concentrated, with less priorities and which could really be transformed into a genuine action programme. In this case, I promise her that all of us, in all of the political groups, from every part of the spectrum, will be here to support a report which has just four or five priorities for political action to help consumers in the coming years. That is what is needed.
The rapporteur, after all, sets five priorities with which I agree: access to justice, either through courts, through arbitration machinery or through other mechanisms, the protection of the financial interests of consumers, improved information, converting consumer information into consumer power, a food policy and a human and animal health policy which is different to the one pursued so far and a clear and simple definition of what a universal public service is and how it can be applied.
Just two comments to finish up: I would like her to use Article 129A, more often, as this is a weapon which she has at her disposal and which she has not used so far. We think that it could be used more often. The other point is about a policy of granting subsidies to consumer defence organisations. A few years ago the European Parliament - I was one of its authors - tabled a motion increasing the budgetary amounts for consumer protection associations in order to give them more support especially in the countries where they are lacking, such as Ireland and the southern countries of Europe, and also giving support to smaller associations.
On the contrary, the current policy has lent support only to the large European organisations, often forgetting that it is in the countries where consumer organisations are smaller and weaker that they are the more necessary.
Mr President, Members of Parliament, I must say that I am rather disconcerted by this debate.
First of all, may I remind you that this plan was presented to Parliament on the 3rd November 1995. You must have examined it in depth, as you presented to me a report on the priorities in February 1997! So, my dear friends, let us be serious! Mr. Pimenta, this plan is presented under my name and I dare hope that the Director-General has not betrayed me. If you think that he has done so, why did you not say so? That really would be something that would call for disciplinary sanction. And this Parliament is apparently very fond of disciplinary sanctions. It would have been preferable, rather than to say it publicly today, to have the kindness to let the Commission know sooner.
I remember very well that before this document was submitted to the Council and to Parliament, Parliament had asked me not to present a detailed action plan, but a general outline of intervention policies. And if you read this document, you will see that the Commission has chosen as new priorities - as had never been done before - public services, financial services and the information society, and not products any more. You should have thought about these priorities! Because had I had to wait for your opinion before starting to do anything, since November 1995, I would have done nothing until today. The debate should therefore be put back into context.
While waiting for you to reflect - since the 3rd November 1995! - the Commission, which had been asked to present a political plan, and not a plan of action which it worked out subsequently, presented a total of twelve proposals for directives concerning all the policies. Out of these twelve, three - i.e. one quarter - concern consumer policy, and more precisely access to justice, guarantees and consumption credit, which is being discussed this afternoon. After which, we presented you with the Green Paper on financial services, which will be debated shortly. Parliament then rejected the remote financial service, which we will present again. Everyone must therefore assume their responsibilities, as frankly, I hardly find it acceptable that the Commission is placed under accusation without recognition of everything it did in 1996.
Mrs Jackson, if you think that the document is of no value because it does not mention BSE, your government and your party could have been of major help to this institution and to the Commission if it had informed us of what was going on. I would remind you that in 1996 the Commission formed the inter-service group. We came up with three memorandums and the vademecum for consumers and the document - and maybe this is a detail you did not take on board - was presented in November 1995 and the crisis erupted in March.
(FR) Indeed, our relationship has always been loyal. Having said that, I do not wish to review everything we have done, for example with regard to the pursuit of legislative activities, indication of prices, comparative advertising, etc., but I find the comments I have heard here to be rather unfair, hardly generous and most inaccurate.
Moreover, I would like to say that I obtained the powers with regard to health control exactly a week ago. I would like to ask the Members of Parliament to be calm, as we will have to define together what it would be best to do. I do not have a miracle solution, Mr Whitehead, and I have already said that I would come and listen to you in the middle of March to find out what you are proposing. For example I believe that, bearing in mind my new responsibilities, it would be good for me to re-examine the Green Paper on food law - which was nearly ready - in the light of the changes in policies and priorities which have just been decided.
We have made a leap forward to the advantage of the consumer, but we should now set to work without excessive demagogy. That is a challenge we must take up together. I find it rather strange that I am asked today what are my decisions, my programmes, my ideas or - worse - those of the Commission regarding health, controls or the scientific committee. I received these powers only a week ago! I am not thinking so much of you, but of other interventions we have heard today.
Having said that, I will nevertheless reply to some more specific observations that have been made. As regards the Green Paper, it was ready in the inter-service consultations, but I feel that in the new situation that has come to light since last week, it is my duty to re-examine it and see whether it is possible to push things a little further.
Mrs Kuhn, as regards baby food, one can always dream of revolution. This does not prevent current law from having limits. For as long as the treaty is not amended, the Commission is obliged to apply it as it is, and Mr Bangemann has started a proceeding against Germany for hindering free circulation. We must respect the rules, whether or not we like them, until we come to change them.
As regards the instructions, I hope that it is an exceptional case, but I am very willing to find out more, as I did not know about it. I do not wish to launch into a reply on a subject that I do not know, but I would like to learn more, in order to determine whether it is habitual practice or a particular case. As regards subsidies to organizations - I am returning to the last remark from Mr Pimenta and others - we have been reproached for distributing money without exactly knowing why, while we introduced a procedure for encouraging consumer organizations to work together on Community projects, and we tried not to grant operating subsidies any more, but only to support specific projects. I think we are now ready to publish in the Official Journal the result of our work, which has not been easy.
For southern European countries whose need is greatest, I myself sent a special adviser to the four countries, to meet all the consumer organizations, which are now in a position to make proposals. I would like action from the consumer associations, rather than to tell them myself what they should do. After a year's work, we are in a position to start projects covering the four countries of Mediterranean Europe - Italy, Portugal, Greece and Spain - in order to reinforce a consumerism culture which is little developed in southern Europe.
As regards Article 129 A, as you know, six member countries have submitted an amendment to the CIG; we ourselves have presented an amendment to Article 129. We hope in this way to be able to promote the reinforcement of the consumer and health policy.
I would now like to talk about food labelling. At this stage, I can only confirm what Mr President said yesterday in his speech - I quote: ' I argue for the gradual introduction of a proper food policy and, in this context, I am in favour of compulsory and systematic labelling' . The DG XXIV has already launched a consultation and study involving consumer associations to try to define jointly what would be clear, important and pertinent information, so that consumers are no longer flooded with a tide of information in which they are lost. For the moment, opinions largely conflict, and we will have to cut short as matters have reached political level, but we wanted to know at least the ideas of the consumer associations.
I do not know whether I have answered everyone. I had a comment for Mr Garosci on the subject of the Euro, which is one of our concerns and which we are trying to discuss with the appropriate Commissioner. I hope to have answered all the questions. On financial services, we will hold a debate now. I will therefore come back to it in detail with my colleague Monti. With regard to the new health controls, the meeting with Parliament is fixed for mid March.
Mr President, as I had to speak this morning perhaps the Commissioner did not hear me and I should therefore like to address two specific questions to her. Firstly, does Mrs Bonino agree or disagree with what her Director General said in the Committee on the Environment, Public Health and Consumer Protection about the consultative paper? Secondly, in view of what I said this morning, when will she be able to bring forward the Green Paper on food policies? I wish her no harm. I want to see her strong and powerful. We know the pressure she has to fight against within the Commission. All we want now is a certain candour in that matter in this debate.
Just one comment, Mrs Bonino. You more or less accused our committee of having taken too long. First of all, it takes several months before a committee receives the relevant documents. You mentioned that we have also received the draft directive on guarantees for consumer goods. I wanted to introduce it in committee in March, but when I had had the paper for four weeks, the Commission ordered a cost-benefit analysis. That is fine, but I should not then be blamed at some future date for not working.
A word on baby food: I would recommend that you check whether, apart from the Baby Food Directive, there is an appendix somewhere with maximum pesticide levels. If I remember rightly, that has never been done. We have no European specifications.
Mr President, just to be quite clear: I cannot react to a statement by my Director-General because I have not been informed. So, if you let me know - and possibly if you had let me know - it would be much more useful. In any case, if you let me have the documents, I will certainly take a position.
On the Green Paper on food, as I told you, it was ready at service level, so it could come to the college. Owing to the new responsibility and weight that we have as consumers, I have to take this opportunity to review the Green Paper and I will do it in the light of an empowerment that has been given to consumers. So I cannot say that it will be ready tomorrow or next week, I am just saying that it was ready, but now there is scope to strengthen it. But, certainly, in one month or two we can present it back to you.
On pesticides: again, you are asking me questions which I have just received, and we have to discuss this together. I am not criticising Parliament for the delay, I am just saying that in the meantime of one year I have acted, Mrs Jackson. This is not a worthless document. Parliament asked me for a policy document and not for a plan of action, but it also got a plan of action. So you have simply to decide when you ask for a document what you really want.
The debate is closed.
The vote will be taken tomorrow at 12.00 noon.
Green paper on financial services
The next item is the debate on the report by Mrs Marinucci (A4-0048/97), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission Green Paper on 'Financial services: meeting consumers' expectations' (COM(96)0209 - C4-0339/96).
Mr President, financial services have become increasingly important to families and consumers. The variety of financial services offered to consumers has increased, as has their use but, as a result of a lack of information or regulation or because of failures to act or fraud on the part of unscrupulous operators, many citizens have suffered damage and others have developed prejudices.
In this sector also, the internal market offers consumers new opportunities but it can also add to their unease and increase the disadvantages. The fact is that while, on the one hand, competition and the opportunity of choosing between suppliers of these services, including from outside the national territory, add to consumer freedom of choice, the differences in legislation may be the source of new problems. It is no coincidence that the use of crossborder financial services remains limited. Consumers may refrain from using more advantageous or less expensive services because they lack the necessary information or, indeed, security. We therefore need Community legislative action, and this is something that has become all the more urgent as we look to the achievement of monetary union.
In December 1995, at the same plenary session at which the exclusion of financial services from the proposal for a directive on distance selling was confirmed, the Commissioner, Mrs Bonino, undertook to the House to present a Communication which would - and these are her words - contain an action programme or even, should it prove necessary, a directive.
The House welcomed the fact that that promise was very shortly followed by the submission of the Green Paper we are today discussing. But we do not agree with the Commission when it says that the aim of the single market in this area has largely been achieved through some 50 directives.
Furthermore, the second part of the Green Paper itself analyses the problems that still exist, such as the possible discrimination against non-residents, the lack or poor quality of information, the lack of rules on intermediaries and the lack of fiscal harmonization. But that is not the whole story: to take just a few examples, in the area of insurance: a cooling-off period is provided for life assurance only but not, for example, for insurance against fire and theft.
As regards intermediaries, and again in the field of insurance, there is a recommendation dating from 1991, but it is by no means binding: there is no protection against the fraudulent use of credit cards. Here too, recommendation 595 of 1988 did not have the effect of inciting the Member States to take positive measures to protect consumers.
On the issue of consumer credit, directive 102 of 1987 does not cover new services that did not exist at the time of its adoption. The concept of the general interest has therefore to be better defined. The reference in the banking directives, and the second banking directive in particular, allows scope for serious legal uncertainties. And the list goes on.
The problem of distance selling, finally, dealt with in the third part of the Green Paper, is not covered by the legislation in force. The relevant legislative committees have discussed the Green Paper in great detail and very perceptively and have overwhelmingly focused their proposals on the need for a coherent and complete Community legislative framework that takes a horizontal approach to problems recurring in more than one sector and a vertical approach to specific issues such as distance selling.
While we await the Commission response, I recommend to honourable Members - who are not now present in the Chamber but will, we hope, be here tomorrow - the amendments approved by a more or less absolute majority of the Committee on the Environment, Public Health and Consumer Protection.
Madam President, Commissioner, ladies and gentlemen, in the opinion I drafted on this Green Paper for the Economic Affairs Committee I came largely to the same conclusions regarding the continuing problems which the consumer encounters over financial services. The Economic Affairs Committee has identified five. One: the internal market is not really working. Using the national interest as an excuse, Member States cling to national laws which protect their market rather than their consumers. It is time a case was brought before the European Court against the mandatory bonus/malus scale, the mandatory no-claim discount, the outlawing of interest-bearing sight accounts and other things. To prevent further impediments a common definition of the general interest is also needed. Two: the absence of fiscal harmonization forms a serious obstacle to the free movement of financial services. In some Member States life assurance policies are still not tax-deductible if they are taken out in another Member State. That is unacceptable. Three: the dubious activities of non-regulated financial intermediaries, often operating by post or telephone, cast a shadow over the whole sector. There must be Community rules on qualifications for and the exercise of this profession so that the consumer can sort the wheat from the chaff and know he can trust financial service providers. Four: the provision of efficient and clear information must enable the consumer to reap the benefits of the single market in financial services. He must be given enough knowledge of the advantages and know what enforceable rights he has in that market. Financial service providers must operate voluntary codes of conduct as a way of optimizing the quality of information made available to the consumer. And lastly I would advocate a further extension of the role of independent ombudsmen for the banking and insurance sector. They must report on their activities so that those concerned can learn the necessary lessons and they must henceforth be involved in the preparation, realization and evaluation of legislation in the financial and insurance sector.
These are the issues which the Economic Affairs Committee regards as paramount. I disagree with the rapporteur on one point. I see no justification for a separate directive on distance selling of financial services. For financial services the difference between transactions concluded at a distance and those not concluded at a distance is less relevant than when one buys a simple consumer good such as a book or a sweater. Financial services are a different kettle of fish. They are not visible or tangible and consequently they entail trust irrespective of whether they are sold at a distance or face to face. The Liberal Group thus sets great store by rules to ensure better guarantees of the integrity of those who offer financial services.
Ladies and gentlemen, my Group is largely happy with the points made in Mrs Marinucci's report, but we do not want legislation always to be the first and preferred instrument of policy in solving these problems. The sector of banking, insurance and investment is already the subject of no fewer than 50 directives and still the consumer cannot fully reap the benefits of the single market. My Group suggests that the solution to some problems should be sought for example in voluntary codes of conduct, and that additional legislation should be proposed only where it is necessary. Because legislation usually means an increased cost which is invariably passed on to the consumer. We must indeed strive, not for more but for better and justifiable legislation. I should appreciate the Commission's views here.
Madam President, the Committee on Legal Affairs and Citizen's Rights has welcomed the work done by the rapporteur and has put to the committee responsible for the substance a number of points which I wish briefly to mention. We have, in particular, stressed that Community legislation should be designed to guarantee greater competition on the supply side, effective freedom of movement on both the supply and demand sides, provision of adequate, accurate and effective information for individual consumers - who seem to us to be the least well protected under the current legislation - and greater transparency and certainty regarding cross-border contracts.
We have also sought to stress that Community legislation should act to limit the costs of cross-border contracts; promote the use of the language of the potential client; promote the search for and acquisition of information by one contracting party on the other on the basis of respect for rules governing personal data; promote the exercise of the rights of each contracting party in the Member State of the other contracting party; promote consumer information and education; guarantee respect for the principle of mutual recognition and ensure that due respect for the regulations of the client's Member State of stay or residence does not hinder effective freedom of movement and competition between financial products.
Those are some of the issues we sought to highlight. It seems to us that there is still, at this stage, much to be done to provide genuine protection for consumers in this sector. We are in any event persuaded that the Commission intends moving in the right direction by filling what we consider to be a number of gaps in the Green Paper.
Madam President, Commissioner Bonino has left us but it is worth remembering that this Green Paper is the result of a promise she made during the debate on distance-selling. Since she accused the Parliament today of dilatoriness, it is also worth remembering that it was not introduced to us in either the timescale or the form that was promised.
I want to congratulate Mrs Marinucci on what she has had to say about these matters for our committee and, indeed, for the Parliament. She has done an admirable job. When one looks at the Green Paper the heading is perhaps the most impressive thing about it. After that we get far more on summaries of the existing provision with regard to the financial services than we do of the future challenges. What I want to say, is that we need to have more questions asked than this kind of tokenism. The rapporteur rightly says that what we need is a clearly defined framework covering issues that are common to all financial services legislation, supplemented by vertical measures covering issues such as the distance-selling of financial products and the market for credit. The more the single market develops and the more the proportion of cross-border trade develops, the need for consumer protection will also increase.
If the Commission recognizes that at a very simple level, it is surprising that they will not look at the issues which are involved as financial services themselves develop with the possibilities for consumers being ripped-off in the process.
The Marinucci report begins and ends with the recommendation that we begin to move towards a directive that will specifically protect consumers in this field. That is what we have called for - constantly. That is what we said was necessary when we debated distance-selling in this House a year ago. We are supporters of the single market. We want it to work but at each stage it must keep pace with levels of consumer protection that match the sophistication of those who might prey upon the consumer.
Commissioner Bonino and her newest Director-General would do well to ponder on how they use their extended power. I hope that her colleague will report the strong feelings of the House on that matter.
Madam President, it is worth remembering that the whole debate on financial services actually got going after the European Commission initially included financial services with distance selling in the distance selling directive. Parliament endorsed that, the Council of Ministers scrapped it and we then had a debate in the second reading. At the first reading - I say this for Mrs Kestelijn's benefit, she was nodding her head emphatically - at the first reading it was still firmly in there and not one of your Liberal members put down any amendments to get it removed. At the second reading, when the Council had removed it, you did manage to get it removed by a couple of votes. And then we had our debate. Then we had a promise from Mrs Bonino that there would be a green paper on financial services because some people in the European Commission, notably Mrs Bonino, realized that something would have to be done. The Green Paper appeared, and a list was compiled of the various laws governing banks, insurance companies and share dealing, and a number of problem areas were identified. What I find unfortunate is that no concrete proposals were put forward. I had hoped to see some.
I put down a number of amendments to Mrs Marinucci's report, aimed at impressing upon the Commission the need for rules on financial intermediaries. My belief is that we shall also need legislation on electronic money transfers and credit and payment cards. For the benefit of Mr Monti I would say that we sorely need this.
Then there is credit registration: no mention is made of this anywhere. We know that there is voluntary credit registration in most of the Member States, and we know that some of those voluntary credit registrations liaise with each other, and I think the European Union should give an extra boost to that. That is not to say that we have to do it ourselves, but we can give encouragement so that some form of greater cooperation takes shape. If you apply for a loan from a distance and it is not known what level of borrowing you already have, what commitments you have entered into, that can cause problems not only for those receiving the loans but also for the provider. So I think that some measure of support needs to be given to this voluntary cooperation which already exists in a number of countries.
Madam President, the specific question I should like to put to Mr Monti is whether or not he really intends to come up with a separate piece of legislation on distance selling within the next year. I say that with a backward glance at Mrs Kestelijn; I am not happy that people should have fail-safe guarantees if they buy an insurance or savings policy or whatever from a door-to-door salesman, and that if sitting in your easy chair one fine evening you order something from the TV which has major consequences later, the supplier has no obligations towards you. That is not covered.
Madam President, I hope the Commission will at last grasp that something needs to be done, that the decisions which have been taken must be reversed, and that a prompt debate is needed with a view to legislation. It really is very necessary.
Madam President, I too agree that anyone reading the title of the Green Paper 'Financial services: meeting consumers' expectations' would say that this is a very useful and necessary thing, which especially in the countries in the South such as Greece, would make a serious contribution towards serving the needs of consumers, especially those who do not read the Financial Times, those who probably do not know many foreign languages, cannot read the small print, and do not have attorneys. In other words, they might think that such a directive would have a serious and positive social dimension. However, I think that when one looks more closely, it becomes evident that the directive deviates a long way from the ideals that inspired its title, it is mainly limited to remote sales and new electronic systems, as Mrs Marinucci very rightly stresses in paragraph 5 of the motion for a resolution, while a very broad sector relating to banks, insurance companies or securities is not covered by the directive at all. I think this means that the Green Paper contributes very little to solving the problems it is supposed to address, and it mainly draws attention to the great gulf which must be bridged, because I think that with the development of technology and the increasing numbers of small savers, the problems to be addressed are indeed very serious and very difficult for the consumer to discern on his own.
Mr President, in welcoming this report and in congratulating Mrs Marinucci in the presentation that she had made, I should like to address specifically the points about the need to protect consumer rights within forthcoming legislation on the financial services.
The two amendments that I put forward at the Committee on the Environment - and I thank my colleagues for supporting them - deal particularly with issues affecting vulnerable people living in our communities who have fallen prey to unscrupulous cowboys operating in the financial sector and who have lost out very badly indeed.
The example in Britain and in my own constituency is that of home income plans. This is a type of remortgage scheme which promised to retired people the opportunity of remortgaging their property and obtaining an income for which they would have no loss for the rest of their lives. Twenty-eight people in my Essex South constituency, 700 people in the United Kingdom as a whole, fell for that false promise and have lost many thousands of pounds in the process. Many of those in their late seventies and early eighties are facing being evicted from their homes altogether.
In response to that, a petition was brought to this Parliament by Mr James Fielding from my constituency and others. The Committee on Petitions upheld the justice of their case and asked that when forthcoming legislation on financial services was produced that the position of these vulnerable people - not just in Britain, but throughout Europe - be protected. That is what we call for in this debate today. Clearly we cannot deal in more detail with the specific case that I cite but our contribution to this debate today should signal our determination to ensure that the rights of vulnerable people in these circumstances are protected.
These people were promised an income for life. They did not realize the risks associated with their investments and they have suffered at a time in their lives when they really cannot deal with it. We want good information, understandable and clear, so people cannot be misled. We want clear rights of redress where people have been misled and we want compensation for them. That is what this legislation should address.
Madam President, let me begin by thanking the Committee on the Environment, Public Health and Consumer Protection and, in particular, the rapporteur, Mrs Marinucci, for their support for the Commission initiative; that support is reflected in the report the House is today debating.
The report is also the product of the work of the two associated committees, the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Legal Affairs and Citizens' Rights, and I should like also to thank warmly the rapporteurs for those two committees, Mrs Kestelijn-Sierens and Mr Florio.
On the occasion of the vote on the second reading of the - now adopted - distance selling directive, the Commission said that in agreeing to the exclusion of financial services, it would undertake to assess the need to protect consumers in relation to the distance selling of financial services and, more generally, the whole of the financial sector.
And we have done just that. Today's report backs the effort the Commission has made to strengthen the protection of consumers as natural persons. At the same time, taking into account the high level of interest attaching to consumer policy in the field of financial services, I have, together with Commissioner Bonino, undertaken to present a communication as soon as possible. This will mark the Commission's official response to the wideranging consultation launched via the Green Paper, by establishing the priorities and time-scales for the measures we intend taking. That communication will, of course, take account of the opinion of this House.
I shall discuss briefly the individual proposals that have been the subject of detailed discussion between Mrs Bonino and myself and on which we are in agreement. Basically, we are able to accept various of the proposals put forward and I am referring in particular here to paragraph 5. The report rightly points out that the absence of a clear definition of the concept of the general good may lead to its being applied in such a way as to create barriers to the free movement of services.
In the field of banking services, the Commission has already published a draft communication on the exercise of the freedom to provide services and the concept of the general good, firmly established in the second banking directive. And I intend to finalize that communication as soon as possible and set under way a similar process of reflection for insurance services.
Paragraph 13 of the report calls upon the Commission to set under way a dialogue with the professional associations and bodies to identify, where possible, agreed solutions to disputes between consumers and the industry. We intend encouraging dialogue between the parties at a European level, as frequently already happens at a national level, to promote codes of good conduct, in particular as regards consumer information. I therefore intend monitoring closely its application and, should this prove unsatisfactory, I shall provide for binding legal instruments. The dialogue has already been launched and needs to be extended.
The important paragraphs 14 and 15 of the report call for a variety of proposals. Although we support the underlying objective, we are still considering whether or not horizontal legislation would be the most effective solution. As regards consumer information in particular, we are considering inviting the parties to enter into discussion in order to have professional codes of conduct drawn up by the end of 1997. After an appropriate period to allow for these to be applied, the Commission will monitor the results and, should that prove not to be a helpful approach, it will undertake to propose more binding measures, the feasibility of which will be considered at the same time.
But I do think it would be difficult to apply a measure on the quality and security of financial products. It would also be difficult to arrive at an appropriate definition of their content and purpose.
Turning to the competence and integrity of financial intermediaries, we are persuaded that legislative measures concerning non-regulated intermediaries in the insurance and banking services sector are useful, and these measures are to be put to the Commission shortly.
As regards the problem of access to basic services, a detailed analysis of the situation indicates that there are many different causes and that the impact differs from one place to another. The Commission intends monitoring closely the experiments under way in the Member States.
Similar considerations would apply to excessive debt, and here I would suggest giving priority above all to measures designed to educate and inform consumers.
Let me now move on to the vertical measures, Madam President. We shall shortly be proposing to the Commission a proposal for a directive on the distance selling of financial services; this is based on the provisions of the general directive that has already been adopted but takes account of the particular features of the financial services sector. This would protect consumers by according them, for instance, the right to a cooling-off period, where appropriate, and to information, and would also allow the industry to benefit from a market without frontiers which would otherwise be hampered by differing national legislation.
As regards credit cards, pre-paid cards and home-banking, we are looking into the appropriateness of proposing legislative measures at this stage, given that the market is developing at a great pace - we have therefore to consider whether this is appropriate just now. An alternative solution could be substantially to revise the 1988 recommendation, extending it to cover new methods of payment and, possibly, following this up with more binding measures at a later stage.
As regards those technological aspects which require special handling, while we accept that the suggestion is timely, we propose dealing with them on a sectoral basis.
On the issue of mortgage credit, we agree that there needs to be a more detailed review - in particular on the point of transparency - before further measures are taken. The Commission has recently set under way a study, the results of which will be available by the summer of 1997. We therefore propose informing the House of the results of that study along with the necessary measures, if appropriate.
In that context, we have also to bear in mind that all of the vertical measures involve some standardization of the financial products, and this would automatically lead to greater transparency of the markets but would also make it easier for operators to reach agreements on prices, to the detriment of consumers.
Finally, in response to the demand of the House for initiatives in the insurance sector, I have to say that the Commission will be proposing, by the summer, a directive to protect the victims of accidents that have occurred in a country other than their country of residence.
I shall conclude with a number of rapid comments on points raised during the debate: in the area of bonus-malus , the Commission has already opened infringement proceedings; on the point of fiscal harmonization I fully endorse what was said in the Marinucci report and, as you will perhaps be aware, as Commissioner with responsibility for taxation, I have launched an effort to make the measures designed to coordinate taxation more effective, and that is something which will certainly affect the financial institutions also; it is our intention that completion of the internal market will be momentous and will be geared towards those who are its end-users, namely consumers themselves. The Commission has undertaken to submit an action plan for the completion of the single market in time for the Amsterdam European Council. Particular emphasis will be placed on the services sector, including financial services, and we believe that all this benefits consumers. As you will remember, the Commission does not hesitate to propose legislative measures when they seem appropriate and beneficial to consumers. The most recent examples of this have been the guarantee of bank deposits, the guarantee on investments - on which agreement, I am pleased to say, has just been reached - the directive that has been approved on cross-border payments and the new measures we have today announced in the House.
Firstly, Madam President: did I understand correctly that there is shortly to be legislation on financial services and distance selling? Can you confirm that? How soon is shortly? Secondly, concerning payment cards: I know that our fellow-parliamentarians who addressed this matter in the eighties together with business and industry made a heartfelt plea to us for legislation. I find the Commissioner is rather reticent about that. Can he tell us a little more?
Madam President, I should like to thank the Commissioner for his very clear statement of what the Commission is committed to doing. I largely share his point of view but I wonder why we should defer the question of credit cards given that they have now become common currency. We know that another recommendation would have more or less the same effect as the last one. I do not understand why further evaluation is needed here. While I appreciate the need in regard to other issues, where there is perhaps need for reflection, I do not understand the need for it here.
On the matter of the general good also, is it sufficient to draw up a communication and then wait still further? This too seems to me to be an issue on which the time is ripe. I am very grateful for the information on the forthcoming proposal for a directive on the distance selling of financial services and hope that this will in fact come into being quickly.
I am grateful to both honourable Members for their questions which give me an opportunity to provide specific details.
As regards the legislation on the distance selling of financial services, I have already said that we believe this to be a useful measure and can tell you that we are aiming to submit it by September 1997.
On the issue of the new methods of payment: we intend to take action. We are assessing - responsibly, I think, given that these are such new developments - the best way of doing this. I wish simply to point out that this matter is the focus of particular attention, including by the banking supervisory authorities. New methods of payment may involve problems of stability and security which may conflict with the contrasting needs of competition. And so, from the point of view of the consumer also - and, as I believe I have made clear, we attach great priority to consumers - there are cases in which it is not clear which is the best solution because while consumers certainly have an interest in markets with a high level of competition, they also have an interest in financial instruments and methods of payment that are extremely stable and secure. We are assessing the best way of balancing out these - at times conflicting - interests.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Union policy towards Algeria
The next item is the Council statement on Union policy towards Algeria, followed by a debate.
Madam President, I am very grateful to the European Parliament for this chance to explain the Council's position on the crisis in Algeria, because the Council fully shares the European Parliament's concern at the situation in Algeria and is watching events there carefully. Just the night before last 33 inhabitants of a village south of Algiers were murdered. According to press reports the victims included eight women and two four-year-old children. The sharp increase in violence alarms us greatly. Both sides are waging the political struggle remorselessly and it has been going on for years now. Since the beginning of this year more than 350 people have already been killed who had nothing to do with the political conflict. Many of them women and children. They were dispatched without any form of legal process. We read such things almost daily in the papers.
The random killing of innocent civilians by way of intimidation or political reprisal has constantly shocked the Council and always will. Such attacks are not only amoral but senseless. Support for islamic fundamentalism has not noticeably increased as a result, rather the opposite. The Council retains its faith in the efforts of the current Algerian leadership to control the crisis and continue along the road to democracy which it has begun. In its contacts with the Algerian leadership the Council unceasingly and repeatedly expresses its concern at the situation. It also makes the point that precisely a country with which a new association agreement is being prepared can be expected to manage a crisis like this one with wisdom and restraint.
International human rights organizations have pointed to human rights abuses in Algeria, on the part of the Government too. The European Parliament has also criticized the way in which Algeria deals with islamic fundamentalism. The Council is aware of this and will not shrink from urging the Algerian Government to adopt a controlled approach to the crisis. In so doing it must not, I repeat not, overstep the mark on human rights.
The speedy conclusion of an association agreement with Algeria may be a favourable political factor in that country's efforts to restore law and order and democracy. The Council thus hopes that the Commission will be able to bring the negotiations which have just started to a satisfactory conclusion within the near future. This association agreement will after all offer the European Union the chance of a structured political dialogue with Algeria and in the context of that we can raise the question of the Algerian Government's human rights policy with it.
The only way out of the crisis seems to be for Algeria to hold fast to its policy of a return to democracy, to legitimate government. The Algerian Government has already taken a number of important steps in that direction. For example the 1995 presidential elections and the 1996 change to the constitution. The Council is expressly urging Algeria to complete by the end of 1997 a next step in this vital series of measures leading to democratic legitimation, namely the holding of general elections.
To conclude, Madam President, in the Council's view Algeria still deserves international trust and support, especially from the European Union, in its efforts to overcome this deep and serious crisis. It is not merely in the economic interest of both sides that this European support should still be forthcoming. It is also part of the spirit of political partnership which must inform our cooperation with Algeria. That spirit is evident in the Union's efforts towards an association agreement with Algeria. It reflects the desire of all of us for cooperation with the Mediterranean region as part of the so-called &#x02BC;Barcelona process'. This desire for dialogue does not mean unconditional support. Quite the contrary, we are equipping ourselves with instruments which will enable us to be both critical and constructive.
And I am convinced that the Council will persevere wisely with its present course as long as the Algerian crisis continues. This course comprises two essential elements. One: the maintenance of European faith in and European support for Algeria and the Algerian Government in their efforts to give a stronger democratic legitimacy to the administration. Two: the continuance of pressure for that democratization and better respect for human rights. Only in this way does the Council believe that the European Union can contribute to a lasting solution of the crisis in Algeria. So the Council takes a long-term view. That view is as follows: the Algerians must resolve the crisis themselves by means of a return to democratic national government and by continuing economic structural adjustments. And to this end the European Union gave Algeria 125 million ECU at the end of December 1996.
The European Commission recently appointed a new delegate to Algeria. Talks on the association agreement are ongoing. High-level political contacts are held regularly. The Europeans are standing by Algeria. Cooperation continues.
Madam President, we are talking today about Algeria and quite rightly, in my Group's opinion, since Algeria is a frightening example of a very deep-rooted social conflict which we see elsewhere too, the secular state clashing with violent fundamentalist groupings. The situation is demoralizing and seems hopeless. Dozens more people have lost their lives in the last few days. The present Government has not yet managed to stamp out the violence and there seems to be no political solution to the conflict in sight. Algeria look set to become a kind of North African Yugoslavia. Moderate groups have no chance in the battle going on between the Government and the armed islamic groups. We naturally condemn the attacks in the strongest terms, but at the same time find it hard to give unequivocal support to the Algerian Government. It still has a credibility problem. There can be no unconditional support, as the President said just now.
What counts is to isolate the terrorists completely. It is easy to agree on that, but the Algerian Government cannot do it by itself. National dialogue, with a place for everyone and elections in which all peaceful parties can take part, are needed to achieve that objective. The Government has taken a few steps along that road and must continue, with encouragement from the Union. The people of Algeria must again have a chance to make their views heard. The elections must be free and safe. What, for example, is the Algerian Government doing here to persuade those parties which do not want to cooperate? Whether or not the elections can succeed is one of the big questions.
The European Union can at least try to further this process of dialogue and elections and I think the Algerian Government would welcome it; we can stimulate national dialogue, insist on room for a civil society, on fair elections with maximum participation and fair terms for all, and where problems arise the Union must not hesitate to offer itself as a mediator. The Algerian Government does not always seem able to make bridges to large sections of the public. Until it can, it is impossible to isolate the terrorists totally and find the way back to a more peaceful society.
The EU should take action as outlined in the compromise resolution now before us, in the form of collective measures by the Union, a signal that the EU takes its relations with the region seriously and does not back away from serious problems. Unanimous action by the Union is needed and collective measures like this are an excellent basis for it. The question is whether the Union, the Dutch presidency, will have to courage to go for it. Let us hope so, because the region will never be really safe if the Union avoids this kind of problem, this kind of wasp's nest, and it is at the same time a stern test of the Union's human rights policy and its efforts to integrate human rights into its strategy for the Mediterranean region.
Mr President, I listened to your statement with a fair degree of astonishment. You spoke of trust in the Algerian Government, but you overlooked the fact that Mr Zeroual was only recently talking about extermination. If that is a basis for trust, I am quite astounded.
You also said that reforms have taken place. I am absolutely convinced that virtually no reforms have been implemented yet. There is one thing you must not forget, Mr President-in-Office: it takes two to live in peace, but only one to start a war. In this case it is not right to pick and choose negotiating partners either, as Mr Zeroual does; on the contrary, a statesman must speak to everyone. This means being open and accommodating. Allowing religion to influence these matters is not entirely helpful. It must not be forgotten that many occurrences are ascribable to the feeling of despair that arose from the democratic elections simply being cancelled because their result did not please the potentates, who are noted, moreover, for their corrupt practices. That simply must not be forgotten, Mr President.
That is why we must be clear about something else too. Terrorism is a consequence of many sins that have been committed. Since the French moved out of Algeria, there has been one dictatorship after another. There has been no democracy, and what they call democracy today operates like this: parties are declared to be democratic and selected to take part in the elections, while the Algerian people are not allowed to present the parties of their choice. We must therefore consider the situation as it really is and be absolutely clear about the fact that it is high time to consider the basic principles of peace here. We regard peace and reconciliation in Algeria as vitally important. We said that in Barcelona. We say it again and again. But it will never be achieved if we only support one side, criticizing it mildly, perhaps, but not demanding the fundamental prerequisite of democracy, namely that all parties be allowed to take part in the elections on a basis of equal rights and opportunities. We must therefore follow an unequivocal political line here.
A second aspect, Mr President-in-Office, is that we shall not succeed on our own. The European Union is far too weak to take real action at the present time. Let us not forget that we have already ruined our reputation as it is in Bosnia and elsewhere. The plain fact is that we are regarded by many as a paper tiger. We should therefore be trying to ensure that other forces join us in the peacemaking venture in Algeria. It could be the Arab League, which was mentioned in our resolution. It could be the Organization of African Unity. We shall not manage it alone, so if we are serious in our intent, we must make a concerted effort with other bodies.
There is something else we should not forget. There is such a thing as a brave pursuit of peace. We saw it with General de Gaulle. He succeeded. He was prepared to speak to his adversaries, and that led to the solution which undoubtedly resulted in certain benefits for France too, painful though it may have been for the French people. I have visited Algeria many times, and I know what that meant to the French people, including those who lived in Algeria, but we have a responsibility towards that country. We are in a Community with the Mediterranean region, and the path you have described to us, Mr President, will certainly not lead to peace. We must apply quite different principles, and that is the purpose of our resolution.
Madam President, President of the Council, it is not without some outrage that I speak today in this context to denounce yet again the fresh outbreak of blind terrorism experienced by Algeria these past few hours. I would like to send a message of solidarity to all those who are fighting, in peril of their lives, against terrorism, for the enforcement of democratic rights and respect for human persons. I am thinking in particular of women and children.
The situation in Algeria preoccupies all Western democracies who are seeking positive dialogue whilst respecting cultural differences. The European Union is searching for an association agreement with Algeria, wishing to establish structured political dialogue. Last December, the European Parliament already voted on a resolution concerning Algeria, which the UPE group neither signed nor voted on. This resolution certainly had the effect of irritating President Zeroual and sowing the seeds of misunderstanding between the European Parliament and this country.
Why do we have to go through it again now? What is new that has not been evoked in this context? The new important element which would justify further statements of opinion is the start of an electoral process, the exact dates of which have not been decided but are expected to be at the end of May, beginning of June. Discussions have been undertaken with all the parties, except the FFS. All the parties have let it be known that they would take part in the elections.
In the face of this situation, how can the European Parliament play a positive role? Certainly not by relaying the declarations of one or another party. Even less by posing as lesson-giver through resolutions which risk reducing dialogue between members of Parliament and Algeria, with the issue of successive resolutions which lead to negative reactions.
This is not the wish of our group, UPE, whose desire it is to respect and consider as responsible the declarations of the political authorities of Italy, Spain and France, and also those of the United States, which refuse to practice political interference disguised as mediation.
That we, as members of Parliament, are concerned about the situation is normal. But for goodness' sake let us keep to our own place. Let us plainly condemn terrorism and violence. Let us support the successful performance of the electoral process so that it may take place with complete transparency. Let us take part in the observation missions organized for this purpose, so that the result of this electoral consultation cannot be contested by anyone and democracy can finally be installed in Algeria, favouring the re-establishment of peace.
We are replying today to the invitation of the Council, which desired a debate on Algeria. Does this initiative have to lead to a resolution, or would we prefer to invite the Algerian Foreign Affairs Minister, who holds bilateral dialogue with our countries, to come to talk to our own Foreign Affairs Committee, and answer questions posed by the members of Parliament? It is not by voting on resolutions such as that put forward today to our vote that we will encourage a climate of meetings and dialogue. So my group will not vote in favour of this resolution. Like the Council, we say that Algeria deserves confidence and critical support.
Madam President, this year Ramadan will have been one of the most murderous in the history of Algeria.
Over 300 Algerians, men, women and children, have died. The GIA promised terror... it has certainly kept its word. Nevertheless, the Algerian authorities do not appear to be unduly concerned about this terrorism, which they qualify as 'residual' . The dirty war thus continues with its procession of victims, for the most part civilians.
The constitution of armed militia by the authorities is tending to precipitate the infernal cycle of vengeance and to lead inexorably towards civil war. The spiral of violence which Algeria is experiencing is allowing the authorities to justify and consolidate the legislation of exception which it has introduced.
Since the end of Ramadan, press accounts issued during these last few days have recorded over 200 deaths. The methods used by the armed groups are becoming more extreme; entire villages are thus being burned down and their inhabitants are suffering the most abject barbarism that can be imagined. The population lives in permanent anguish, threatened either by bombs in the towns, or by massacres in the villages.
The resolution passed here by our Parliament last December was, it is true, severely condemned by the Algerian authorities. I am sorry, and we are sorry, as all we did was denounce the atrocities whose victims are the Algerian people, this people who rejects violence and wishes to live freely and in dignity, this people who, more than any other, aspires to peace, freedom and democracy.
To regain peace and eradicate the terrorism which rages in Algeria, the government must establish dialogue with all the democratic opposition. The European Council will have to assume its responsibilities and take part in the negotiations which will allow Algeria to go towards truly democratic elections, next June.
The good mark accorded to the Algerian team by the Commissioner Mr Marín seems to be to be rather naive in the current political and social context. And with reason: the new law passed yesterday by the national Council of transition aims to harden the conditions of creation of political parties; all references to religion, language or region are prohibited. The social climate is not ceasing to deteriorate, over one quarter of the population is unemployed, and naturally the young are the most affected. Entire families have nothing to eat, for lack of decent incomes.
For all these reasons, the Council and the Commission must be excessively vigilant with regard to allocating aid. The Euro-Mediterranean agreement must be targeted on development projects and projects which recognize the important role of women. The European Union must aim to support an economic transformation of Algeria, so that it can change from a State-controlled and oil-dependent economy to a more diversified economy with more emphasis on the private sector. This aid must be accompanied by conditions to be met with regard to fundamental human rights.
Although it is true that it is not possible to imagine the construction of a democratic State without freedom of expression - as declared by Mr Zeroual - the Council must exert pressure so that the censure on information in the field of security may be lifted. The new draft law on the press which the government is preparing to introduce aims to muzzle the press. It is unacceptable for fundamental human rights - which include indefeasibly freedom of expression and consequently freedom of the press - to be called into question.
Although I can understand the difficulties facing the Algerian government, I cannot accept that, every day, civilians pay with their lives for this violence which unfortunately has become established in Algeria. We must help the Algerian government and people to reinstate well-deserved peace. It is also a matter of our credibility.
Madam President, the terror which has befallen Algeria is constantly crossing new thresholds of atrocity.
In contempt of all civilized values, murder, rape and massacres are increasing, barbarism is becoming established. By means of the most horrible crimes, fanatical groups are opening the way to power to an obscurantist system which crushes all freedom and punishes by death those who do not submit. We must not hide our faces, that is the point.
I would like to express the full and complete solidarity of our group with the Algerian people, and in particular Algerian women who suffer absolute martyrdom and reject the unacceptable.
We must help the Algerian people, without setting ourselves up as lesson-givers. It is an entirely democratic, humanistic duty. Unfortunately it is not the direction our Parliament would take by passing the draft joint resolution of certain groups, which we strongly oppose.
Firstly, the condemnation of terrorism must be total, not only with regard to the perpetrators of the crimes committed, but also with regard to those who finance and justify them. Placing all the parties involved in this conflict on the same footing, as in point 8, is to consider the murderers as political interlocutors. That is unacceptable, as are the presence and activity in broad daylight of some of these financial partners in the Member States. These networks must be dismantled.
We can thus help the Algerian people by encouraging the dialogue currently engaged with the political and social forces which condemn terrorism, so that legislative elections may be held and favour the process of transition.
The Member States and the European Union should effectively support the eonomic recovery of Algeria. The opening of negotiations for an association agreement can help, provided we go beyond the free trade logic which too frequently characterizes relations between the European Union and its external partners.
Thus, we must remove the structural obstacles to development, which are the debt and intolerable financial constraints imposed by international financial institutions. These matters cannot continue to be considered as tabooed by our countries and the Union.
At all events, the right of the Algerian people to decide its future for itself, with no foreign interference, is not only an intangible principle but also a guarantee of efficacy for any solution.
Madam President, when horror reaches such a degree, reason often fails to accompany our actions. Here, we are behaving as if to give lessons was not our duty. With reason, we gave lessons on South Africa. With reason, we are giving lessons on Turkey. And if we wished to give lessons on Algeria, well, we are giving lessons on Algeria. Let us stop lying to each other.
Representative of the Council, stop, in your naivety, which is the naivety of French foreign policy, saying: ' Everything is fine in Algeria - things are going in the right direction' .
A book has just been published, by Graham Fuller, who was the former CIA official for the Middle East, in which he explains that American policy aims for victory by the FIS. I would like to know what Western and democratic countries want in Algeria. There is the same political framework as in Afghanistan, where the Americans played the integrists, with the broken pots we know about.
On the other hand, it is clear that we are on the side of the Algerian victims and people. It is clear that we condemn religious integrist terrorism. But it is clear that Mr Zeroual's government will not take Algeria out of the rut it has fallen into. That is our problem. Let us stop lying. When we now say we would like a solution involving dialogue, we must obviously ask the so-called Islamic organizations to condemn, not only politically but also morally, the use of terrorism. But it should also be said that the Islamic family code was introduced by the FLN, that Mr Zeroual's government maintains the Islamic family code, that Mr Zeroual's government also wants an Islamic state. That is the terror of Islamic terrorism.
Why am I saying this? Because I believe that we should push each other towards a certain laicity. We should push each other in a certain direction, and this means dialogue between murderers. Because some, I do not say all the government, but some of the institutions of the Algerian state are sheltering murderers, as on the other side there are murderers.
In this dramatic and difficult situation, there is no easy solution. Does the FIS have to participate in the elections? I do not know. Should it be excluded? I am not sure. But if we do not move in the direction of democratic dialogue with a special European envoy, we will come to grief. We must give lessons in politics to all those who dream of a society that does not exist in Algeria.
Madam President, in Algeria, in a few months, a few thousand people have been killed either by murderers who adorn themselves with the tawdry finery of Islam, or by solders transformed into executioners.
Several years of this regime have led the Algerian people to a state of absolute despair, but the time has nevertheless come to recall the contents of the texts signed by the Algerian government in Barcelona, in 1995, on the exercise of fundamental freedoms and human rights.
The signing of an association agreement between the European Union and Algeria is on the agenda. Parliament must render its attitude strictly subject to the guarantees the Algerian authorities will give with regard to keeping the promises they have made. I am not sure that we have to give lessons! At all events, my country, which already has many towns in the hands of racists and xenophobes, would be in a particularly bad position for doing so.
Instead let us be glad to see an electoral consultation take form on the horizon in the next few months. But a previous disturbing interruption of voting somewhat darkens this horizon. It remains that a sort of rationing for access of candidates must be avoided. All the political forces which oppose violence, which refuse to approve, excuse or 'understand' it, must be the recipient in this political battle. As regards the conference which would bring together all the parties concerned, it is probably premature and a cessation of the massacres would probably follow talks held protected from the eyes of the press.
With regard to the proposal of mediation that could help the Algerians emerge from the drama which is tearing them apart, it arouses considerable emotion, especially among those who consider such a proposal as imperialistic, colonial, what do I know?
It should be said to all anti-colonial and anti-imperial supporters - among whom I count myself - that by force of being held back by blame or a guilty conscience, we should therefore accept that, as in Bosnia or the Middle East, a special envoy of the President of the United States should take the place that we have not had the courage to occupy.
Madam President, Algeria continues to offer us a devastating spectacle of daily barbarism. The multiplication of armed groups places national unity in peril. The confrontations between progovernment militia and armed integrist groups maintain a permanent climate of violence in both urban and rural environments, which is ruining and discouraging efforts of development. A country which has all the necessary assets for achieving a rise similar to that of Asian countries is spoiling its chances and squandering its assets.
What can Europe do to help the reconstruction of the Algerian nation? Firstly reaffirm, very clearly, its desire for the survival of Algeria as a State. We have nothing positive to expect from a disintegration of the unified Algerian State. Within the Arab world, sound States constitute the best possible counterweights against the propagation of an Islamic fundamentalism which generates instability.
No one will gain advantage from Algeria sinking into a 'hundred year war' and forming, on our southern border, an area of long-lasting instability. Instead each of our countries has an interest in that it should emerge from chaos, even if in a fumbling manner, and become a stable pole, organizing its development in partnership with us. The development of Algeria and better mastery of migration phenomena are unquestionably linked.
Secondly, it is best to avoid anything that can feed civil war. In particular, avoid irresponsible interference, partisan gesticulations or irrelevant parliamentary resolutions which each Algerian faction immediately hastens to turn to its advantage. It would be the worst possible service we could render Algeria to give the impression that we are with one camp rather than another. We do not have to take the place of the Algerians to determine their fate. What we can do, if necessary, is to help ensure that the forthcoming legislative elections are as incontestable as possible, so that political confrontation replaces armed confrontation.
We can also propose cooperation principally orientated, within the framework of the association agreement, in favour of reconstituting the social fabric, so that Algeria can one day have the intermediary bodies and mediation authorities necessary for the operation of a democracy.
Madam President, so the House is trying once again to take a position on the civil war in Algeria. What will it lead to? Nothing. Because a text of this Parliament will have condemned violence, denounced terrorism - blind, of course, as if terrorism were anything but blind! - denounced infringements of human rights, called on democratic elections and dialogue between all parties and expressed its support for democratic forums, will the number of deaths decrease in Algeria?
No one is deceived and, in particular, none of the signatories of this text, nor you, Mr Cohn-Bendit and Mr Kouchner, nor the self-proclaimed intellectuals, brought together at the Mutualité by solidarity with the Algerian people. You know well that the calls issued from Boulevard Saint-German in Paris or from this floor will not save a single Algerian life. On the other hand, it is our compatriots who are risking to pay with their lives for some remarks whose only effect is to increase the fervour of the Algerian terrorists, both those of the Islamic opposition and those of the military power, already active in our urban centres. But bombs do not concern those who do not travel either by RER or by metro.
In actual fact, some wish to redeem themselves for behaviour in that which stands instead of conscience, media opinion. They are often the same who, in 1980, partisans of the Khmer Rouge in Cambodia, of the Vietcong in Vietnam, Maoists converted in the 'New Philosophy' , the press, show business, advertising, signed petitions in favour of the 'boat people' , victims of their ideology. They carry a fairly high responsibility in the misfortunes of Algeria, which do not go back to 1992, but to 1962.
Some of our colleagues - is it not so, Mr Rocard? - have devoted their youth to supporting the FLN terrorists! In 1962, did they not bear witness to the 3, 000 Algerian-born French people deported to the FLN death camps, the 150, 000 harka members scalded, buried alive, emasculated, dismembered by their friends! Did they show one hundredth of the compassion they now show for the Nomenklatura fellaga ? I remember Melouza, I remember all these crimes against humanity... but who will judge these crimes against humanity? It is true that the victims were French and that the French are subhuman and do not have the right to justice or to the court of History. In defence of the latter, it could be said that they were not the only ones. All the governments of the Vth Republic, after delivering French Algeria to the killers of the FLN, did not stop supporting the Algerian dictators from Ben Bella to Zeroual. This support cost dearly.
In 1962, our compatriots were led to believe that the withdrawal of our nation from the frontiers of France would have the advantage of relieving them of the burden of Algeria. Untrue! This burden has become crushing. By the million, Algerians are leaving the poverty which engulfs their country. Each year, we are paying tens of thousands of million francs to the Zeroual nomenklatura , which only gives us spit in return and now even prohibits the teaching of French in Algerian schools.
In January 1992, our leaders took part in the Algerian civil war, supporting the military coup d'état which quashed the first free elections. Our country has been gradually dragged into this conflict. At the time, we were the only ones in the House to point out the dangers of such a position.
What should we do now? In the first instance, protect the nationals of our States. In the short term, our governments - and the French government in particular - must stop supporting the faction which is currently in power, prevent the arrival of Algerian nationals and re-establish order in districts harbouring terrorist networks. For the rest, you do not know what to do, and moreover you cannot do anything.
Madam President, no one with the slightest concern about human rights can possibly be other than horrified by the savage murders and devastating atrocities perpetrated in Algeria over the course of the last five years. Let us at least agree on that.
Every day brings new massacres like the thirty-three villagers beheaded to which Mr Patijn referred. Schoolgirls have been murdered for refusing to wear a veil. Trade unionists have been killed like the leader of the General Workers Union. Innocent people are targeted. In this Parliament we surely are going to condemn that out of hand and condemn all those who support it.
It is said that some of these people receive funds from Iran and other fundamentalists centres in the Middle East and that there are people in Europe who are supporting them. We must take whatever action we can to oppose terrorism of that kind. The Algerian Government must of course recognise that it cannot underestimate the immense importance of upholding democratic values and human rights if it is not to alienate those who oppose fundamentalism but believe in freedom and democracy.
We welcome the proposals to hold elections later this year. It is vital that everything possible should be done in the difficult circumstances which prevail to enable all genuinely democratic forces to participate. That is not the position yet.
In the long run, however, we must recognise in the European Union, as well as elsewhere, that people in the developing countries throughout the world are being driven towards support for intolerant and violent movements by the experience of increasing poverty and deprivation. Neo-liberal economics which result in more unemployment and hopelessness will bring in new recruits for fundamentalism and other intolerant creeds and fan the flames of terrorism and violence.
Only by achieving better living standards for all can we provide the conditions for the advance of democracy and human rights which we all support and I hope that also will be borne very much in mind by the Council.
Madam President, for quite a long time now European citizens have been horrified - and that word has been used quite a lot in this debate - by events in a country very close to the southern countries of Europe, and as a Spaniard I am particularly aware of that. The terrorists in Algeria are knifing hundreds of innocent citizens almost daily, including women, children and journalists, as the President of the Council has mentioned.
We cannot keep silent in the face of such barbarity as human beings, let alone as politicians. But it also requires a very cool head and considerable objectivity, prudence and wisdom to grasp the complex problem it raises.
Algeria is a Maghreb country, and like all the Maghreb countries, its political, economic, social and cultural development has special features which should not be forgotten. Countries like Spain, Italy and France, which are close geographically and in terms of their economic and social inter-relationships, are especially sensitive to the vagaries of the events taking place there, and hence they affect the interests of the European Union as a whole very directly.
The Euro-Mediterranean Conference is a good forum for extending the search for solutions contributing to the stability of a zone which affects us all. The policy of assisting the economic and social development of those countries is intelligent and right, because the spread of fanaticism and violence has economic roots in underdevelopment and real misery and hunger.
Furthermore, everything that can contribute to its political development, in terms of technical support and observation of its electoral processes and in the sphere of dialogue with the government, which has to deal with the terrorist violence, will undoubtedly contribute to bringing that country closer to the democratic culture and respect for human rights espoused by western countries.
The European Union cannot turn its back on what is going on in Algeria at this moment. A great deal is at stake. The Council must bring forward initiatives which foster understanding and dialogue between the political and democratic forces in that country and cooperate in the fight against terrorism, which is unfortunately being transmitted to our own European soil.
Finally, the European Union must play an active role to avoid projecting the poor image it has had in other conflicts very close to us in time and space.
Madam President, the citizens of Algeria will only be able to live together in peace when the terrorist crimes have ceased and the process of democratic transition has been restarted. This calls for a dialogue between the representative political forces which can isolate the men of violence and allow a free and pluralist general election to be held.
That is the direction European Union action and, of course, this Parliament's support, should take, rather than the one proposed in the resolution. We should work towards an agreement with Algeria, which would benefit both parties, contribute to solving the socio-economic problems of that country, for example massive youth unemployment, and promote full respect for human rights of both men and women.
To end the Algerian tragedy, it is essential to guarantee the stability of the Maghreb and the Mediterranean, a priority objective for Europeans and even more so for neighbouring countries like Spain. Because, Madam President, it would be quite wrong to see European action in Algeria as an exclusively French issue. France has political responsibilities, but the first group of speeches in this sitting have shown that we too have the right and indeed the duty to speak.
Madam President, what is at stake in Algeria is the safety of the people, and also respect for human rights and fundamental freedoms, the stability of the Mediterranean basin and the future of EuroMediterranean policy. The European Union cannot remain silent, powerless and passive in the face of the dramatic events that are taking place in that country.
We must first of all denounce the blind violence in which the Islamic terrorists are indulging, the daily massacres, the cars exploding in the streets of towns, the systematic massacre of journalists, intellectuals, of all those who commit the crime of wishing to think freely. But we must also denounce with equal vigour the violence and infringements of human rights committed by the security forces. The legitimacy enjoyed by the power following the presidential elections does not make all the means it uses also legitimate. Barbarism should never be answered with barbarism. That said, it would be dangerous to class together scandalous extortion, which must be denounced, committed by the authorities and the criminal fanaticism of the integrists.
The sometimes scandalous behaviour of the authorities must not incite us to showing more complaisance towards the Islamic terrorists.
The democrats must also be supported. One often forgets that there are democrats in Algeria. I am sure that they represent the majority of the Algerian people. These democrats are unfortunately divided, which is a factor of weakness, but they all lead the same courageous fight against the power at the risk of their lives, also against the Islamics. We must therefore show them our solidarity and give them our support. We must urge the Algerian government very strongly to finally open a dialogue without second thoughts, with all the democrats in Algeria and all the politicians and groups which would agree to renounce violence.
Finally, we must announce our confidence in the Algerian people. Many Algerians today despair of their country. They see no future at the end of the road of pain and suffering. We must help Algerians to believe in Algeria, to be aware of Algeria's assets, as Algeria does have assets. First of all the quality of the men - and especially the women - who are fighting often with admirable courage.
In May 1992, I had a long conversation with President Boudiaf. He told me his dream of making Algeria the leading Muslim country which, without renouncing its roots - all its roots - could become both a democracy and a nonreligious country. A few days later, President Boudiaf was assassinated.
I believe that we must help the Algerians represent Mr Boudiaf's dream on their own behalf and make it a reality.
Madam President, Mr President of the Council, despite the parliamentary respect you are entitled to receive from me and the respect I accord to the fine parliamentary speeches - flamboyant, emotional, stirring speeches - that we have heard this afternoon in this debate, with all due respect I do not think this is what is needed in Algeria now. What is needed is effective policy, no more, no less. We need to help. And we need to be capable of knowing how to help in the right way.
Last Ramadan indeed resulted in an escalation of violence and terror. Faced with that we must condemn the massacre - and we do. We must also combat it with all the weapons at our disposal. Mr President of the Council, the next general election must become a genuine step forward towards democracy and peace. And for that to happen I have two suggestions.
The first is for Algerian women to play an important political role in the future. Efforts must be made in that direction. It is possible and it will be effective. Algerian women should lead civil and political society in that country. And the Algerian people will support this aim.
The second proposal is for the European Union to join forces with Algeria to provide some minimum guarantees of safety and freedom at the next elections.
That is the kind of action we need. Mr President of the Council, the motion for a resolution the European Parliament is going to adopt also makes positive points which need to be taken into account. Since 11 February, President Zerual and the representatives of the various political forces have been involved in the necessary dialogue we are calling for, and that is an encouraging sign.
Sending observers to the next general election is another positive signal. I repeat, we must act effectively. Let us do so.
Madam President, I am grateful to all those who have spoken for their blunt and unconditional condemnation of terror and mindless violence. But I think that the great majority of speakers also advocated continuing our cooperation with Algeria and I should like to stress the importance of that again. The peoples of the European Union and Algeria are, if you like, &#x02BC;condemned' to work together. For reasons of geography, for reasons of history and for social and humanitarian reasons. And from the European point of view we do that with total respect for the cultural and religious traditions of our North African friends and total repudiation of the fundamentalists' abuse of those traditions. The Council remains willing to work with the present Algerian Government provided we are convinced that it is working to restore democracy and better respect for human rights. We thus call on the Government to hold elections in 1997 and to make them open and free. For our part I repeat that the European Union is prepared, as part of its Mediterranean policy, to give structural aid on a longterm basis for the social and economic development of the Algerian people under a bilateral cooperation agreement.
Thank you very much, Mr President-in-Office.
I should like to inform the House that I have received six motions for resolutions under Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Question Time to the Council (B4-0001/97).
Question No 1 by Wayne David (H-1026/96)
Subject: Police treatment of Sonia Esmeralda Gomez Guevara and Carmen Velasquez
Is the European Council aware of reports by Amnesty International concerning two Guatemalan girls, Sonia Esmeralda Gomez Guevara and Carmen Velasquez?
It is alleged that the two girls were detained on the 18th street in Guatemala City, accused by three uniformed men of being street children. The men apparently threatened the girls by saying that they would be arrested for marijuana possession if they did not go with them to the police station. En route, the girls were dragged into a back alley and, allegedly, Sonia was raped by two of the three men.
To date, I have received no reply to my correspondence from either the President of Guatemala or the Guatemalan Embassy. Will the European Council inform the European Parliament how it intends to bring pressure to bear on the Guatemalan government on the issue of street children in particular and on human rights in general?
I should like to comment as follows on Mr Wayne David's question concerning the treatment by police of Sonia Esmeralda Gomez Guevara and Carmen Velasquez. The Council has not discussed the matter to which the honourable member refers. As he is aware the Council attaches great importance to human rights and fundamental freedoms. In the context of renewing the San José dialogue, to which Guatemala is a party, the promotion of human rights, including the issue of street children, is seen as a key objective which must be given priority in the European Union's relations with the countries of Central America. This is apparent too from the fact that the development cooperation programmes of the European Union and its Member States in Guatemala are aimed particularly at promoting human rights and providing information and training on human rights.
I thank the President-in-Office very much indeed for that encouraging response. However, I wonder whether I could press him slightly further, and ask if he would explicitly state that, unless there is an improvement generally in the human rights situation, the European Union would consider withholding development aid funding?
Secondly, is the Council prepared to make any kind of representations concerning the specific case which I have cited in my question?
In view of recent political developments in Guatemala I wonder if now is the right time for the European Union to draw attention to political conditions there. I recall that very recently an important process of political reconciliation was completed there, something absolutely essential if democratic conditions are to be fully restored, and if human rights, including the rights of street children, are to be properly upheld, and in these circumstances there is little reason at present to do anything specific on behalf of the European Union. As part of the San José dialogue, which resumes in a few weeks' time, we shall of course raise this specific issue in the appropriate manner.
Question No 2 by Felipe Camisón Asensio (H-1029/96)
Subject: Multilingual computerized services
What plans does the Council have to promote language diversity so as to encourage multilingual computerized services?
On 21 November 1996 the Council adopted a multiannual programme to promote linguistic diversity in the information society in the European Community which exactly meets the concerns of the honourable member. This programme, which has already begun and for which a total of 15 million ECU has been earmarked to be spread over three years, has the following objectives: firstly to encourage the use of technologies, aids and methods which will cut the cost of information transfer between languages and of developing multilingual services. Secondly, to further the growth of the language industries. Thirdly, to encourage the development of multilingual services. The Commission is responsible for implementing the programme and for coordinating it with the other programmes of the Community.
I am delighted the Council has decided to boost all activities to facilitate the introduction of all its languages into electronic communications, but I have to remind you, Mr President-in-Office of the Council, that we are faced with an urgent operation which ought to be completed, if possible, even faster than the three years you have announced. It does not seem reasonable to continue with the current situation, where most or all computerized information services are offered exclusively in English, because that is an assault on the linguistic diversity of the Union, and an obstacle to the corresponding language industries, which are so important. The Council has told us today that it has made a budget of ECU 15 million available for the promotion of a programme of linguistic diversity within the Union. That is not much, Mr President-in-Office of the Council, but at least it is a start.
I note that a series of objectives are mentioned - all of them are important, and naturally they include employment. But I want to draw attention to the fact that, in addition to this, there should be recognition of the importance of facilitating access for SMEs to this type of facility and reducing the conversion costs.
I shall end, Mr President, by saying that all this is necessary because, unfortunately, the goal of a single language is not as close as the goal of a single currency.
My thanks to the honourable member for prompting me on that. Coming as I do from a language region of 22 million people, rather smaller than your own, I understand your concern very well and I shall pass your comments on to the Council and Commission so that we can see if in the course of implementing this programme we can add some particular refinements.
Question No 3 by Mihail Papayannakis (H-1030/96)
Subject: Convergence criteria and defence spending
The recent debate and commentaries concerning the 'criteria' set by the Treaty for the inclusion of individual Member States in EMU are a matter of particular interest. It has been increasingly suggested by many different, more or less official circles that the fulfilment of these criteria by each individual country is subject to a 'political interpretation', although the content of this 'political interpretation' varies from case to case. The Council has already formulated a policy on this matter, representing as far as possible a uniform view. Would it be possible, for instance, for a 'political' discussion and interpretation of this kind to cover the disproportionately high defence spending of one country (whose purpose is not to solve economic problems) if, for example, this spending accounted for a higher proportion of GNP than the average in the other Member States, so that at least the excess spending would not be taken into account in a 'political' evaluation of the progress of this country towards EMU?
My answer to Mr Papayannakis is as follows. Regarding the possibility to which the honourable member refers I must say for the record that under the current rules for EMU the convergence criteria are entirely clear. Defence spending usually counts just like other government spending when calculating the maximum deficit which must remain below 3 % of gross national product in every Member State, and if that level is exceeded it may mean the denial of access to stage three of EMU.
Mr President, I do not know whether I understood the President-in-Office's answer correctly. Military expenditure is clearly public expenditure. There is no questioning that. Yet, in Dublin the following issue was discussed: that it could be debated whether the 3 % limit is being exceeded and whether that is permissible, since there are exceptional circumstances independent of the wishes of the Member State. It must be accepted that situations exist in which extraordinary military expenditure may be both exceptional and independent of the wishes of the Member State, especially when that expenditure is motivated by threats of force which are in any case internationally prohibited. So the question I asked the President-in-Office was to what extent, in such a situation, would it be possible to regard that kind of expenditure as a justification for exceeding the 3 %.
I find the honourable member's whole case somewhat hypothetical. In principle I think we cannot, for the correct application of the convergence criteria for Economic and Monetary Union, really differentiate between categories of expenditure; spending is spending. Special extraneous circumstances are more concerned with special economic circumstances and not so much with external threats. Take my own country, for example. About half my country lies below sea level. But I do not expect special treatment on the convergence criteria because of the especially high costs of pumping out all that extra water.
Question No 4 by Anne McIntosh (H-1033/96)
Subject: European Union measures to combat paedophilia
Will the Council outline the measures it proposes to take to ensure a common European Union approach to tackle the sexual exploitation of children, including measures that will ensure judicial cooperation between Member States in this area?
In view of the Council decision to agree to joint action to fight paedophilia, can it give further details on the multi-annual programme (1996-2000) for the training and exchange of persons involved in combating the problem? In what ways does the Council envisage that its budget will be utilized?
Mrs McIntosh has asked an important question and I shall respond for the Council as follows. The European Council in Dublin expressed its abhorrence at the sexual exploitation of children and trafficking in human beings and undertook to take all necessary action against it. The European Council called on the Council and Commission to implement the measures agreed by the Council during the Irish presidency in an ongoing manner and to consult about the further measures required. As the Council previously indicated in earlier replies to the honourable member, the measures, some of which admittedly have not yet been formally adopted, aim to improve police and justice cooperation and they also relate to training. The measures are as follows. Firstly, a proposal by the Irish presidency to have trafficking in human beings included in the remit of the Europol drugs unit. Secondly, a Belgian proposal for a programme to encourage exchanges and training for persons in charge of measures to counter trafficking in human beings. This is the so-called STOP programme. It would need a budget of 6.5 million ECU. Thirdly, a proposal by the Belgian delegation and others to compile a list of experts and specialist bodies with a view to preventing trafficking in human beings. Fourthly, a Belgian proposal for a collective approach to the prevention of sexual exploitation of children and trafficking in human beings, together with measures for cooperation among Member States. The Council attaches great importance to the need to have these issues tackled swiftly and efficiently and the Dutch presidency will also give these things high priority.
I thank the President-in-Office for his reply. My concern is that now in 1997 we are half way through the multiannual programme. It would be easier for us in the European Parliament to monitor this if we knew in some more detail what these measures are, as they are agreed.
The President-in-Office referred to the work of the outgoing Irish presidency. Could he share with us his priorities during his tenure of office? For example, the Irish President-in-Office was very keen on safe streets and proposed measures to make them safe for children as well as adults. I particularly welcome the cooperation we are going to see between the police and the courts, with an emphasis on training. I am particularly concerned that the Internet is being abused by both pornographers and paedophiles. If, for example, there is ever going to be a national register of known paedophiles within a Member State, would this also be shared between the other Member States' authorities?
Let me fill the honourable member in a bit. The motto of the Irish presidency was not just &#x02BC;safe streets' but also &#x02BC;sound money'. I have taken due note of what she says. Please do not hold it against me if I cannot give you a precise answer at the present time, but I shall ask the Council, and notably the section of it which deals with justice and home affairs, to brief you later either in writing or verbally at a meeting with the Legal Affairs Committee on progress in the programme's implementation.
I would like to return to the subject of the Internet. I am sure the Minister will agree with me that the Internet at the present time is still in its infancy. We know that paedophiles are using the Internet. Would the President-in-Office agree that this is the ideal moment to establish a European Union and, indeed, a worldwide code of conduct with mandatory ability to cut off sources which allow paedophile material to be accessed via the Internet? This is an opportunity which we really ought to take and I hope the Minister can give us some concrete assurances in this regard.
I share the honourable member's concern for efficient ways to tackle misuse of the Internet for the sexual exploitation of children and paedophilia. The Council of justice and home affairs ministers, and the telecommunications ministers too, are currently working on this. The main concern is to stop abuse by means of good national and international agreements and measures, but at the same time to prevent the huge economic potential of the Internet from being fragmented and weakened by a multiplicity of uncoordinated national measures.
Question No 5 by Irini Lambraki (H-1036/96):
Subject: Funding Community action to deal with exceptional circumstances
Everyone knows that agricultural production is directly dependent on weather conditions and a number of other unforeseen factors.
Effective measures to deal with the problems which arise from time to time - either from acts of God or from other causes, such as the recent case of BSE - often come up against the failure to provide the necessary appropriations in the budget.
Does the Council consider that a mechanism should be created for tackling such exceptional circumstances, and what does it think of funding Community action by creating a specific line in the budget?
In reply to Mrs Lambraki I should say first of all that the European Community budget contains a number of headings under which emergency aid can be given to victims of natural disasters. They include heading B 4/3400, emergency aid to victims of disasters in the Community. Likewise all headings under Title B 5.2, which fund interest subsidies on loans for natural disasters occurring in the Community, and aid was provided under these to victims of the Italian earthquakes in November 1990 and Greece in March 1988 and September 1986 and of the hurricane in Madeira in 1993. We also have Title B 7.2, which covers food aid and humanitarian aid to population groups in the developing countries who are the victims of natural disasters or serious crises.
In general and in line with the Treaty the Commission is responsible when drawing up the budget for proposing a level of budget appropriations as close as possible to anticipated needs.
In the second place the recent BSE crisis has shown that the Community is reliably able to be flexible and to find the resources it needs to meet dramatic and unforeseen situations which cannot be categorized as natural disasters. The existing provisions and existing practices thus suggest that crises such as the BSE affair can be absorbed perfectly well. So I do not believe it is necessary to have large sums in reserve at all times to meet possible unforeseen emergencies.
Mr President, I would agree with the President-in-Office if I had not scrutinized the lines to which he referred.
Line B4, Mr President-in-Office, involves not a single ECU. Title B5 which you mentioned relates to specific cases of natural disasters, such as earthquakes, which happened in the past. It does not apply to the present. Title B7 provides for European Union aid, not to the EU Member States, but to third countries. So the three lines you mentioned are not relevant to my question.
You also said, however, that in the case of the BSE crisis we did indeed find it possible to help with the great economic problems created by BSE. But, Mr President-in-Office, we found the resources to do so only by taking them from other lines, in other words farmers in other EU countries were deprived so that we could help Great Britain's livestock breeders. It was right to help them, but not to the cost of other breeders or farmers in our countries. For that reason, I believe that this reserve of 1 billion ECU - it is a reserve today, it is for the needs of agriculture, Mr President-in-Office, and we are holding it in reserve - could be used within the scope of the EAGGF to create a fund under the control not of the Commission but the Council, which would be used in cases such as BSE and other agricultural disasters in all the European Union's countries.
I understand the thrust of the honourable member's argument, but I hope she will agree with me that we have to abide by a number of premises. Firstly, whether you agree with this or not, when drawing up the budget in the Council we work very strictly within the agreed financial perspective and the budget ceiling. If you ask for a large sum to be hived off for a general contingency reserve, that means that when the budget is drawn up that sum will of necessity be unavailable for legitimate, predictable budgetary spending. The cuts will be entered afresh. But what happens is that with a budget of some 70 billion ECU you find in the course of the year that here and there the funds are not fully used up, and these can then be used to cope with special unforeseen emergencies like the BSE crisis. I do not regard it as sophisticated budgetary policy to set aside very large contignency amounts which directly reduce the expenditure items which have priority and which are predictable.
As the author is not present, Question No 6 lapses. Question No 7 by Jonas Sjöstedt (H-0057/97):
Subject: The consequences for Norway and Iceland of integrating Schengen
The current IGC is discussing the integration of the Schengen Agreement in EU law. Negotiations are also in progress on Schengen associate status for Norway and Iceland.
What effect would integrating Schengen in the Treaty have on the agreement with Iceland and Norway? Would it mean that they had to apply EU law in full in the relevant field?
In reply to Mr Sjöstedt I must say that it is true that when the Intergovernmental Conference addresses the question of greater cooperation under the third pillar it will have to consider the question of how to integrate the cooperation which already exists amongst the Member States which are parties to Schengen and how to implement it. I can confirm that special consideration will be given and is already being given as part of those deliberations to the position of Norway and Iceland, which concluded a cooperation agreement with the Schengen countries in the form of the agreement signed on 19 December 1996, though it has not yet come into force. But it is too soon to say anything pertinent about how exactly all that will translate at the Intergovernmental Conference.
Further to the response from the Council of Ministers, for which I am grateful, I have three supplementary questions. The first is whether we need a new agreement with Norway and Iceland if the Schengen Agreement is incorporated into EU law, or whether we can use the agreement which is already in place and which has been signed by representatives from these countries.
My second question concerns the role of the courts: If, as a result of the amendment of the Treaty, the EEC Courts will now determine issues concerning the Schengen Agreement, does this mean that Iceland and Norway are now under the jurisdiction of the EEC Courts?
My third question is: If the Schengen Agreement is incorporated into the Treaty, how will we be able to distinguish what was originally the Schengen Agreement or what was Europol, for example, or any other aspect of the work which is currently part of the Third Pillar? Will it not be impossible, in practice, to keep these matters separate when we are considering how they will apply in cooperating countries.
I think it is still too soon to talk about whether a new agreement is needed with Norway and Iceland as a result of any change in the treaty relationship between the European Union and the countries cooperating under Schengen. Perhaps it will be, and in that case the Schengen Member States plan to consult with Norway and Iceland at the appropriate time. We shall see to it that we never confront Norway and Iceland with surprises or faits accomplis on this.
Concerning your second question about the case law of the European Court of Justice. If the European Court of Justice is given powers over parts of the total scope of Schengen cooperation, if it ever comes to full integration of Schengen into the European Union, we shall need to regulate the position of Norway and Iceland in greater detail. And the case law of the European Court of Justice in relation to Norway and Iceland is nothing new; there are also special links to the Court's case law under the European Economic Area. The question is whether, if Schengen is ever integrated under the third pillar, it will still be possible to differentiate. Of course, that is just a question of good drafting and good implementation of the agreements, so that one little signature concerning the integration of Schengen does not create great confusion about what exactly Norway and Iceland are tied to and what they are not tied to; that is simply a question of good agreements and my feeling is that within the whole concept of flexible cooperation under the third pillar this is no big deal.
Mr President, I represent Bavaria here, and I should like to ask you first of all whether the timetable has been fixed for the accession of Austria and Italy to the Schengen Agreement and what you can tell us about the current timetable for accession. Secondly, I should like to ask you about security at the eastern borders of the European Union.
As President of the Council I cannot and should not answer the question about when and how Austria will sign the Schengen Treaty. I hope you will appreciate that, and concerning your further question about security at the Union's eastern frontier, I suggest you put it first to the appropriate authority in Bonn, in line with the usual rules on subsidiarity.
I would like to link this to the question asked by Mr Sjöstedt a moment ago concerning the confusion which could arise if the Intergovernmental Conference proposes that the Schengen Agreement be incorporated into EU law. My question is: Would it not be more sensible to wait until the existing agreements have been discussed in the respective Parliaments of Sweden, Norway and Iceland? There could be great confusion if the Schengen Agreement is incorporated into EU law before these agreements have been ratified by the respective parliaments.
You are putting a question now not to the President of the Council but to a member of the Intergovernmental Conference; I must make the distinction. I should say firstly that it is not every year that we have an Intergovernmental Conference, so waiting means waiting sine die , and I think it is most important to remove the uncertainty which has arisen because we have a legal situation developing under the first and third pillars of the European Union on the one hand, and a different legal situation and legal practice as part of cooperation under Schengen which are poorly coordinated with each other. I freely admit that, it is an institutional weakness in an area of cooperation, and that cooperation is judged an exceptionally high priority by all Member States working together both in the European Union and under the Schengen Treaty.
The issue you raise of how exactly the relationship between Norway and Iceland will look once freedom of movement for individuals is regulated within the European Union is a question which also needs consideration under Article 7A of the Union Treaty. The parallel existence of free movement for individuals under the European Union and the existence of the Nordic passport union must be properly regulated either under Schengen or by the European Union, and I do not buy the idea that all that will lead to great confusion or insurmountable problems. In my capacity as Dutch state secretary I myself headed the negotiations we had with Norway and Iceland about integrating them into the Schengen cooperation process and I found that it was all very flexible. I have come to expect the whole approach of the Nordic countries and of Norway and Iceland in particular to be that they choose pragmatic approaches and solutions which fully preserve the sovereignty of these two countries; that is something which has never been in dispute. I anticipate no problems at all here, and I think your suggestion that we shall create confusion and should delay the whole thing amounts to a desire to back away from problems which urgently need to be sorted out.
As the author is not present, Question No 8 lapses.
As they deal with the same subject, the following questions will be taken together:
Question No 9 by Manuel Medina Ortega (H-1045/96):
Subject: Design of the 'Euro' banknote
Does the Commission consider that the new design of the 'Euro' banknote, which includes on the reverse side a map of Europe which excludes Crete and other Greek islands, the French overseas departments, the Portuguese archipelagos of the Azores and Madeira, the Spanish archipelagos of the Balearic Islands and the Canary Islands and the Spanish cities of Ceuta and Melilla, is the most suitable reflection of European identity? Question No 10 by Ulf Holm (H-0085/97)
Subject: Composition of the euro coin
There have been reports in the Swedish media that the euro coin will contain nickel. This would have very unfortunate consequences for its users, as nickel is one of the commonest sources of allergy by contact, more than one in ten women being affected.
Is the Council aware of this problem?
Does it intend to make the euro entirely nickel-free?
The questions put down by Mr Medina Ortega and Mr Holm both concerned the physical appearance of the new Euro notes and coins. Firstly, as far as notes are concerned the European Central Bank alone is empowered to commission the printing of bank notes. The European Monetary Institute oversees the technical preparation of the Euro banknotes. The European Monetary Institute, in its press release of 13 December 1996 when the model to which Mr Medina Ortega refers was presented, emphasized that firstly, it would go on working together with the designers to improve the banknotes and, secondly, that the European Central Bank would decide in 1998 on the final design and when manufacture of the notes should begin.
As for the Euro coins, I think Mr Holm asked about these, I can tell you that the directors of the mints are currently studying the technical specifications for the coins. The shape and materials to be used in the Euro coin were discussed for the first time by the Council of the Union's finance ministers on 27 January. And here, I should stress, the nickel content of the coins or whether their composition should include nickel, was discussed. The Council of finance ministers asked the group of mint directors to carry out a more detailed study and suggest solutions.
Mr President-in-Office of the Council, first I want to say that I am reassured by your remarks because we still have until 1998 for the final design.
I would just like the European Central Bank to be informed, through the Presidency of the Council, of the concern of millions of European citizens who live in the Canary Islands, the Azores, Madeira, the Greek Islands, Ceuta and Melilla, in other words a series of very important territories, because this map does not show their territories, so it could be thought that the currency is not valid in these regions - given that there does seem to be an identification between the map and validity of the currency.
The problem may seem trivial to you, but it is of fundamental concern to the inhabitants of these regions and I would like an assurance that the Presidency of the Council will transmit the concern of the Members who represent these regions.
I shall be happy to pass on Mr Medina Ortega's comments to the European Monetary Institute.
Thank you for the response from the minister responsible. I am pleased that you have not adopted a definitive position on the issue of the nickel content of coins. It is indeed possible to produce coins which are totally nickel free. In Sweden, for example, we have both ten crown pieces and five crown pieces which are nickel free. You have spoken about reducing the percentage of nickel in new coins. Swedish one crown pieces contain a maximum of 25 percent nickel. It would be interesting to know what percentage level we are talking about here.
Mr Holm will appreciate that he is at this point questioning the President-in-Office of the Council. I would suggest he waits to see the mint directors' report to the finance ministers and the conclusions which the finance minsters draw from that report.
Question No 11 by Nikitas Kaklamanis (H-1046/96):
Subject: Threats by Mrs Ciller against a Member State
All the news agencies report from Ankara that, on her return from the European Council meeting in Dublin, the Turkish Foreign Minister, Mrs Ciller, made the following statement at the Turkish capital's airport:
'If Europe does not accept the hand of peace that we are extending and Turkey remains outside, then Greece should really be fearful.'
How will the Council respond to such a direct threat to an EU Member State which is totally contrary to the spirit of the July 1996 Declaration of the '15'?
The Council attaches great significance to the further development of the European Union's relations with Turkey in both the economic and political fields. But a number of issues affecting relations between the European Union and Turkey still remain to be resolved. In line with the Council's declaration of 15 July 1996 the presidency is continuing its efforts to develop its dialogue and cooperation with Turkey further, with a view to helping in the search for solutions to questions still outstanding.
Mr President, I thank the President-in-Office for his answer. However, I would like to tell him this: I am one of those who support Turkey's European orientation. I would even go as far as saying to the Council's representative that I am in favour of Turkey's full accession to the European Union, subject to one condition, however: that Turkey accepts the European Union's principles concerning democracy, human rights and dignity, and the economic limits established by the EU for any country that wants to become a member of the European family.
However, Mr President-in-Office of the Council, the substance of my question was not answered. I ask you, therefore: is the Declaration by the Fifteen of July 1996 valid? If it is, how long are you going to wait for Mrs Çiller to answer you whether she accepts it or not? And if she does not answer you, because eight months have passed, Mr President-in-Office, how does the Council intend to react? And a final question relating to recent statements by Mrs Çiller: what is the Council's position on statements by Mrs Çiller that unless the European Union goes ahead with talks on Turkey's accession to the EU, Turkey will never allow Cyprus to accede to the European Union?
The declaration of 15 July 1996 was concerned not so much with Turkey's accession to the European Union as with getting the customs union with Turkey operational and that is the point at issue. To my mind not all the conditions have altogether been met and I think it is a matter of urgency that the Council should continue its dialogue with Turkey to reach total agreement on the conditions stated in this 1996 declaration so that the customs union can, as far as the Council is concerned, become operational as soon as possible.
As the author is not present, Question No 8 lapses.
As they deal with the same subject, the following questions will be taken together:
Question No 13 by Thomas Megahy (H-0005/97):
Subject: Age limits in recruitment to EU institutions: advertisements in Ireland
What arrangements is the Council making for advertising its recruitment competitions in Ireland after the adoption of the Employment Equality Bill 1996, which prohibits age discrimination in published employment advertisements? Question No 14 by Brian Crowley (H-0097/97):
Subject: Discriminatory age limits
Does the Council consider that establishing low age limits for prospective applicants for employment in European Institutions discriminates against a large proportion of the workforce, and, furthermore, will the Council take immediate steps to abolish the 35-year age limit for applicants for administrative posts in the European Institutions?
In reply to the questions put by Mr Megahy and Mr Crowley, I will deal with them both together, as you have indicated. The recruitment procedure for officials of the European Union is governed by the Staff Regulations of Officials of the European Communities and thus solely by Community law. This guarantees uniform treatment in all Member States. The procedure for recruitment via an open compeition is set out in Article 29 and Annex III of the Staff Regulations. According to Article 1(g) of Annex III the notice of the open comeptition may if appropriate state an age limit imposed to take account of special situations. Thus in practice the age limit is raised in certain cases, for example by five years to allow for the bringing up of children below school age or to allow for military service or handicap. In this way the age limit can be adjusted to take account of certain sectors of the labour market. For the last two years the Community institutions and organs, the Council included, have decided to streamline their recruitment methods and have pledged themselves to recruit officials by publishing notices covering several institutions, unless a specific institution has specific requirements. They also decided, for budgetary reasons and reasons concerned with certain stated quality criteria - I refer you to Article 27 of the Staff Regulations here - to apply a general age limit of 35 for eligibility to take part in an open competition for the entry grades. And the entry grades are D4, D3, C5, B5, A8 and A7. The budgetary reasons arise primarily from the fact that the contribution period for payment of a pension is 35 pensionable years. I refer you to Article 77(2) of the Staff Regulations. As for the quality criteria required in Article 27 of the Staff Regulations, it has been established that the age limit of 35 enables officials to be recruited who do, as the Staff Regulations require, meet the most stringent requirements of ability and performance. For entry to the interim grades, in particular grades D1, C3, C1, B3, B1 and A5, the age limit is generally 50. Lastly I should stress that under Article 27(2) of the Staff Regulations officials are selected without reference to race, creed or sex.
I thank the President-in-Office for his very comprehensive answer on the general issues.
I might say that I am not at all convinced that he has made out any good argument for discriminating against older people by limiting their age to 35. I hope that when the IGC concludes - and the Dutch presidency will play a big part in this - there will be an anti-discrimination clause that makes this impossible in the future.
My specific question related to the situation that now seems to be arising in one Member State - and I congratulate Ireland for taking this step - which has banned advertisements that imply age discrimination. What I want to know is this: if the Council is recruiting in Ireland - and it ought to be able to recruit in Ireland for jobs in the European institutions - has it considered how it is going to be able to recruit there if the Irish Government says that it will not allow age discrimination in advertisements in its papers? How then is the Council going to attract people from Ireland into these jobs?
Does the President-in-Office not think that it would be better to take the Irish example as a lead and apply it throughout the Community, for then there would be no problem?
I think it is premature to predict exactly what the Intergovernmental Conference will say on the subject of banning discrimination. I take on board your question about Irish law and Irish recruitment practices. I can only say that we are talking in this instance about Community law which has general application and that Irish law is applicable within the territory of the Irish Republic. Irish law is not specifically applicable to the recruitment of European Union officials.
I also wish to thank the President-in-Office for his very comprehensive answer and also for his very comprehensive non-answer, because even though Mr Megahy and myself were tabling two different questions from maybe two different angles, the result we want to see is the same.
I am not sure that I agree with the President-in-Office when he says that it is premature to speak about what the result of the IGC will be, because this Parliament has already put down several proposals with regard to an antidiscrimination article for inclusion within the new Treaty. In the draft Treaty prepared by the Irish presidency during its term of office last year, there was also a specific article relating to anti-discrimination, mentioning, in particular, age.
I wonder whether the President-in-Office is aware of the demographic survey which the Commission has carried out in the European Union, which shows that the population is getting older and that if we want to fill positions within the European Union institutions, then change is required with regard to the age limit.
I am happy to see that for the higher grades the age limit is 50 years, but maybe all grades should be able to recruit at an equal limit and we should look at that immediately.
I am grateful to the honourable member for his observation concerning the Irish presidency's proposal for the IGC, but I stand by my reply that it is premature to speculate about what the IGC will decide on matters of non-discrimination. I appreciate your demographic arguments, but I will answer them by saying that EC rules and laws are not cast in stone and that if the labour market and the demographic situation require it, we can look at this again. At the moment I have no reason to ask the Union institutions to follow a recruitment policy different from the existing one.
I would like to thank the President-in-Office for that comprehensive reply. I agree with my colleague, Mr Megahy, that the rationale behind this is a bit difficult to follow. For budgetary reasons he said, and that concerns pension entitlements. Surely there must be the situation of someone who is over the age of 35 bringing a pension in with them and would that not count as well? Surely, you are not saying that no one over 35 can be sufficiently competent to take a position in one of the European Union institutions?
I would like to ask the President-in-Office if he is not prepared to re-examine the situation in the light of the demographic developments Mr Crowley has talked about. Perhaps he would be prepared to re-examine it, given that the rationale behind it, both on pensions and competence, are not sufficient and that it is worthy of reexamination purely on the grounds of discrimination.
To be honest, the staffing policy of the European institutions is not really my speciality. I am not aware that the present basis of recruitment has meant any problems in recent years for the European institutions in maintaining a body of high-quality personnel. So I see no reason at all to frame initiatives now to change the existing practice or change the rules. In the interests of completeness I should say that this is a matter on which the European Commission has the right of initiative and that if the European Commission feels either that the labour market is no longer responding to the rules in force or that there are serious problems concerning this question of the principles of non-discrimination, I think the European Commission will not hesitate to use its right of initiative.
I am very glad to hear that these rules are not cast in stone and could be changed. It is important to come back to the increased longevity of the citizens of the European Union. Bearing in mind that people are living longer and need to work longer, the apparent need for more experienced people and the excellent decision that has been taken by the Irish Government, could the Council not now, without waiting for the IGC, examine the situation and bring forward proposals to abolish age discrimination throughout the whole of the European Union?
I shall pass on the honourable member's concern to the Commission and Council.
Question No 15 by Ioannis Theonas (H-0007/97)
Subject: Turkish threats over installation of missiles on Cyprus
23 years after the invasion of Cyprus and the continued occupation of 40 % of the island's territory by Turkish troops, the USA and Member States of the EU - ignoring Turkey's manifest arms superiority - are ordering the Republic of Cyprus not to buy a Russian missile defence system on the grounds that it will upset the 'balance of forces' in one of the most militarized regions in the world.
Does the Council believe that it is the inalienable right of the Republic of Cyprus to strengthen its defence capability and, if so, what measures will it take in response to Turkish threats against Cyprus should it install the anti-aircraft defence system? Does the Council support the proposal to demilitarize the island under international guarantees with Turkey withdrawing its occupying troops and settlers in the context of a just and viable settlement of the situation in Cyprus on the basis of UN resolutions? Does that objective form part of the EU's initiatives for the region?
The question which Mr Theonas raises is an important one. The Council calls on all those involved to exercise restraint and to avoid any action liable to hinder or complicate the talks to be held later this year under the auspices of the international community. Recent events in Cyprus have shown once again the urgent need for work to be done, under United Nations guidance and in accordance with UN Security Council resolutions, to reach a comprehensive political settlement for Cyprus based on a bi-communal and bo-zonal federation. The Council favours demilitarization of the island. The Council reiterates its full support for the UN Secretary-General and his special representative on Cyprus.
On 25 February next the association council with Cyprus will be meeting. One of the things to be discussed will be the political situation in the Eastern Mediterranean and of course in Cyprus itself. The European Union has repeatedly urged Turkey to work towards a solution for Cyprus in line with the UN Security Council's resolutions.
Ambassador Heaslip, the presidency's spokesman on Cyprus, will be working closely with all the parties involved and will frame the necessary initiatives.
As regards the promotion of security through European Union initiatives for the region, the Council would point to the Euro-Mediterranean process under which confidence-building measures are being developed as one aspect of our political and security partnership.
Mr President, I want to thank the President-in-Office for his answer. However, I also want to express my grave concern about the fact that the European Union has so far avoided condemning Turkey's threats against Cyprus.
Of course, I support a political solution for the Cyprus problem. In no case would I wish for any kind of military solution. Yet, I think that it is every country's duty to strengthen its defenses, and of course, defensive armaments are of concern to anyone planning to attack. Unless those missiles are not considered defensive. But at any rate from what has been said, and from what I know, they are defensive weapons, while Cyprus repeatedly receives threats from Turkey even regarding its right, if you will, to accede to the European Union - a point concerning which the President-in-Office had nothing to say - threats that Turkey will block its accession unless and until its own demands are satisfied.
I appreciate the honourable member's concern. The Council will maintain regular contact with all the parties involved, including the Government of Turkey and the Government of Cyprus, and will do all it can to defuse the political tension as far as possible. Although I worked for the Ministry of Defence for years I do not now want to start a debate on the strict need to procure rockets with a range of 150 km as a legitimate means of defence against threats on Cyprus.
Question No 16 by Alfred Lomas (H-0008/97)
Subject: Hostages in Kashmir
Bearing in mind the severe winter conditions in Kashmir, will the Council press the Indian Government to make fresh efforts to secure the release of the hostages?
In reply to Mr Lomas I can say this. Since the beginning of this hostage affair in Kashmir the European Union has made a number of approaches to the Indian and Pakistani authorities asking that no effort should be spared in bringing this crisis to a happy conclusion. Unfortunately no progress has been made and reports reaching us about the hostages in recent months have been sparse and contradictory. The presidency will leave no stone unturned in its search for news of the hostages and will continue to raise the matter with the authorities in the countries concerned.
I thank the Council for that reply and for the efforts it has made in the past. But things do seem to have gone rather quiet of late, although people in Kashmir itself are extremely concerned and have been working - particularly the JKLF - to secure their release. It really is the problem of the Indian Government. After all, it controls Kashmir. That is why my question asks for pressure to be put on the Indian Government.
As well as that, would the Council not agree that the real solution to stop all these sorts of acts - and there have been many deaths in Kashmir over the years - would be to grant the people their self-determination?
To take the last question first, I think the solution to the Kashmir question has to be sought by direct talks between the governments concerned. Whether or not that should result in self-determination or something else, the European Union is in no hurry to say. I have taken due note of the honourable member's concern about the hostage affair. I shall think about whether a little more pressure might be appropriate.
I would like to thank the President-in-Office of the Council for his reply to Mr Lomas. Despite the action that the Council has taken in the past, I would like to know what further action the Council proposes to take over the next few weeks to deal with the hostage situation which has now dragged on for some considerable time, causing a great deal of suffering to the families involved, and also what political action it will take to bring about a solution to the situation in Kashmir, which should be based on the principle of self-determination. That is what the people themselves want, let alone the governments involved.
This is an issue of concern to millions of constituents in Great Britain and certainly to thousands of my own constituents who have links with Kashmir.
My thanks to the honourable member for the very pertinent way in which he has put his concern across. I must once again give the lie to the idea that the Council is not interested in Kashmir. The Kashmir question is discussed very regularly in the committee of political directors. We are looking very carefully for suitable avenues of approach, either direct measures or perhaps in future the sending of a troika mission so that we can not only be au fait with the situation in Kashmir but also talk forcefully to the Indian and local authorities about matters like this hostage question raised in questions here.
Question No 17 by Sir Jack Stewart-Clark (H-0015/97):
Subject: Role of the EMCDDA in the Dutch presidency's work programme
I note that the Dutch presidency in its presentation of action to be taken calls for a 'multi-annual programme for the exchange of knowledge by the Member States on research methods, public information campaigns and facilities for specific target groups'. It adds that 'close cooperation between health professionals, the judicial authorities and the police is of essence' there.
I am surprised that the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) has not been mentioned as such.
Will the Council please confirm that EMCDDA will be used to the greatest possible extent to ensure that coordination among the various bodies takes place properly?
I can answer Mr Stewart-Clark's question as follows. At the European summit in Dublin a progress report was given on the fight against drugs which named a number of specific focuses for action in 1997. One of these was that a greater role should be given to research in the combating of drugs. Research features prominently in the recently adopted Community action programme on prevention of drug dependence which is part of Community action in the area of health. One of the programme's objectives is to improve knowledge about drugs, drug addiction and methods of prevention. A central role will be played here by the European Monitoring Centre for Drugs and Drug Addiction, EMCDAA. When approving measures under the Community action programme the Commission will take account of the work of the Monitoring Centre to ensure that there is no unnecessary duplication of work.
I hear what you say, but we have created this monitoring centre in Lisbon at great expense. It is absolutely vital. There are a series of what are called detox centres in each of the national countries which are linking in to the drugs monitoring centre. It is absolutely vital that that monitoring centre is given support by the Council and by national governments.
The reason why I put down this question, Mr President-in-Office, was because you talked about the exchange of information on various subjects connected with drugs. The monitoring centre was not actually mentioned at all.
So my question really is: firstly - and you partly answered this - is the Council completely behind the monitoring centre, and secondly, will the Council make certain that the retox centres in national countries are given full support and that the quality of information coming from them is as good as can possibly be?
I can answer the first of the honourable member's pertinent questions with an unreserved yes. We believe that the Monitoring Centre merits our wholehearted support, given the scale and seriousness of the problem we face in Western Europe with drug addiction and trafficking. There is another reason too and that is to some extent a factor given the Dutch approach to the problem of drugs. We think that paying more attention to prevention and stopping people from coming into contact with the world of drugs and addiction is, together with crime control, one of the key ways in which we can get on top of this terrible problem more effectively. It is a problem we have been grappling with for years and shall be grappling with well into the future. I share the honourable member's underlying belief that if you have to get a complex problem under control you have to monitor it, you have to know, you have to measure and above all you have to have reliable and comparable data on the various forms in which this problem may manifest itself and how it manifests itself in the different Member States. I am thus totally in favour of the approach the honourable member advocates. I shall certainly bring it to the attention of the Dutch Health Minister who is, incidentally, an expert on the control of drugs.
Question No 18 by Niels Sindal (H-0018/97)
Subject: Ratification of Europe Agreements
Two years have passed since the Europe Agreements with Estonia, Latvia and Lithuania were signed. However, a number of countries (Belgium, Greece, France, Italy, Portugal and the UK) have still not ratified them. What steps will the Council Presidency take to ensure that these countries ratify the agreements?
In answer to Mr Sindal, the Europe agreements of association with Estonia, Latvia and Lithuania were signed on 12 June 1995, that is to say just over a year and a half ago. Since then the ratification procedure has been under way and at present the procedures have been completed in nine Member States. As the honourable member knows, each country follows its own procedures and practices. It is not my place to go into those further or comment on them. But one should not have the impression that the procedures to ratify the Europe agreements with the three Baltic states are not progressing satisfactorily. Ratification of the Europe agreements with other countries in Central and Eastern Europe have also taken a while, two years. The procedures for other important agreements such as those with Russia and the Ukraine, signed in June 1994, are still in progress as well. I should point out that the presidency loses no opportunity of reminding Member States of the need to speed up the procedures for ratifying the various agreements which have not yet been completed, including those with the Baltic states. So the presidency is confident that those Member States which have not yet completed the ratification procedure for the agreements with the Baltic states will take the necessary steps to do so speedily.
Thank you for that response. I am pleased to hear that the Council does not see any problems, but the Council must understand that certain countries applying for membership, namely Estonia, Latvia and Lithuania, have been concerned by the fact that there has not been the same enthusiasm as that shown by the Union to other applicants, e.g. Poland, Hungary and the Czech Republic. We have decided that all are equal in their application for membership. My question, therefore, is: can the Council confirm that the Commission has no favourites in its readiness to accept new countries? I must say that this is the impression I was given as the former Chairman of the Delegation for Relations with Estonia, Latvia and Lithuania. I hope you can answer this.
I can confirm that the Council has no favourites among the eleven countries seeking to join the European Union. Membership will as far as possible be based on objective application of the criteria set by the 1992 European Council in Copenhagen.
The point which makes these ratifications so urgent is the situation in which we find ourselves in other areas. I am referring to the fact that government discussions are underway, and six months after they are concluded, we must commence membership negotiations with the Baltic States. It is clear that there is concern that we are not giving these issues enough thought. Now you have stated, Minister, that it is your intention to stress these issues continuously. I have to assume that you will do this in the Council of Ministers and that you will encourage your government colleagues, in those countries which have so far not ratified, to request their governments to tackle the issues as soon as possible. If this happens then I do not believe there is any cause for concern in the Baltics or in this House.
My feeling is that there is no reason for disquiet in the Baltic states, nor for them to be worried about the process of defining the whole accession strategy which will start later this year once the European Commission has produced its opinion on the proposed form of negotiation. If you as members of the European Parliament are worried by the slow pace of the ratification procedure followed by some Member States, I suggest that everyone who knows national members of parliament who do not push those procedures forward adequately should get in touch with them and keep them on their toes!
Question No 19 by Jan Andersson (H-0020/97)
Subject: Initiatives to curb demand for drugs
Drug abuse is widespread in Europe. The trafficking and use of synthetic drugs is on the increase. Member States' views on how to combat drugs differ, but it is high time that the EU formulated a strategy to deal with the increase in abuse, which must include measures to curb both the supply of and the demand for drugs. The Netherlands Presidency's programme contains a number of general ideas for action on drugs, such as measures to combat drug trafficking and exchanges of experience of various preventive measures. Whilst this is commendable, no mention is made of measures to curb demand.
What practical measures will the Netherlands Presidency take in order to reduce demand for drugs?
I should point out to the honourable member that under a decision of the European Parliament and Council on 16 December 1996 a Community action programme on the prevention of drug addiction was approved as part of measures in the field of health. This programme includes a whole range of incentives and support measures aimed at achieving this objective. The programme in question is geared broadly to two areas of action. Firstly, action to obtain and evaluate data, the objective being to improve knowledge about drugs, drug addiction and their consequences, together with knowledge of methods and means of preventing drug addiction and its attendant risks. This will be done in particular using information held by the European Drugs Monitoring Centre for Drugs and Drug Addiction, which was mentioned just now, and the resources available under existing Community programmes.
The second area of action is information, education and training, where the aim is to help improve information, education and training on drug addiction with a view to preventing drug addiction and its attendant risks. This will target young people in their own environment, at home, school, university, in their leisure pursuits, and it will target particularly vulnerable groups including former drug users. The Commission will be working on the finer detail of an action programme.
As the honourable member rightly supposes, the Dutch presidency will also concentrate on the sharing of experience gained in the prevention of drug use. We shall also look at which elements of the collective strategy against drugs, adopted by the Council in December 1996, merit implementation in the area of preventing drug addiction. For the benefit of honourable members, not only Mr Andersson but others too who like myself are very much exercised by this subject, I should say that the Dutch presidency will be giving very high priority to the whole question of studying and eliminating the drugs problem, together with its control and its treatment by the judicial system.
I would like to thank the Council for their answer. The reason for my question is that there are generally speaking two ways of fighting drug abuse, by tackling both supply and demand. We must use both these methods. We all agree with this as far as supply, i.e. trade in and manufacture of synthetic drugs, is concerned. But at the same time we know that, no matter how many producers and wholesalers we bring to book, there will always be drug abuse as long as there is a demand. This is why I think that demand is the most important issue, and most important of all is to ensure that young people do not begin using drugs at all.
I have two questions one concerned with this issue and another concerning the response given to Mr StewartClark. Firstly: do you also think that the most important initiative in tackling drugs is to prevent young people from even trying them? Secondly: amphetamines and other synthetic drugs are now being produced in Eastern Europe. Should not we in the EU be 'cleaning up our own backyard' now that we are in contact with Eastern European countries?
I agree with Mr Andersson's analysis, which draws a clear distinction between supply and demand. I think there is a large measure of consensus and policy agreement within the European Union about how to control supply. The main objective is to suppress drugs, to counter international organized crime and in this respect Mr Andersson rightly calls for relations with third countries to be borne in mind. We know that the rapid processes of social change in some Eastern European countries have led to special risks in the transportation and manufacture of hard drugs and I can assure you that account is taken of this fact in the Council's work. I said just now that the Dublin summit resolved to set up a group of senior representatives who will shortly come up with suggestions to counter organized crime; they will of course be examining large- and medium-scale drug trafficking and will make a point of looking closely at relations with third countries.
As for controlling demand, because we are talking here about great cultural differences between countries and widely differing approaches, I think we need in future to acquaint ourselves a lot better with each others' experience, and I touched on that partly in my reply to Mr Stewart-Clark. There is plenty of room for closer cooperation between Member States, between specialists in the Member States, coordinated by the Monitoring Centre. We believe that in the Netherlands, prevention has been a key factor in analysing keenly and controlling the consequences for society and the whole of our youth, and I can assure you that this presidency will not relax its endeavours in this area.
Question No 20 by Nuala Ahern (H-0022/97):
Subject: Prior notice of radioactive shipments to en-route countries
In the light of the fact that in signing the Barcelona Convention the French Government has clearly accepted its responsibility, in regard to shipments of radioactive and toxic materials from French ports, that prior notice should be given to countries en route, does the Council believe that France and the UK have similar responsibility in informing en-route countries in respect of nuclear cargoes sent by sea from their reprocessing facilities at The Hague and Sellafield respectively?
A number of rules are relevant to Mrs Ahern's question concerning the movement of radioactive materials. There is firstly Community legislation, namely Directive 92/2/Euratom of 3 February 1992 on the supervision and control of movements of radioactive waste between Member States and into and out of the Community. Secondly there are the rules on the movement of nuclear materials, drawn up by the International Atomic Energy Agency and, thirdly, there are the rules governing maritime transport, the IMO code on the carriage of dangerous goods by sea.
This body of legal and administrative regulations also applies to movements of radioactive waste originating in the reprocessing plants which the honourable member mentions, namely La Hague and Sellafield.
Regarding the applicability of the Barcelona Treaty, which the honourable member mentions in her question, I have to say that this is not pertinent here. This Treaty concerns carriage through the Mediterranean, whilst these reprocessed wastes from La Hague take a totally different route; they are destined for Japan and do not go through the Mediterranean. At the same time I should point out to the honourable member that it is not the business of the Council to guarantee compliance with international treaties which the Member States have signed in contexts other than that of the European Union. This is an individual responsibility incumbent on Member States, at least to the extent that Community law is not involved.
Currently there is a nuclear shipment from La Hague in France wandering around the planet between France and Japan. Can the Council confirm that notification has been given to states en route? You say it is not for the Council to monitor but who is monitoring it? Is it Euratom? Is the Member State itself responsible for informing other states? Have the other states been informed? Who has informed who and who wants to be informed? And is prior consent given by states en route.
I know that the Australian Government has been informed. It has made a public acknowledgement but we are not too sure what actually happens within the Union and in the space between leaving European waters and entering Australian ones. Have states en route also the right to be informed and by whom? Who does this informing apart from France and the UK?
I understand Mrs Ahern's concern for these sensitive matters, but I must make the point that this is a debate between the Council of the European Union and the Parliament of the European Union, so I can only really talk here about the obligations imposed by the laws of the European Union, in this instance the Community legislation of Euratom, but these have specific requirements which are monitored too by the European Commission. You mention the question of notifications to third countries. These are not governed by the Community's laws and regulations, the organs of the European Union play no part in them, and if you want to know what the obligations covering movements of this kind are I must refer you to the obligations undertaken under the International Atomic Energy Agency and the IMO, the International Maritime Organization. Within these bodies individual EU Member States - I cannot recall off the top of my head which they are, I hope they will forgive me - are required to meet their own treaty obligations vis à vis third countries. This is not an area in which the European Union has any powers.
I am sorry, Mrs Ahern, but you are not entitled to come back. I would love to let you, but I cannot give you the floor.
Mr President, we have reached the end of Question Time, and I should like to protest against the reply given to me by the President-in-Office when I asked about controls and security at the external border of the EU, a reply which implies a violation of the Treaty. Citing subsidiarity, he suggested that I address my question to Bonn. He did not tell me, however, how that position could be reconciled with the third pillar of Maastricht, with the principle of a European Union without internal frontiers, nor did he tell me how Bonn is supposed to control the eastern border of the EU from Finland down to Greece.
Mr Posselt, you know that we have not yet completed Question Time and that you are out of order.
As the author is not present, Question No 21 lapses.
Question No 22 by Alex Smith (H-0028/97):
Subject: Nuclear reprocessing plants and leukaemia
The 11 January 1997 issue of the British Medical Journal (Volume 314, pages 101-106) published a detailed article on the measured occurrence of leukaemia in young people living close to the nuclear reprocessing plant operated by COGEMA at La Hague on the Cotentin Peninsula in Normandy.
Considering earlier studies of cancers around the Sellafield reprocessing complex in Cumbria by Professor Gardner and high levels of leukaemia near the Dounreay nuclear plant in Scotland, will the Council now investigate (and review) the health and environmental implications for the citizens of Europe arising from the continued operation of those reprocessing plants in the European Union?
Mr Smith asks about reprocessing facilities. I will echo my predecessor in his reply to an earlier question from the honourable member and say again that the Council attaches great importance to ensuring that a high level of safety and health is guaranteed in nuclear activities within the European Union. In this context I would remind the House that the Council recently adopted Directive 96/29/Euratom, laying down the basic standards for the health protection of the general public and workers against the hazards of ionizing radiation. This Directive tightens up the existing standards to take account of the latest scientific and technical information.
If the Commission sees fit to put forward new proposals with an eye to the possible adaptation of Community legislation in line with new internationally recognized scientific facts, then the Council will certainly address these. It is for the Commission to monitor the developing situation in that field and to check whether the research to which the honourable member refers has universally recognized scientific validity. I am not, of course, denigrating this research which, as I understand it, is the work of eminent specialists. It is for the European Commission to take further action here.
I thank the President-in-Office, who I am standing behind once again, for his reply.
This week we have debated a report by a temporary committee of inquiry, which criticised not only the Commission but the Council for not acting quickly enough on a public health matter. Here we have another potential public health danger, and given the reply that the President-in-Office has just provided, could I say that things should be taken more seriously. I would ask him whether he will undertake to ask the Commission to review the credibility of this study which was done in the Channel Islands and see if it warrants some further examination or adjustment of the regulations which cover it at the moment, particularly in the light of the public health concerns?
In response to Mr Smith's further question, I shall bring this research directly to the European Commission's attention.
I would like to thank you for your various answers here tonight. You referred to the Euratom regulations and directives a number of times, but the Euratom Treaty might as well be on the planet Zorg for all the democratic control that we have on it in this Union. It should have been reviewed well before now and incorporated into the Maastricht Treaty or gotten rid of totally.
Would you confirm that the Dutch presidency has amendments to the Euratom Treaty on the table at the moment, during the IGC process and that it will look at those amendments and/or institute a review of the Euratom Treaty itself during the IGC negotiations?
I am not quite sure I grasped the humorous allusion which the honourable member made. If the allegation is that those responsible for implementing the Euratom Treaty are fast asleep, I must refute it. Secondly, there are currently no proposals on the table at the Intergovernmental Conference to amend the Euratom Treaty.
Thank you very much, Mr President-in-Office.
As questions Nos 23 to 43 were not taken, they will be the subject of written answers.
That concludes Question Time.
(The sitting was suspended at 7.15 p.m. and resumed at 9 p.m.)
Consumer credit
The next item is the joint debate on the following reports:
A4-0345/96 by Mrs Mosiek-Urbahn, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive amending Directive 87/102/EEC (as amended by Directive 90/88/EEC) relating to the approximation of the laws, regulations and administrative provisions of the Member States concerning consumer credit (COM(96)0079 - C4-0243/96-96/0055(COD)); -A4-0010/97 by Mr Caccavale, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission report on the operation of Directive 87/102/EEC for the approximation of the laws, regulations and administrative provisions of the Member States concerning consumer credit (COM(95)0117 - C4-0185/95).
Mr President, ladies and gentlemen, the draft directive amending the consumer credit directive is a small but significant step in the direction of more consumer protection. The main thrust of the amendments concerns the definition, which is binding upon all Member States of the European Union, of a uniform method of calculating the annual percentage rate of charge. This will have a particularly advantageous effect for consumers, because it makes it easier for them to compare financial services products on a cross-border basis.
Furthermore, the Commission's proposal carries out a certain degree of harmonization of bases for assessment, inasmuch as the annual percentage rate of charge will now be calculated for the year on the basis of 365 or 366 days. However, in my report I propose that the standardized calculation for the year should be made only on the basis of 365 days. The Committee on Legal Affairs and Citizens' Rights has given its support to this proposal, as have the votes of my group.
This clarification is necessary because the Commission's version is liable to be misunderstood and it also allows the calculation to be made on a basis that is equal to the number of days. Calculation on such a basis, however, would involve disadvantages for the consumer. It would mean that the actual value and the actual period of time would have to be used in each case, with the result that in February, for example, we would have only 28 days, whereas in January we would have 31. That would mean that the actual interest would change in months of different lengths, despite the nominally uniform rate of charge. The comparability of interest rates would thus be restricted.
Since this draft directive does not undertake a complete harmonization of the bases for assessment, the Committee on Legal Affairs and Citizens' Rights is also opposed to the Commission's proposal to introduce a symbol when quoting the actual interest rate. The Commission would like to make it clear, by means of this symbol, that the actual rate of interest quoted has been calculated on the basis of the consumer credit directive and is comparable with the equivalent rate of interest in the other Member States. However, since the cost elements that have to be taken into consideration in the calculation still vary considerably from one Member State to another, for example the discount, which is taken into consideration in one country but not in another, there is no genuine comparability of the actual interest rates. Such a symbol, therefore, could be misused in order to deceive the consumer, and would be contrary to the aim of the proposal.
As far as the Caccavale report is concerned, I should like to make the following comments. Naturally the citizens of Europe are first and foremost consumers. Therefore the Commission's reports on the incorporation, into national law, of the provisions governing consumers, and their application in the Member States, are of particular importance. The Committee on Legal Affairs and Citizens' Rights, in its report, did not merely make a critical evaluation of the Commission's report; it also attempted to offer practical solutions to the questions raised by the Commission.
I should like to highlight two points in particular. The Commission would like to extend the consumer credit directive to include loans for the purpose of renovating or modernizing a building which are not secured by a mortgage. In its report, the Committee on Legal Affairs and Citizens' Rights states that it is against such an extension, and in my view it is right to do so, because to include such loans within the scope of the consumer credit directive would involve a disadvantage to the consumer. It would no longer be possible to provide such loans, which are tied to a specific purpose, at the favourable mortgage interest rates, but they would have to be provided only at the higher, consumer-credit interest rates, to the disadvantage of the consumer.
My second point is that the Commission has raised the question of the appropriateness of a European directive on mortgage credit. The Committee and my group take the view that such a European directive at the present time is something that they cannot agree to. Mortgage credit is inseparably connected with security and application procedures, which differ greatly between different countries. European-level regulation of mortgage credit would therefore mean approximating the security and application rules at the same time, hence ultimately the EU-wide harmonization of national property law provisions. This, however, would not be compatible with the principle of subsidiarity.
Mr President, Commissioner, ladies and gentlemen, the market in consumer credit has expanded very rapidly in recent years and will experience exponential growth in the years to come. It is, however, the case that we have today a situation in which one contracting party is in fact the privileged party. This is not just a matter of the legislation or, to put it better, though legislation too has its impact, it is clear that we are today living in an economy based on the supply-side. The fact is that the financial institutions are in a position to impose their own choices, their own products and their own contracts - including those containing barely comprehensible clauses - because the supply-side is very frequently limited and inflexible.
That is why we believe it is necessary to have European legislation that extends, in some way, the 1987 directive because, within the meaning of Article 100a(3), as well as Article 129a, first sentence: ' The Community shall contribute to a high level of consumer protection' . But if we are to protect consumers we do not require legislation that is merely protective. We do not believe that protective legislation is needed. As the Commissioner, Mrs Bonino, frequently says, the consumer is not a species under threat of extinction; but we do need to speed up a process that encourages consumers to take an active role, that protects their right to seek and obtain useful information, that secures respect for their rights and interests and their wishes, as freely exercised and expressed.
That, then, is why we are thinking in terms of legislation that provides horizontal and parallel regulation, that does not form a superstructure over the legislations of the Member States and that is able to regulate the rights of consumers and users and relations between their associations and the public authorities. It has also to provide possibilities for less time-consuming protection by the courts and the conciliation procedure now needed to guarantee the kind of uniformity throughout the Community - not cumbersome but stable - necessary for the proper operation of the internal market.
We believe that, in order to protect consumers, we have basically to apply the principles of free competition, and that means offering consumers genuine choices and according them both the right to choose between different products and the right to change without incurring a penalty. We therefore see the consumer as an informed and mobile player, in line with clear rules and with due respect for the commitments entered into. We see the consumer as having a real power of choice, and that can and will act as an incentive and a steer to producers themselves, who will need to make an effort, including at an economic level, to innovate and be creative. A broader range of supply and greater competition will mean that consumers are given real freedom of choice between several products and therefore the possibility of exerting an influence on the supply-side and on the development of the market.
Currently, it is quite apparent that citizens who enter into contact with the banks and financial institutions have difficulty in evaluating the various services on offer. That is why consumers must ask for and obtain all sorts of information; they must learn to make comparisons, choose, avoid excesses and plan their own commitments. Transparent behaviour and clear statements of conditions are, in the final analysis, needed to secure both the protection of the more vulnerable consumers and, above all, market efficiency.
That is why we are drawing attention to a number of crucial points in our report. A new concept of the consumer, for instance, broader than that contained in the corpus of European law and that is able to cover all - including small businessmen - who find themselves at a disadvantage in relation to the financial institutions, at the very same disadvantage as Community consumers find themselves in relation to the financial institutions.
Of course, we do not wish to revolutionize the concept of consumer as such, but we believe that this is an important and substantial point which may properly be related to the specific sector of consumer credit. And that is why we have recently tabled an amendment which we would ask honourable Members to support so that this new concept of the consumer is able to stimulate market opening and variety of supply and generate more competitiveness and greater competition.
We also believe that lack of openness in the market in consumer credit is most apparent from the usury that exists and the transfer to the black market of a whole range of possible and potential consumers who do not find in the banks and financial institutes the variety of offer they need.
We also believe that - in relation to mortgage credit, for example - evaluation is needed. We are not against the idea of extending the 1987 directive to mortgage credit also. We have tabled an amendment on this that leaves the question open and would ask our colleagues in the other groups to support it. We are asking them to support the Commission's idea.
Mr President, I wish to end by making a couple of important points. We would ask that the House support the amendments concerning the standardization of contracts with a view to a self-regulating code of conduct; we ask the House to back the extended concept of consumer as well as the possibility of making a close assessment of the concept of mortgage credit; we ask the House to support the new concept of opening up the market and opening up competition.
Mr President, I should like to state my position regarding the Caccavale report, not the MosiekUrbahn report. The timetable of the Committee on Legal Affairs and Citizens' Rights forced us to issue an opinion as early as the end of April last year. We as a Committee are asking the Commission to amend the 1986 directive. Why should credit for the initial financing of a professional activity not fall within the scope of this directive? Why, when consumer credit is advertised, should there not be minimum requirements that are, for the person seeking the credit, informative, comprehensible and truthful? Why should new forms of credit, e.g. credit-card loans, not be covered by an amended directive, or by a directive of their own? Why should there not be a cooling-off period in all Member States? How can we reduce usury and overindebtedness for an increasing number of citizens of the European Union?
Can this perhaps be traced back to the fact that many credit providers do not possess the necessary training and probity? Do we not need a European provision on this subject? Our Committee believes that we do. The 1986 directive was intended to help to harmonize national provisions. It was adopted before the Single European Act came into force. It required a unanimous vote in the Council, which means that everybody agreed on the lowest common denominator. But when it came to implementing the directive in national law, things turned out very differently. In some cases substantially better protective regulations were introduced, but there was no sign of any harmonization, and this makes things difficult when it comes to cross-border activities.
I should like to point one thing out to Mr Caccavale. Paragraph 16 of the resolution says there should be no Community rules for credit secured by mortgage. In the explanatory statement, however, it says that Community rules are appropriate. This is, at the very least, a contradiction. Our Committee is asking for a directive. It is precisely here, in this grey area, that there plenty of negative examples involving the treatment of French citizens by German banks.
Mr President, Madam Commissioner, I want to congratulate Mr Caccavale on his determination in getting his report through, because I must say that his zeal to find consensus on the numerous amendments to his report has produced a debate more like a diplomatic negotiation than a parliamentary vote.
The internal market is going through an essential stage. After the great fanfare of 1992, we are immersed in the application stage, the final objective of which is to bring Europe closer to the daily lives of the citizens. They will be more aware of the value of the Union when they can effectively use instruments to defend their rights or carry out financial operations solely for consumption, outside its territory.
Consumer protection at European level as regards credit is becoming increasingly complex, as a result, amongst other things, of the free play of supply and demand and the imminent entry into force of the third stage of monetary union, which presents a crucial legal problem around the principle of continuity of contracts.
As mentioned in points K and L of the report, credit policy is still a matter for the Member States, although they must respect Community law. Mr President, Madam Commissioner, will the day ever come when consumer credit is a Community matter and has ceased to be a state matter? Would it not be an important, impressive achievement for the citizens? As we said this afternoon on the Whitehead report, one of the great difficulties about credit is settling disputes. I will not dwell on that because we must prioritize simplicity, as I said this afternoon, because transfrontier situations are involved and the cost of credit must not rise to the point that it becomes impossible or only possible on paper.
Mr Caccavale's report takes up a series of basic principles of civil law which give me great satisfaction as a lawyer: the reciprocal obligation to give correct and complete information (principle of good faith), capacity of the parties, agreement on the essential elements of the contract, the cause, the object and the purpose.
There is just one point I would like to express a difference about, point 10 of the report, because it establishes absolute unilateral cancellation. Surely there is a contradiction here with the principle of continuity of the contract? The application of the contract, according to the time-honoured theory of civil law, must never be at the whim of one of the contractors.
To conclude, Mr President, I want to say that the law represents or should represent the golden mean. That is why I have enthusiastically supported the report, particularly the point on usury. But the law must be neither interventionist nor dirigiste . It is enough for it to create an appropriate and balanced environment.
Mr President, Commissioner, we have all admired your conduct both today and yesterday. The report by Mr Mosiek-Urbahn is also welcomed in my native country, Finland, which is one of the countries which will be affected by the amendment. Consumers welcome it: we will gain a better effective rate of interest and a uniform European system. That is all I wish to say about the Mosiek-Urbahn report.
There are many points in the Caccavale report which point to the need for further analysis. This will be necessary when we finally achieve a uniform capital market through the third phase of EMU. The experience we have of deregulation of the capital market has already shown that there are huge differences between Member States. In Scandinavia we currently have an over supply of capital which has definitely improved the position of our people. The biggest problem, as I see it is for the marginal groups, those who basically cannot get any form of credit, those on low incomes, those with a poor credit rating and those who were left with debts when the economy overheated. We must have regulations in the future which protect this group's legitimate interests. I think that the problems we are discussing today are middle class problems, which is a fairly typical occurrence in the current political climate.
Caccavale's report also shows quite clearly the problems which face us if we wish to standardise regulations for the capital market. We are hampered by the fact that standardisation of regulations concerning civil rights is not easy. The term mortgage used in one part of Europe means something totally different elsewhere. I think that Caccavale's attitude, that we should approach this with an open mind, is something which my group would be able to support. This will be necessary if we really want common rules for both bankruptcy and for credit.
I also welcome point 9 of the proposal which concerns stricter regulations governing advertising. Point 9 in the Caccavale report has a totally different meaning to the proposal on business communication which we will be discussing at some point in the future. I hope that we will study point 9 and revert to it when we do discuss business communication.
Mr President, in both the report and the draft amendments to Directive 87/102, we are dealing with an important aspect of the provision of financial services in the context of the European Union, and we are doing so in a situation in which all the relevant considerations are influenced by our preparations for taking decisive steps towards monetary union. I should like to express my respect, and my gratitude, to all those involved at the Commission and to the rapporteur, for their evident circumspection and attention to detail.
In view of the importance of the issue, I should like to thank Mr Caccavale in particular, for raising the question of an expanded definition of a consumer, i.e. a consumer in the sense of a free citizen. In that respect I am definitely in favour of Amendments Nos 1 to 5, and I support them. Unfortunately, Mr Caccavale, I cannot say the same for Amendment No 6; in this case I believe that your original version was more precise than what you are now proposing.
There is no denying that I have the impression that the final horizontal regulation of these difficult matters requires the completion of monetary union.
Mr President, I would like to congratulate both the rapporteurs, Mr Caccavale and Mrs MosiekUrbahn, for their reports. But I would like to use this opportunity to highlight the difficulties that people on low or no earned incomes have in the European Union and the fact that credit must not become a source of financial assistance simply for those who are well-off.
People without security or assets have great difficulty obtaining credit. In Britain many people have to rely on consumer catalogues because that is the best way that people on low or no earned income can obtain credit.
I would also like to raise the issue of people who are very mobile and their credit ratings. In Britain, for reasons not really understood by myself, people who move a lot do not have such a good credit rating as people who are very stable. This is taken as a measure of whether people should be allowed credit. I also think that it is unfair - and this has been highlighted as a problem recently - that people living at the same address as someone with a bad credit rating also have difficulty getting credit. Indeed, if you were to go to a high street and make multiple applications for shop credit cards on the same day, that could lower your credit-worthiness.
I think the Commission must look at the way that organizations measure credit ratings and the ability of consumers to correct not only their own credit ratings, but perhaps those of members of the family. I also think that the Commission should do whatever it can to encourage credit unions because these are very useful for people on low incomes and encourage self-help.
Finally, I would like to draw the Commission's attention to the micro-credit conference that was held between 1 and 4 February in Washington, which tried to highlight the usefulness of micro-credit to people who cannot traditionally get credit from normal credit organizations. This is also applicable to industrialized nations. I would like the Commission to take it very seriously indeed.
Mr President, ladies and gentlemen, we are indeed having a day brimful of debate, proposals and initiatives on financial services. I congratulate the House because, just two years ago, when I took on this portfolio, I thought the financial services and consumer sector was a field that was not exactly taboo but very sensitive - the kind of thing that places those on opposite sides particularly on edge.
This shows that the approach we opted for - and which seemed the most time-consuming - drafting the Green Paper on financial services and thus inviting everyone to a dialogue and to make proposals, proved in the end to be perhaps the most effective approach. I in fact believe that now, in the light of the responses to the Green Paper, not even the producers of financial services can claim that the problems do not exist because they have actually been documented. But I think that all of that was discussed this afternoon, in connection with the Marinucci report, with my colleague, Commissioner Monti.
To deal more specifically with the two proposals on the table - more precisely the proposal concerning the first report and your comments on the proposal for a single mathematical formula - I do not need to remind you just how long-standing a dossier this is, debated by the House on several occasions. At any rate, it seems to me to be important that we have somehow reached the final stage. In that connection, I wish to clear up three specific issues. As far as the symbol is concerned, the Commission takes note of Parliament's view. I wish simply to say that it was introduced and backed by a number of Member States; if then there is a change of view, the Commission can only note it.
As regards the period of time used as the basis for calculation: the standardized or the actual calendar year are clearly both possible criteria, and they both have a certain logic behind them. The Commission wishes only to stress that the criterion of the actual calendar year is more precise than the standardized year - which you are proposing - which would perhaps be easier but, from the point of view of the consumer, simply less precise in terms of the calculation.
In addition, rounding-off the result of the calculation, as the House is proposing, seems to me to be counterproductive because while it may be a simplified formula, for the purposes of informing the consumer, it is important that the statement of the actual annual rate should be as accurate as possible.
Finally, since the Commission has frequently wished to see a deadline of one year set for the transposition of directives, it must welcome the fact that Parliament's amendment gives a deadline approaching that, albeit a little longer than the one proposed by the Commission: at any rate, we are moving in the same direction.
One last comment concerning what we might describe as the positive list, or the negative list of the elements to be included or left out of the calculation. As you will be aware, the Commission's initial proposal contained the idea of a positive list which, as you will remember, was rejected. We now therefore have the negative list of elements to be excluded from the calculation. I have, however, to say that the research conducted by the Commission in preparation for this directive showed that the final outcome is in fact practically the same whichever method is used: the Commission has put forward the negative list because the earlier approach was rejected.
At any event, the Commission is certainly prepared to study along with the House means of achieving greater harmonization, including by inviting the Member States to submit data to show that these problems exist. I have to tell the House that the material the Commission has received from the Member State which created the most problems in relation to the negative list, namely France, frankly revealed no evidence to back any of those concerns.
In conclusion, it seems to me that we should all welcome the fact that this directive is now on the way to completion and that, therefore, as far as consumers are concerned, the adoption of a single mathematical formula for calculating the actual annual rate, although still limited in some respects, represents a major step forward as compared with the legislation of ten years ago.
Turning to the report on consumer credit, I wish to make just a few points, perhaps to clear up some misunderstandings that may have arisen and that I am anxious to sort out.
It is clear that the Commission agrees with Parliament's perception that the market in consumer credit has expanded rapidly over the past ten years. We have only to remember that at the time of the current directive, 87/102, hire-purchase was still more or less the only form of transaction. Today, however, from credit cards to other means of payment, things have changed greatly and will change still further as the processes become more internationalized with the introduction of the single currency and the euro.
For all of those reasons, the Commission - and I think that Commissioner Monti announced this today - intends putting forward a directive amending the old directive on consumer credit, in the light also of the Green Paper on financial services. And it will also be providing a package of initiatives - on which it will be presenting a legislative proposal - on intermediaries, not only in the insurance sector but in the credit sector also, specifically in order to respond to and resolve a series of problems that you have raised.
Let me describe to you, by way of information, some of the features of this new amended directive: first of all, the increase in the ECU 20, 000 ceiling as currently set; extension of the scope of the directive which could cover loans for renovation work not secured by mortgage - and I shall return to this because it seems to me that there continues to be a degree of misunderstanding here; extending it, for example, to cover, misleading promotional sales; the ban on promissory notes and a whole range of other elements that you have mentioned. All in all, a directive the substance of which has been genuinely amended.
Let me now consider, simply in order to prevent misunderstandings, paragraph 4 in which the House rejects the Commission proposal to include in the scope of the directive loans for renovation and modernization work not guaranteed by mortgage. Your rejection of this seems to me to be based on a misunderstanding because any extension of the scope of the directive to cover renovation and modernization work does not, in our view, seem to pose a threat to the market in loans for renovation guaranteed by mortgage, clearly bearing in mind the particular features of the latter type of loan. It seems to me, then, that on this point, greater clarity could perhaps help us each achieve a better understanding of what the other is trying to do.
As regards paragraph 16, which rejects the idea of Community rules to harmonize mortgage credit, here again what we have is a misunderstanding because it is not the Commission intention to align the national laws in force or the provisions of civil law - that would not in fact be possible - but simply to set under way a process of reflection on the possibilities and ways of extending to cover that form of credit also the rules on information, transparency and protection provided for in the current directive.
Moving on then to my third point: as far as paragraph 10 is concerned, and this limits to consumer goods only the right to early payment which the Commission is in fact proposing as a general principle applicable to all forms of credit, Parliament's position appears generally to be too restrictive. I believe that it is possible to be more flexible and not restrict ourselves to a position of the kind that emerges from the report.
Finally, paragraph 12 also seems to the Commission to be too restrictive. Our view is that it is necessary to fix a uniform cooling-off period of longer duration and of more general application than envisaged in the amendment which, for reasons not clear to me, seeks to limit this possibility to consumer goods only. In my view, the Commission approach is more broadly-based and more beneficial to consumers, and I would ask the House to consider this in the light of what I have said.
Finally, I have to say that I have some reservations of an institutional nature when it comes basically to equating the rights of consumers and small and medium-sized undertakings. Clearly, I support these views at a political level but, I repeat, I do have some reservations of an institutional nature in the current circumstances - in relation to consumer policy, competence and the Treaty itself. However, I take the view that this is the purpose of the institutional dialectic and that we need institutions that stimulate new approaches - including from the cultural point of view - and new forms of assimilation. Consequently, although the current institutional position prevents me from accepting those paragraphs, I do consider this an important step in opening up a debate - that is currently cultural rather than institutional - on the approach we should be taking and, more generally, our philosophy of the consumer and citizen, interpreted, of course, as encompassing small and medium-sized businesses also.
The joint debate is closed.
The vote will take place at 12 noon tomorrow.
Recognition of qualifications
The next item is the report (A4-0003/97) by Mrs Gebhardt, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive establishing a mechanism for the recognition of qualifications in respect of the professional activities covered by the Directives on liberalization and transitional measures and supplementing the general systems for the recognition of qualifications (COM(96)0022 - C4-0123/96-96/0031(COD)).
Mr President, ladies and gentlemen, there are, admittedly, not too many people present at the plenary session at this time of night, but we should still take this debate seriously. The groups within this Parliament, having undertaken serious preparation, have something to say about the simplification of the recognition of professional qualifications in the European Union. We are not talking about peanuts here; we are talking about fundamental citizens' rights which are repeatedly allowed to go to the wall, in contrast to the economic interests of the internal market. What is at issue here is the recognition of equal abilities in commerce, crafts and industry, which the citizens of the fifteen Member States can understand, and which will make it easier for them to live together within this Community.
If one looks at this recognition directive in simple terms, one might imagine that somebody had got hold of the legislative procedure broom and swept together the crumbs of thirty-five individual regulations. But it is not as simple as that. This directive has another dimension. It creates clarity with regard to professional development opportunities in the European Union, and it strives for equality, which is a fundamental citizens' right. I was not able to take part in the French revolution, but where would we be in Europe now without the objective of égalité ?
Translated into present-day terms, égalité means equality of opportunity. In Europe, that means that an equivalent qualification must be valid everywhere. This is how we create freedom of movement for our citizens. This is no great discovery. We are simply creating a situation of normality. In earlier times, craftsmen in particular had their journeyman years, before finally settling down permanently somewhere.
But let us go back to the idea of qualifications as a prerequisite for carrying out an activity or setting oneself up in business in commerce, crafts and industry. This does not mean that they have to be acquired in the same form everywhere in the European Union. It means that we must mutually recognize knowledge of equal value, without a lot of bureaucracy. Let me give you an example: it was rather ridiculous that the German Federal Land of Bavaria, following the fall of the Iron Curtain, did not want to recognize the DDR Abitur. In East Germany, the Abitur, or school-leaving examination, was obtained after twelve years of schooling, whereas in Bavaria, children obtained their Abitur after thirteen years. Yet there is no reason to suppose that Bavaria has produced more great scientists than the eastern part of Germany.
It is the same throughout the professional world of Europe. Anyone who is master of his craft, who knows his job, is just as good in Rovaniemi, in the Arctic Circle, as he is in Paris, Athens or some little town in Southern Germany. This is what the directive is intended to emphasize, and it also creates more clarity than the previous regulations. For this reason, the Commission's proposal is very much to be welcomed. From the citizens' point of view, however, it still contains too many ifs and buts. As a Parliament, it is not so easy for us to get rid of them, but we can do something to improve the proposal. With this in mind, a number of amendments have been tabled. We shall be discussing these amendments and taking decisions on them, and we expect the Commission to go along with Parliament. But this is not going to be so easy. What the Commission has placed before us is something that has been drafted without any great enthusiasm, it will be extremely difficult to make it comprehensible to the general public, and it has various shortcomings. This is demonstrated by the number of amendments that have been tabled.
These amendments show that once again the European Parliament is having to do the work of the administration. That is not what we were elected for. We were elected in order to ensure, by means of policy decisions, that 370 million people can live happily together in both the present and the future. And what have we got in front of us? A document that was intended to simplify and make more transparent the opportunities for professional development in Europe. Regrettably, the Commission has not only shifted its own responsibilities onto the European Parliament: it is now making our work even more difficult by ensuring that we do not receive sufficient information.
Even greater simplicity would have been desirable, as would even more clarity, but these things cannot be achieved without the necessary information. Therefore I invite the Commission - and the Committee on Legal Affairs and Citizens' Rights is with me on this - to provide Parliament with this information without delay, so that we can rapidly improve this half-hearted directive and really give people, in commerce, crafts and industry, freedom of movement and freedom to establish themselves in the Member States of the European Union. We are now taking a pitifully small step in that direction, but we, as a Parliament, owe even these small steps to our citizens. In future, the Commission must not prevent us from taking bigger steps.
Perhaps I could just add one more thing. It would have been nice if we had been able to carry out these simplifications in Article 4, but this was not possible because there were, quite simply, no reports available on the experience gained from the thirty-five earlier, individual directives.
Mr President, Commissioner, ladies and gentlemen, representing the views of the PPE Group, and also as a member of the Committee on Culture, Youth, Education and the Media, I welcome the Commission's initiative, finally to consolidate the thirty-five individual-country directives on the recognition of qualifications to form a single European system of rules, thereby saving money and substantially increasing the transparency of recognition procedures. The draft directive should be classed as one of the Commission's deregulation measures, and as an expression of our efforts to make current Community regulations more peoplefriendly, more precise and more simple.
We very much welcome Mrs Gebhardt's report. It is extremely sensible and very much to be welcomed, that the recognition procedure is being improved and simplified in some of its aspects, whilst as far as its content is concerned, we shall be keeping what has proved to be successful in practice over the last thirty years, in other words since the liberalization and transitional directives of 1964. This system of rules brings together what already exists and what has proved to be successful, thereby creating greater transparency. In addition, it takes into account and confirms the judgments of the European Court of Justice in this area. The report aims to achieve legal certainty and transparency.
From the German viewpoint in particular, I am naturally pleased that the report shows no tendency to move towards wholesale recognition, but merely regulates procedures and time limits for the purposes of comparing individual cases. The concept of 'recognition' , as contained in the title, is therefore somewhat misleading.
As you know, in Germany we have a dual training system, in other words we have parallel training in industry and in vocational schools. This system has proved to be successful over a period of many years, and the status of dual training must in no circumstances be endangered by any wholesale European system of rules. This would be the case if a wholesale assessment system were to take into account only the number of hours spent in the classroom in order to classify the qualification, thereby ignoring the practical work experience.
I too am of the opinion, as touched on in the report, that the EURES network should be expanded. This is a good idea, and yet unfortunately it has so far been put into practice on only a very small scale. Only about 500 EURES places are available each year, and very few of them actually lead to real jobs.
I also believe, given the rapid development of the new technologies, that it would be helpful for all those who are involved in the labour market to establish a wide-ranging European data bank, in which available jobs are described, and in which any interested employees could also get themselves registered. The main task facing us now, in my opinion, no longer lies in regulating the recognition of qualifications. The regulated professions are now almost all covered by the directives, and in most occupations there is free access to the labour market anyway.
No, the most important thing now is to increase transparency regarding with regard to training systems and qualifications in the various countries of Europe. In order to achieve this, we must ensure that there is maximum information accessible to anyone who is interested, via a central data bank, such as the EURES network and the national reference sources. This transparency also includes, of course, the idea that qualification certificates should be drawn up in several languages. Only if this is done will such certificates be comprehensible to an employer in another country, and only in this way can comparisons be made in individual cases. However, I should like to take into consideration here the fact that this document, this certificate, is examined first of all in the student's own country, and so the form of the certificate must be taken into consideration.
The Commission's draft directive clearly shows a desire to encourage mobility within the European Union and to remove obstacles. This endeavour is an essential ingredient in moving towards European integration, because making cross-border mobility possible, and practising it in the field of general vocational training and also in the exercising of professional activities is of fundamental importance for the creation of a European consciousness and a Europe of citizens, and it is no less important for the prosperity of the European economy.
I am not a member of the Legal Affairs Committee, Mr President, but as an MEP I do take an interest in citizens' rights. I am thus especially happy with Mrs Gebhardt's report, happy because I now have something positive to tell our young visitors here in Strasbourg and Brussels and especially happy now that in 1997, the year in which the Maastricht Treaty is to be revised, we have an instrument with which to counter the creeping Euroscepticism apparent amongst our people. This is of course a theoretical thing which brings a welcome degree of simplification and clarification to our Community law and in practical terms broadens people's opportunities for exercising their profession and promotes occupational mobility as well. And that is important, because almost daily we talk in Parliament about jobs, and this is good for jobs. Mrs Gebhardt says that there is now greater equality of opportunity from the North Pole to Southern Germany. I think, for example, that doctors in the Netherlands will now have more chance of finding work in a neighbouring country like Germany, for example. That is fantastic. She thinks it is still too little. I say, better this little step than nothing. I think it provides excellent mortar for the bricks of this European home we are building, and my Group is very pleased with this report. I compliment Mrs Gebhardt on it and I think we shall be voting in favour tomorrow.
Mr President, the development of the system for recognising diplomas is fundamentally linked to citizens' basic rights to move freely and exercise their profession, as well as to the attainment of equal treatment. This Directive seeks to simplify Community law and render it more open from citizens' point of view. Unfortunately, progress in this direction is still inadequate. There is still a considerable need for further development in the years ahead.
As far as matters of principle are concerned, an important change was introduced in the late 1980s when the socalled euro-professions objective was abandoned - in other words, the attempt to harmonize professions - and instead a start was made on recognition of diplomas and other documentary qualifications. This system must now be made to work openly and without discrimination against anybody. The flood of complaints demonstrates that much still remains to be done at Member State level to eliminate obstacles.
From the point of view of members of the public, it is important that the so-called procedural guarantee should operate in practice in all situations. Member States should compare applicants' qualifications with those required in the host country, and if equivalence is established, an application for recognition should be granted. The applicant should also always be given the opportunity to show that he has acquired in some other way a skill which was lacking, if he has no diploma in evidence of it. In my view this is a very important gain in flexibility.
The rapporteur rightly expresses surprise at the fact that it is not possible to obtain up-to-date statistics on a matter which affects citizens' rights to such an extent. It is high time that the Member States were required to forward to the Commission information particularly about those problems which people still encounter if they wish to exercise their profession in another Member State. Only on this basis will it be possible to determine what changes need to be made and to introduce them.
Mr President, ladies and gentlemen, the Commission's proposal for the recognition of qualifications in respect of the professional activities covered by the directive on liberalization and transitional measures is to be welcomed. To be quite honest, I wonder how this long title is supposed to be comprehensible to all those members of the general public who are affected by it. We often speak a language here that many people cannot understand at all, and people often do not realise that proposals of this kind are actually to their advantage.
In spite of this, I support this proposal, and especially the remarks made by the previous speakers. There are two gentlemen here, but so far they have not said anything on this subject. One has the feeling, therefore, that this is really a subject that is only of interest to women, but that is not true.
I believe that, especially in a Europe of citizens, where freedom of movement plays a very important role, at least on paper, but also in our thoughts, it is absolutely essential that we should remove the obstacles that hinder this freedom of movement. For the different qualification requirements of our education systems, and the often difficult mutual recognition of qualifications and professional experience, are preventing professional people from practising their profession and becoming established in another European country. Therefore the directive that we are discussing, on the recognition of qualifications, is intended to help to make such recognition easier and quicker.
From conversations with people who are affected - and I have many such conversations in my region - I know that many people who are currently unemployed would actually be prepared to work in another region, but they do not know how to set about it, because they have a very large number of obstacles to overcome before they are actually able to work in another region.
I think it is important that we should deal with this question, so that people who have a qualification can go to another country. I myself did so, twenty-five years ago, and I could recite you a long list of the problems that I encountered in doing so. I hope that we are able to clear up these problems, and that in future a Europe of citizens will be constructed, in which the European concept really is firmly established in the minds of all the people.
Mr President, this report appears to be of a technical nature but is in fact of huge political importance because it concerns citizens. On behalf of the Commission, I congratulate the rapporteur, Mrs Gebhardt, on this very clear and cogent report presented on behalf of the Committee on Legal Affairs and Citizens' Rights.
This was certainly no easy task, given that the proposed directive is very complicated, involving the codification of 35 directives and the introduction of machinery for the recognition of diplomas for a large number of different professional activities. Fortunately, the Committee on Legal Affairs and Citizens' Rights approved this report, thereby avoiding prolonged debate on the technical complexity of the proposal. It has thus backed the work of the Commission in simplifying Community law and has confirmed the assessment of this proposal for a directive made by the Committee on Social Affairs and Employment which considered it to be a contribution to the fight against unemployment.
For the most part - I am happy to tell you - the Commission is able to accept all of the amendments tabled by the Committee on Legal Affairs. While I say that the Commission is happy to accept all of the amendments, I have to say categorically that I reject one thing Mrs Gebhardt said when she used the expression 'without enthusiasm' . Even though the House is not perhaps packed at the moment, I would like it to understand what is being done with its support, with your support, to construct the Europe of citizens.
The Commission approach is to give priority to the citizen. The citizen is something more than the consumer - to whom my colleague, Mrs Bonino, referred a short time ago - more than the saver or worker: the citizen is the entity for whom we are all working.
The approach of this Commission is to work for the Europe of citizens even in relation to what may appear to be the most economic-based aspect: the single market. And this proposal, on which we have this evening Mrs Gebhardt's excellent report, reflects the approach of the Commission: priority for the citizen, simplification, transparency and information. Far from 'lacking enthusiasm' ! We are very enthusiastic, thanks also to Parliament's support in the construction of this single market for citizens, this Europe for its citizens.
Let me now draw your attention to the measures that have been taken recently to give real substance to what could otherwise be the flimsiest form of European construction: we have the Simone Weil Group mandated to consider the real problems of freedom of movement; the package of proposals I have put forward for the abolition of frontier controls within a framework of security; the ever-increasing number of actions for infringement we are bringing against the Member States, in particular for breaches of directives concerning the free movement of citizens and the recognition of diplomas.
But in addition to that, and as Mrs Zimmermann rightly said, it is not enough to construct Europe for citizens: we need to develop information for citizens, we need to ensure that citizens are aware of the possibilities Europe is creating for them. Within that context, and again with the support of the House, but with the enthusiasm of first the Commission and then Parliament, we launched the programme Citizens First - Burger Europas, specifically designed to provide the outside world in this area also with detailed and accurate information which will finally enable citizens to understand what Europe is really doing for them and will allow us, via extensive telephone feedback, through the Internet etc, to understand the real obstacles citizens encounter in exercising their rights of European citizenship.
And so, I am certain, that at this point, Mrs Gebhardt will agree with me that we are taking this measure enthusiastically, not with any lack of enthusiasm, and we know that the European Parliament is backing this difficult but very important Commission initiative.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
Staff Regulations of Officials of the Communities (Equal treatment of men and women)
The next item is the report (A4-0046/97) by Mrs Lindholm, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the amended proposal for a Council Regulation (Euratom, ECSC, EEC) amending the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment of men and women (COM(96)0077 - C4-0565/96-00/0904(CNS)).
Mr President, ladies and gentlemen, this report which has a remarkable and exciting history is about amending the conditions of service for employees in respect of equal treatment and non discrimination. The report was voted down in the committee by the smallest possible margin. The vote was tied: 8-8, despite the fact that the majority of the amendment proposals were accepted. We are returning now with the amendment proposals in practically the same format. Four political groups have supported the amendment proposals, some were supported by five. We hope and believe and, indeed already know, that there is great support for equality between men and women and for non discrimination even in other political groups.
So what is this revolutionary report which we have presented, when measured by modern standards? Nothing at all really. We ask that our institutions offer the same opportunities to women as to men. We ask that our institutions make efforts to achieve an even balance of men and women when they are recruiting, in training and when promoting. We want to abolish the discriminatory, outdated age limit of 35 years old. We want to see people living in officially registered partnerships treated in the same way as married couples as far as social security benefits are concerned and we want to see a committee for equality established.
Ladies and gentlemen, in three years time we will be in the year 2000. We will move into a new millennium, a new era and possibly a new world. The conditions of service which we now wish to amend, modernise and update are from the 1950s. Surely it is time that our, that is to say the EU's employee conditions are brought up to date.
What arguments have opponents to the report given? What are these deep seated, fantastic arguments which makes it OK to continue in 1997 with a de facto discriminatory personnel policy, while time after time take offence at all forms of discrimination outside the Union. Here are several examples: the age limit of 35 benefits women and is positive so they say. We know that the opposite is true, which can be confirmed by many of the women's organisations within the Union. Sometimes we say things against our better judgement. Age discrimination is actually forbidden by law in two Member States, Ireland and Finland. What will the EU do when they advertise in these countries? Will we violate national regulations or will we have different rules for different Member States? Another argument for keeping the age limit is that there would be problems if we had young managers and older subordinates. Ladies and gentlemen, look around you at the reality outside our institutions. Europe and the world is full of companies and organisations, particularly in the field of computers and IT, where this is a normal occurrence and does not create any problems. Why should it cause a problem in our EU institutions? Budget reasons are also given as a further argument for keeping the age limit. The cost of pensions would increase, we are told. I teach mathematics and I did think that I knew something about these matters. But I cannot follow this argument; it is mathematically incomprehensible as far as I can see. But even if it were true, I find it inconceivable that someone can recommend a continuation of discriminatory policies for financial reasons. Would the EU accept this argument in other fields?. This was not the case for the issue of apartheid in South Africa for example. In short, I can find no suitable argument for keeping such discrimination and neither can the majority of our people. The argument for not giving registered partnerships the same status as marriage has been that the EU must protect families. In what way would recognition of partnerships undermine the status of the family? It does not encroach in any way at all. In true Christian spirit we ought to view all proposals positively which aim to give everyone equal status regardless of sex or sexual preference. I naturally think of the story in the Bible about the workers in the vineyard. We could all learn a lot from that story. Finance has been another argument against recognition of registered partnerships: it is said to be too expensive. Once again money is being used as an argument to preserve de facto discrimination within EU institutions. I think that this is unacceptable and unworthy of an institution which purports to work against all forms of discrimination.
The EU has spoken out against all forms of discrimination in many reports, for example those by Vayssade and Roth, and in many resolutions. This has applied to Member States but more particularly to countries outside the EU. The EU and the European Parliament now have the chance to show that we are serious and that these are not just empty words. At this very instant, Parliament can convert all these fine words into actual deeds. The committee did not succeed in this, but voted down the proposal instead. We are now giving Parliament as a whole the chance to show that the EU as an employer is prepared lead the way against discrimination and for equality.
Mr President, ladies and gentlemen, first I want to congratulate Mrs Lindholm on her report, for which I was appointed draftsman of the opinion of the Committee on Women's Rights. With the approval of the amendments tabled to the final report, the Staff Regulations of Officials of the European Communities will represent a good model in terms of equality of treatment. It is vitally important to provide a progressive legal model in this matter for several reasons, two of which I would like to consider.
First, because it explains the principle of equality of treatment clearly and fully in one administration, when the practical and legal application of that principle is turning out to be so difficult and problematic.
Secondly, because it is willing to adapt, unlike most sets of rules, to current social circumstances, recognizing the existence of and increase in de facto partnerships - both heterosexual and homosexual - in our society, and according them the same rights as others.
It is a priority to introduce these corrective measures because they are crucial to reversing discrimination against women by which, with equal training and ability, it is men who gain the higher positions. In addition to seeking to correct this process, the measures and amendments are positive because they are transitional measures and do not adversely affect formal equality, since they are only intended to correct inequalities in the sphere of appointment, promotion and development, and the preference is of a temporary nature.
Finally, I want to say that the principle of equality of treatment for women - for which we have worked and continue to work so hard - and the principle of equality of treatment for homosexuals, which was dealt with in a parliamentary resolution in February 1994, are regularly flouted and the battle to apply them has to be waged day after day, so they must be included in the regulations, as they are in this one, and I trust we will approve it.
Mr President, this evening we are talking about the status of officials and the employment of officials in the institutions of the European Community. I believe that the European Community in particular must set an example by implementing what we are always discussing here concerning the equal treatment of men and women in all areas of our Community. Regardless of whether this is in the area of employment or in other areas, the important thing is that we should set a good example, and that we should be the ones to show what we in the European Union want.
On behalf of my group, I should just like to comment in detail on one or two points. Mrs Lindholm has already made it very clear that people who live in a permanent relationship should not continue to be discriminated against by being given different treatment. We cannot have a situation in which I receive equal treatment only when I have acquired a certain status, namely by landing safe in the haven of matrimony. Nearly twenty years ago I entered into a marriage because I knew that if I did so I would be taxed differently and would gain certain advantages. We cannot have a situation in which we acquire our marriage certificates for that reason alone, and I believe that it ought to be possible for me to have equal rights without having to get a piece of paper from the state. There are many people who live for years in a permanent relationship and who are disadvantaged purely because they have not taken a trip to the Register Office.
This applies not only to salaries, but also to social insurance, in cases of sickness and in many other areas. I believe that in our open society it is time we put an end to this.
The second point that I should like to raise is the question of the age limit. I should like to add something to what Mrs Lindholm has already said. The fact that women have a different career pattern because they take time off to have children and then go back to their jobs later is not the only issue at stake. Last year, we had what was known as the Year of Lifelong Learning, and we talked about the fact that going back into education for a second time provides people with new opportunities and/or a new career. Is it not possible that the age limit would be an obstacle here? Many people do not take their A Level equivalents until the age of 30, and only then do they go into further education or to university, and these people then have no chance at all if there is an age limit. The age limit must be removed.
Mr President, I have five points to make. First of all, my group fully supports all aspects of the report concerning equal treatment for men and women. In fact, we consider that equality to be an achievement of the historical process, the final act more or less, after the freeing, at least in theory, of the slaves, blacks, children, foreigners and people of different race. We welcome a completely new and far-reaching approach to equality in relations between men and women also.
My second point, however, is that we have some reservations concerning Amendments Nos 3, 8, 10 and 11 which we shall be voting against because they introduce, unintentionally, I believe, an element of discrimination by equating the family, based on heterosexual marriage, with de facto partners and homosexual couples. Well now, there is, in my view, an obvious and clear difference between entering into a public and specific commitment vis-àvis the state and society in order to form what our international charters and our constitutions describe as 'the fundamental group unit of society and the state' - and I am quoting by heart Article 16 of the Universal Declaration of Human Rights - which should be recognized and protected by the state, and, in contrast, not entering into that public commitment which, in the case of homosexual couples at any rate, cannot be linked to the ability to procreate. That, after all, is why the family is the fundamental unit, because it is in the interest of both society and the state that there should be children and they should be brought up within the family. Not only that, those who enter into marriage subject themselves to a range of rules laid down by public law because this is in the public interest, and that does not happen in the other examples. We have only to think about the reasons for annulling a marriage and for divorce and the conditions of marriage and divorce.
Moving on to my third point, I want to make it absolutely clear that in relation to individuals of different sexuality also, in particular homosexuals of all kinds, we have to uphold the principle of equality. That needs to be stated categorically and backed by the force of the Christian democratic ethic also. All human beings are equal and that has to be clearly stated. But the fact of enjoying equal dignity does not mean that institutions that are per se different may be treated as equivalent.
And now to my fourth point. Why is the family described in our international charters, including the European Convention for the Protection of Human Rights and Fundamental Freedoms, as a 'fundamental unit' ? Is it a public asset or a private asset to be protected? What is a matter of public interest, and I have already said this, is the possibility of producing children, otherwise the principle of freedom applies: everyone should do as they please and the state should guarantee only freedom but should neither encourage nor protect. It may be said that companionship also, the fact of being together is something that needs in some way to be protected. I am prepared to accept that line of argument but it then needs to be developed fully and not applied exclusively to companionship of a sexual nature. Companionship that is based on culture, psychology, science, friendship or distant kinship may also deserve protection - why not!
My last point: I do not deny that there are special situations; I am receptive to those who say: but what about when there are children? What about when there is a whole life lived together and based on mutual support? I am receptive to this! But I believe we need to undertake a process of reflection and to make certain distinctions. Not in every case then, but in some specific cases. It is one thing to encourage and quite another to take circumstances into account.
All in all, I believe that we need to embark on a process of reflection, but this should not take place behind closed doors but in the open, with wide-ranging discussion of this particular issue: the problem of companionship and de facto partners. There is no need to try to sneak in an issue which is in fact hugely important but that cannot be dealt with in the context of a regulation of this nature.
Mr President, Commissioner, I must say that when the committee discussed the proposal for this report from this good and tenacious rapporteur, it presented a sorry spectacle for a relatively new member from the Scandinavian countries.
But I am glad that we have been able to unite across many groups in trying to correct the situation described by the rapporteur, the 'collapse' of this report, and that we have now presented amendment proposals which we believe have a good chance of being accepted. I do not want to speak on behalf of Scandinavia but I would still like to say that there are those watching what we do and how we vote here tomorrow, as some of the Union's credibility as a defender of women and of equality will be decided through the vote taken by us tomorrow. For this reason I hope that the group's common proposal will be accepted.
I am also pleased that we will be able to carry out useful goal driven work on equality as a result of the proposals presented, and that there will be legal support for the intentions which both the current Commission and the Commissioner present have stated, i.e. that we are striving for a more equal representation of both sexes in the Union's institutions. We must continuously have this at the back of our minds, otherwise hidden forces will be working in other directions and we need a plan to guarantee success.
We are also talking about age discrimination. I support the proposals that have been presented. As for equal status for various forms of relationship, I cannot see that this poses a threat to marriage or the family in any of the Member States. It is more of an opportunity. Those proposals which have been put forward to recognise registered partnerships of varying sorts, other than traditional marriages, do not encroach on the law of any country.
Mr President, of the amendments passed in Parliament's part-session of November 1993 and put forward for incorporation into the Staff Regulations of Officials of the European Communities, the Commission has only adopted the one expressly prohibiting direct or indirect discrimination based on sexuality.
The fact that the Commission did adopt that amendment is of course a step forward which we must appreciate. But there are other amendments geared to drawing up measures to convert the prohibition of direct or indirect discrimination into practical reality, measures such as the creation of a committee responsible for promoting and monitoring the application of the principle of equality, bringing forward appropriate programmes of positive measures, and proposing a system of promotion for officials based on a preference clause, and the Commission has ignored them.
Its lack of sensitivity cloaks a basic problem: the institutions have limited autonomy to deepen and broaden the principle of equality of treatment. And this is because the progression from formal legal principle to reality raises a certain number of issues which affect different social spheres: from state administration of social services and social security to changes in family and domestic roles, and none of these issues can be dealt with individually, because they go beyond politics and administration deep into usage and custom in society.
But in terms of rights - particularly individual rights - European legislation has been intended to be a model, and has sometimes succeeded in establishing a legal, and also a moral, point of reference. And now is the time for legislators to shoulder this responsibility. It is not just a case of legislating for the Staff Regulations of the Officials of the Community; it is also a matter of constructing a working model for economic and social rights and for promoting systems which constitute an expression of equality of treatment, and the end of all legal forms of discrimination based on sexuality.
So we need to adopt the amendments if we want the European Union to become a model in promotion of equality of treatment. Some may say these regulations had more limited aims, and that they were amply fulfilled by general rules on the principle of equality in the system applying to officials, without going into detail. But the elimination of discrimination based on sexuality obliges us to go into detail: legal guarantees of equality of treatment cannot disregard details like the under-representation of women, their vertical segregation in management spheres, their horizontal concentration in certain activities and, in the case of European officials, in certain categories.
Not to deal with these issues would leave the principle of equality of treatment devoid of content, the opposite of what is sought by these amendments, which have my support, on behalf of my group. Furthermore, equality of treatment as a means of deepening democracy must extend to all Community citizens, in matters of labour, civil, contract and commercial law, regardless of their sexuality and their chosen lifestyles. Otherwise individuals would be penalized for their behaviour and their freedom of choice would be limited. So it is necessary to recognize the right of de facto partners, heterosexual or homosexual, to benefit from social provision.
Finally, taking on these commitments means making progress towards not only a more democratic society but also a freer society. I think the Commission has a duty to pursue that aim.
Mr President, Commissioner, ladies and gentlemen, in the present case we are dealing not only with equal treatment between men and women in the staff regulations of officials of the European Communities, but also, as Mr Casini has just explained so impressively, with the removal of discrimination of any kind on grounds of sexual, religious or philosophical orientation, in other words, exactly as set out in Amendments Nos 3, 8 and 11.
The European Parliament has a double obligation here. It cannot fall below the standards adopted by other transnational institutions such as the United Nations, the World Bank or the European Monetary Institute, and neither can it forget the decision on equal treatment for persons of the same sex living in a permanent relationship, which was taken by this House in February 1994. There are no legal or theological arguments against such a decision: no theological arguments, because neither in the Old Testament nor the New Testament tradition is there anything to indicate a preference for one specific family structure, and no legal arguments, because the exercise of personal freedoms cannot be limited to a specific religious, sexual or philosophical orientation, particularly in regulations governing public services.
It would be contrary to the liberal basic principles of the European Union if any restrictions of any kind were to remain in the staff regulations for its officials.
Mr President, the European Radical Alliance group fully supports the aims of the draft regulations submitted to us.
If the European institutions wish to continue playing an active role in the fight against sex discrimination, they should start by giving an example in the treatment reserved to their officials and agents.
This is why my group also approved of the general inspiration behind Mrs Lindholm's report; in fact we co-signed most of the amendments which take up this inspiration to improve the Commission's draft.
Speaking on my own behalf, and aware of the fact that I am going against the current of current trends, I must nevertheless say that I do not feel it possible to support amendments 5, 12, 13 and 14, which pose a true problem of political philosophy, as they establish an inequality of right in the recruitment and promotion of Community officials.
In the case in question, it is not only equality between the sexes, but a different vision of society. The main currents of thought latched onto these problems a long time ago. The ideologies which, to sum up, I will call 'collectivist' , tend towards an 'equality of situation' , with the known consequences on freedoms and individual responsibilities. As regards liberal ideologies, they continue to rest on that which I will call the 'principle of charity' : one relies on individual initiative to correct the inequalities of situation.
For my part, I am radical and I refer to the principle of justice whereby discriminations based on objective criteria (race, sex, language or origin) must be condemned and the equality of rights and chances must be ensured. This is why, with the men-women problem, I prefer qualitative equality to quantitative equality. This is why, more generally, I think that an inequality of fact is not corrected by creating an inequality of right, unless we move towards an 'ideal' society where each man and each woman occupies a place assigned to them by arithmetic calculations. In so far as I am concerned, I do not want such a society.
Mr President, Commissioner, my dear colleagues, the Council's draft regulations submitted to us have received the approval of our group, but I am led to make two comments, one on procedure, and the other on substance.
As regards procedure, Mrs Lindholm's first report was rejected after discussion of the amendments, on the 27th January, in a meeting of the Committee on Legal Affairs. What happened? Non-consensual amendments had only just been passed, often with a majority of only one, as mentioned by this report. At the time of the final vote, the conversion of a positive vote into an abstention, by a member of the Commission who found that the report did not go far enough, led to equal votes, and so to the rejection of the report. In the same stride, the motion for a legislative resolution, submitted to the vote rather rapidly, suffered the same fate.
I would like to say that I am happy to point out that on the 6th February, the Committee on Legal Affairs accepted as its own a draft I had made in accordance with the letter of the regulations and the logic of the procedure, which aimed to invite it to issue an opinion on the Commission's initial draft. The text thus adopted permits our discussion of this evening. It does not prevent the debate and it also permits the filing of amendments in a plenary session.
Having said that, I would like make a comment on substance. The situation of inequality of treatment of men and women has led to the adoption of measures which raise serious legal problems, calling into question the very basis of our republican regimes. To sum up, we have moved from a system of quotas in the positions offered to a system of positions reserved by the famous positive discriminations. I agree with what my colleauge, Mr Hory, has just said. He could have quoted the famous phrase of a Communist minister of public office: ' In an inegalitarian society, one must be inegalitarian in order to re-establish equality' .
This actually raises two problems. The first is of a legal nature. The constitutional Council in France, the constitutional Court in Italy, the constitutional Court in Germany and the European Court of Justice in the Kalanke judgement, have condemned the measures which systematically favour, in an equal situation, the recruitment of women in the name of the famous principle of equality. But this also poses a philosophical problem relating to the nature of these positive discriminations and to the fact that they call into question the very basis of our democracies, as it is the very concept of citizenship that is in question. What should we do? We must naturally plan some equality measures. We should also proceed with instigations, as sometimes happens in the political parties. We must not make a mistake in the debate. I am not sure that the amendments proposed there are eighteen which come from the same signatories will permit advancement.
In proposing measures as contestable as the amendments which have been mentioned, or amendment no. 3, or amendment no. 10 on non-marital community, or amendment no. 11 on the partnership registered as statutorily equivalent to marriage, the authors of these amendments shift the debate. They take the risk of seeing the Commission's draft rejected.
For the excellent reasons just expounded by Mr Casini, we will not vote in favour of these amendments. After all, if they were approved and if then the Commission's draft were rejected, the situation of women would not be improved. This is why we wish to keep to the Commission's text.
Mr President, I welcome the rapporteur's report. It goes a great way to removing the inequality that exists not only for women, but also for men and women who are victimized because of their sexual orientation. The amendments put forward by my colleague, Mrs Zimmermann, and others also go a long way to try and remove this particular form of discrimination.
In answer to the last speaker and also to Mr Hory, you cannot remove centuries of inequality by just turning around and saying that we are going to rely on the same men to give women justice. That is just not going to happen. Thank God women are beginning to catch up with that. In the past 50 years we have seen women striding forward and pushing themselves forward to make sure these inequalities are removed. When Mr Hory first spoke, I thought that given the generous statements he made to Mrs Lindholm, he was going to come out very strongly in favour of removing these discriminatory barriers and going a certain way towards equal representation of women. But he turned around and struck at the very core of the report by saying that he could not support Amendments Nos 5, 12 and 14. Amendments Nos 5, 12 and 14 are those amendments which actually say to the Commission: ' You will ensure that there is genuine equality in your ranks when you are recruiting personnel' .
My own particular concern with this report is on Amendment No 18. I believe that you have to go further than the courts to deter inequalities. I also agree that we have to struggle within the places where people work. Therefore it is important that we actually give shop stewards and workers' representatives these tools to sort out the problems prior to them going to court. That is why I believe that Amendment No 18, which we have tabled in the name of the Socialist Group, should be supported by the House as a whole. It would allow those workers' representatives to obtain the records of various officials in order to compare them with the records of others who are standing for positions. I must stress that what we are talking about here is the work experience.
I look at the German translation and its says 'Laufbahnen ' . From my German colleagues I understand this refers to curriculum vitae. The correct interpretation, as I understand it is 'Arbeitserfahrung ' , which is work experience. Can we ensure, Mr President, that you and others, including the staff secretariat check out the amendments as they are tabled to make sure they reflect the wishes of the Members that tabled them? That particular amendment is tabled wrongly. The translation is wrong. I trust and hope this House will correct it.
Mr President, I speak for the Dutch section, a small section, of the Christian-Democratic Party which hopes to have some reinforcements tomorrow. I have been busy for two and a half years with petitions from European officials calling for equal rights; these were homosexual couples. Sadly I have got nowhere. I constantly had to prod the then Commission to dig this dossier out and dust it off. I am grateful to the rapporteur and those honourable members who have put down amendments for giving this subject another chance today.
Employers, good ones at least, know that a happy home life is good for people's work. It is good for people's work if there is someone at home who cares about the worker. That does not apply in the European institutions. Janet marries John, we push the boat out, and no one worries about the financial consequences. If twenty years later John dies, Janet is taken care of for the rest of her life, no problem. It is very different in the case of Robert and Arthur, and even more so for Jill and Jean, because women get an even worse deal here.
This difference, Mr President, is called discrimination. A term reviled in this House, except when applied to homosexual couples. Dutch bosses employing a staff policy like this would find themselves in jail. Not here. Here the employer sits at his desk and pontificates about discrimination everywhere else in the world, but not amongst his own staff.
I have two clear questions for the Commissioner. If Parliament adopts the resolution and the amendments tomorrow, what will the European Commission then do about the Staff Regulations? How long does it have to take before this discrimination is in fact removed? Why is there no respect for the laws and constitutions of the Member States which handle these matters rather well? Why does the European Commission not have the courage to help people like Arthur, who cannot get a residence permit for Belgium, and use its influence with the Belgian Government so that these people do not have to flee to the Netherlands to live and commute to Brussels to work? The European Commission does nothing about it. Self-respecting politicians want a society which survives, amongst other things, by loving its neighbour. An employer can do his bit here. Two people who care for one another have a far better chance in society than if each is alone. Everyone accepts that, except the employer, the European institutions, when it comes to officials who cannot or do not wish to marry.
Mr President, I would like to take this opportunity of informing everyone in the House that I come from Stockholm. In Stockholm, the majority of 'families' consist of one person. As for the logic which says that children are a necessity for a family, I think that homosexuals should also have the right to adopt children, and that would be that problem solved.
I welcome the work by Mrs Lindholm to get EU institutions to take European Parliament resolutions seriously, resolutions where we speak in favour of equality and non discrimination, resolutions which have been repeated many times here in the House and accepted with considerable agreement.
Maintaining an age limit when recruiting and refusing homosexuals living in a partnership or living together their rights, those rights enjoyed by their heterosexual colleagues, is not just active discrimination but also repudiates national legislation, including Swedish national legislation.
We have the capacity to speak with great dignity and with very fine words. Now, during the forthcoming vote on the Lindholm report we have the opportunity to turn these fine and proud words into reality by voting in favour of the amendment proposals presented. I hope now that, not only the majority of members will vote for these amendment proposals, but all members will do so, even if the discussions in committee may suggest the opposite. I hope this so that we can give substance and credibility to words such as competence, equality, equal rights and rights for all, regardless of age, sex and sexual preference. If we vote against these amendment proposals we will be actively contributing to discrimination and also actively contradicting ourselves.
Mr President, ladies and gentlemen, the arrogance of many men - and I would like to make it clear that I mean many, and not all - is quite unmistakable, even in this House. To say that equality is possible if we simply make everything absolutely equal in legal terms is really so arrogant that one can hardly comprehend it. All the things we are discussing here - curriculum vitae, employment structure, the world of work, the conditions governing appointment and promotion - all these things are based on the lives and experiences of men. And they say to us, in all seriousness, ' Yes ladies, all you have to do is to become like us men, and then you too will have equal opportunities' . Do they seriously believe that that is what we want, that we do not want to carry on being ourselves? Surely that is not true! Really that cannot be true!
The family is a valuable thing, it is true, but it is not everything. We should not forget that the family is not, in fact, the norm, or the universally applicable way of life in our society. It is becoming less and less so. And a family does not mean having a marriage certificate. Family means people with children, and what does a marriage certificate have to do with that? It is a question of living together, of being together, and that is what has to be taken into consideration, regardless of whether the people who are living together are of different sexes or the same sex. There is no reason why these people should be disadvantaged merely because they say quite openly, ' I live as I am, and I would like to have the same opportunities and the same options as other people' . There is no reason why we should deviate from the basic principles that we have already adopted here in the European Parliament. We adopted these, as Mr Ullmann has just said, as long ago as February 1994.
Mr President, the Commission proposal on which Parliament is now being consulted has a long history behind it. The Commission first forwarded a proposal for consideration by Parliament four years ago, in March 1993. The proposal has two objectives. It seeks firstly to incorporate in the Staff Regulations the principle of equality between men and women, and secondly to make it possible to adopt special positive measures to improve the position of women if conditions are discriminatory from women's point of view.
Parliament delivered its first report in November 1993. On the basis of it, the Commission altered its proposal and incorporated in it the principle of non-discrimination on grounds of sexual orientation. It was only in March 1996 that I was able to forward the Commission's modified proposal to the Council, because before the Staff Regulations can be amended, extensive consultations are required, particularly with staff representatives. As it was a very long time since the Commission had made and altered its proposal, Parliament asked the Council for a further opportunity to state its views, and this request was granted in October 1996. Now the committee has tabled numerous amendments. They relate both to equality between men and women and to the principle of nondiscrimination on grounds of sexual orientation. I should like to stress that the Commission proposal now under consideration is only a small and partial reform, and not a complete administrative reform. The objective should be to adopt this small and partial reform, now that four years have elapsed, so that we can concentrate on the need for bigger changes.
The debate has mainly focused on two issues, on which I should like to make a few comments. One concerns the age limit and the other the position of cohabiting couples. The proposal suggests that age limits for competitions to recruit staff to the Community institutions be abolished. This idea has been debated over a very long period, and the arguments for and against are well-known. I should like to stress that the Staff Regulations permit the use of an age limit but do not require it. Thus there is no requirement to operate age limits under the existing rules. It would be justified to reflect about when the use of an age limit is justified and when it is not, and to consider the matter separately from case to case.
One practical problem about which I should be happy to speak to the committee at greater length is the organization of competitions. Most recently in 1993, when a competition for young A-grade officials was held in twelve Member States, there were 50 000 applicants from the twelve countries with nine languages. Ultimately, 600 were placed on the reserve list - that is, just over 1 %. It was an enormous administrative task and tied up huge amounts of administrative resources. If a similar competition were to be held now, as it shortly will be, the number of applicants from all 15 Member States would no doubt be substantially larger, yet at the same time the number of new jobs will be significantly smaller, because of budgetary constraints. The age limit has been used as one method of controlling the number of applicants. How justified it is is debatable.
On the other hand, I should like to stress that age limits have not always been applied as a recruitment condition. Many temporary staff have been recruited by the Commission without any age limit being applied, and many of them have gone on to become permanent officials through internal competitions. Last year, at my proposal, the Commission approved a new policy on temporary staff, which is as follows: in future, two types of competition are to be held - one type for young generalists and one type for older staff who already have work experience. The intention is that all competitions should be open and public, both those for younger applicants and those for mature candidates, but the mature ones would be required to have specialist knowledge. This procedure has already been used when recruiting in the new Member States. For the more junior A-grades, young people with little or no work experience were recruited. Separate competitions were held for more mature staff to be employed as A-4s or A-5s, higher up in the hierarchy.
I have just compared the results of these competitions, when recruitment began. Of the young applicants from the new Member States who were placed on the A-grade reserve lists, 51 % were women. In the more mature age group, only just over 30 % of the applicants placed on the reserve lists were women. This undoubtedly reflects social development. The position of young women is already a good deal stronger now than it was 10 or 20 years ago. But this is a matter which should be considered case by case. I am not sure whether it is essential to abolish all the rules concerning age limits. Each case can be considered on its merits. But as I have said, the Commission is now also opening competitions to more mature applicants.
I shall now turn to the principle of non-discrimination on sexual grounds. The Commission is aware of the problems of cohabiting couples and the unequal position in which they find themselves, and it has sought solutions to the problem. Last summer, the Commission approved an administrative reform guaranteeing homosexual and heterosexual cohabiting couples all the entitlements enjoyed by married couples which it was possible to grant without amending the Staff Regulations, that is, on the basis of the Regulations as they now stand. I have heard that the European Parliament and the Council are preparing similar reforms. I would encourage Members to keep abreast of these developments.
Parliament now proposes that the Staff Regulations should also be amended so as to entitle unmarried couples to the same social and financial benefits as married couples. This is quite justified from the point of view of equality. But before the Commission submits a proposal to this effect, we need to make a political judgment. What I mean is this: the Council's attitude towards the entitlements of officials has, to put it mildly, been hostile, and it has on a number of occasions proposed substantial cuts. If we propose that cohabiting couples should be placed on a footing of equality with married couples, there is a risk that the Council may respond by abolishing those entitlements enjoyed by married couples which do not exist in many countries. One should reflect carefully on whether to take this risk, because we shall also have to discuss the matter with staff representatives. I do not personally have anything against the idea. I entirely agree that married couples and cohabiting couples should be treated equally. The danger is simply that the Council may take the view that equality should be achieved by abolishing married couples' privileges, thereby securing a position of equality for cohabiting couples.
All in all, I should like to say that, on many points, I agree with Parliament's amendments. But what needs to be decided now is whether to proceed with this small, partial reform, which has already been in the pipeline for four years, or whether to reopen the debate and the consideration of the proposal. One alternative is to take a decision on this small reform now and then go on to prepare a complete revision of the Staff Regulations, which in many respects needs to be undertaken before enlargement. Unfortunately, the timetable for dealing with such matters is enormously protracted. This proposal has taken four years: how long will it take if we embark upon a complete reform? It might be a good idea to discuss this with the committee. Even just internal negotiations and consultations with staff organizations take a huge amount of time. The procedures are lengthy. If something is to be done, it should be done in such a way as to be completed within the lifetime of the present Parliament and Commission. May I thank the committee for the interest it has taken in the issue; I shall be happy to continue the discussions on this and related matters later.
Mr President, I put three clear questions to the Commissioner and I have not had answers to them. After two and a half years I think I am entitled to some. The Commissioner says he agrees with the amendments, but he does nothing further. The Commission has the right of initiative. Let us now see the Commissioner doing something, and let him at least give me an answer to my questions.
I will repeat them: one, what will the Commission do if Parliament adopts the amendments tomorrow? Two, how long will it take for the Staff Regulations to be amended and, three, why are the laws and constitutions of those countries which do have equal rights not respected by the European institutions, by the European Commission? Please, Mr President, will you see to it that Parliament receives answers to these three specific questions.
Mr President, I have just said that we ought to reflect on whether or not to move towards a decision on this partial reform at all. If there is a desire to do so, a decision should be taken on the proposal as it stands. If we want to reopen the whole subject, we shall probably have to go through a procedure which will take a couple of years longer to complete. In compliance with the principle of cooperation with staff, we shall have to enter into fresh consultations on this whole subject. The Commission needs to think about this. Personally I would be inclined - although this is a matter for the Commission to decide - to take a decision today to approve this small reform; the views stated by Parliament could then be taken into account when considering the Staff Regulations as a whole.
Another point which is legally problematic is this: can the Staff Regulations of the European Communities treat nationals of different Member States differently? So far, legal experts have held that the Staff Regulations must treat all officials equally. They do not provide any legal scope for discriminating among officials on the basis of their nationality. This is what the experts say, and since this is the legal interpretation, it is difficult for the Commission to deviate from it. As Member States' views change - we do now have a couple of countries which have granted rights, and made arrangements for registration, for cohabiting couples and particularly for homosexual couples - this of course improves the chances of getting changes through the Council. I should be very happy if the Member States' views developed in such a way that things could be put in order in this respect.
The third point to which I have drawn attention is the unavoidable need for a political judgment as to whether we should propose equality for married and unmarried couples. Is the Commission ready to run the risk that, as a result, married couples' existing privileges, particularly those of a financial nature, may be abolished and equality may be secured in this way? Many people may regard this as a simple matter, but I can assure you that from the point of view of the staff organizations the issue is a very delicate one.
Thank you, Mr Commissioner.
The debate is closed.
The vote will be taken at noon tomorrow.
(The sitting was suspended at 11 p.m.)